Exhibit 10.1
EXECUTION COPY
 
RECEIVABLES PURCHASE AGREEMENT
Dated as of November 25, 2009
Among
LPAC CORP.,
as the Seller
and
LENNOX INDUSTRIES INC.,
as the Master Servicer
and
VICTORY RECEIVABLES CORPORATION,
as a Purchaser
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Liquidity Bank
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent and the BTMU Purchaser Agent
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
Article I. Purchases and Reinvestments
    2  
Section 1.1 Commitments to Purchase; Limits on Purchasers’ Obligations
    2  
Section 1.2 Purchase Procedures; Assignment of the Investors’ Interests
    2  
Section 1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections
    3  
Section 1.4 Asset Interest
    6  
 
       
Article II. Computational Rules
    7  
Section 2.1 Selection, Dividing or Combining of Asset Tranches
    7  
Section 2.2 Computation of Invested Amount and Purchaser Group’s Tranche
Investment
    7  
Section 2.3 Computation of Concentration Limits and Unpaid Balance
    8  
Section 2.4 Computation of Earned Discount
    8  
Section 2.5 Estimates of Earned Discount Rate, Fees, etc.
    8  
 
       
Article III. Settlements
    9  
Section 3.1 Settlement Procedures
    9  
Section 3.2 Deemed Collections; Reduction of Invested Amount, Etc.
    13  
Section 3.3 Payments and Computations, Etc.
    14  
Section 3.4 Treatment of Collections and Deemed Collections
    16  
Section 3.5 Sharing of Payments
    16  
Section 3.6 Repurchase of Asset Interest
    17  
 
       
Article IV. Fees and Yield Protection
    17  
Section 4.1 Fees
    17  
Section 4.2 Yield Protection
    17  
Section 4.3 Funding Losses
    19  
 
       
Article V. Conditions of Purchases
    19  
Section 5.1 Closing Date; Conditions Precedent to Initial Purchase
    19  
Section 5.2 Conditions Precedent to All Purchases and Reinvestments
    21  
 
       
Article VI. Representations and Warranties
    22  
Section 6.1 Representations and Warranties of the Seller Parties
    22  
 
       
Article VII. General Covenants of the Seller Parties
    27  
Section 7.1 Affirmative Covenants of the Seller Parties
    27  
Section 7.2 Reporting Requirements of the Seller Parties
    29  
Section 7.3 Negative Covenants of the Seller Parties
    31  
Section 7.4 Separate Corporate Existence of the Seller
    34  
 
       
Article VIII. Administration and Collection
    37  
Section 8.1 Designation of Master Servicer
    37  

 

i



--------------------------------------------------------------------------------



 



              Page    
Section 8.2 Duties of Master Servicer
    37  
Section 8.3 [Reserved]
    39  
Section 8.4 Servicer Defaults
    39  
Section 8.5 Rights of the Administrative Agent
    40  
Section 8.6 Responsibilities of the Seller Parties
    41  
Section 8.7 Further Action Evidencing Purchases and Reinvestments
    41  
Section 8.8 Application of Collections
    42  
 
       
Article IX. Security Interest
    43  
Section 9.1 Grant of Security Interest
    43  
Section 9.2 Further Assurances
    43  
Section 9.3 Remedies
    43  
 
       
Article X. Liquidation Events
    44  
Section 10.1 Liquidation Events
    44  
Section 10.2 Remedies
    47  
 
       
Article XI. The Administrative Agent
    47  
Section 11.1 Administrative Agent Authorization and Action
    47  
Section 11.2 Administrative Agent’s Reliance, Etc.
    47  
Section 11.3 BTMUNY and Affiliates
    48  
Section 11.4 Liquidity Bank’s Purchase Decision
    48  
Section 11.5 Indemnification of Agent
    48  
Section 11.6 BTMU Purchaser Agent Authorization and Action
    49  
Section 11.7 Purchaser Agent’s Reliance, Etc.
    49  
 
       
Article XII. Assignments
    49  
Section 12.1 Restrictions on Assignments
    49  
Section 12.2 Rights of Assignee
    50  
Section 12.3 Terms and Evidence of Assignment
    51  
Section 12.4 Rights of Liquidity Banks
    51  
 
       
Article XIII. Indemnification
    51  
Section 13.1 Indemnities by the Seller
    51  
Section 13.2 Indemnities by Master Servicer
    54  
 
       
Article XIV. Miscellaneous
    55  
Section 14.1 Amendments, Etc.
    55  
Section 14.2 Notices, Etc.
    55  
Section 14.3 No Waiver; Remedies
    55  
Section 14.4 Binding Effect; Survival
    56  
Section 14.5 Costs, Expenses and Taxes
    56  
Section 14.6 No Proceedings
    57  
Section 14.7 Confidentiality of Seller Information
    57  
Section 14.8 Captions and Cross References
    59  
Section 14.9 Integration
    59  
Section 14.10 Governing Law
    60  

 

ii



--------------------------------------------------------------------------------



 



              Page    
Section 14.11 Waiver Of Jury Trial
    60  
Section 14.12 Consent To Jurisdiction; Waiver Of Immunities
    60  
Section 14.13 Execution in Counterparts
    60  
Section 14.14 No Recourse Against Other Parties
    61  
Section 14.15 Severability of Provisions
    61  

APPENDIX

     
Appendix A
  Definitions

SCHEDULES

     
Schedule 6.1(n)
  List of Offices of the Master Servicer and the Seller where Records are Kept
Schedule 6.1(o)
  List of Lockbox Banks and Lockbox Accounts
Schedule 6.1(u)
  Capitalization of Seller
Schedule 14.2
  Notice Addresses

EXHIBITS

     
Exhibit 1.2(a)
  Form of Purchase Request
Exhibit 3.1(a)
  Form of Information Package
Exhibit 3.1(a)-2
  Form of Weekly Report
Exhibit A-1
  Form of Lockbox Agreement
Exhibit B
  Form of Certificate of Financial Officer
Exhibit C
  Credit and Collection Policy of Lennox Industries Inc.
Exhibit D
  Form of Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------



 



RECEIVABLES PURCHASE AGREEMENT
Dated as of November 25, 2009
RECEIVABLES PURCHASE AGREEMENT (the “Agreement”) among:
(1) LPAC CORP., a Delaware corporation (together with its successors and
permitted assigns, the “Seller”),
(2) LENNOX INDUSTRIES INC., an Iowa corporation (together with its successors,
“Lennox”), as master servicer hereunder (in such capacity, together with any
successor master servicer appointed pursuant to Section 8.1, the “Master
Servicer”, Lennox in its capacity as the Master Servicer, together with the
Seller, each a “Seller Party” and collectively the “Seller Parties”),
(3) VICTORY RECEIVABLES CORPORATION, a Delaware corporation, as a Purchaser (in
such capacity, together with any successors and assigns thereto in such
capacity, the “BTMU Purchaser”), and
(4) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, (“BTMUNY”), as
(a) administrative agent for the Investors (in such capacity, together with any
successors and assigns thereto in such capacity, the “Administrative Agent”),
(b) the purchaser agent for the BTMU Purchaser Group (in such capacity, together
with any successors and assigns thereto in such capacity, the “BTMU Purchaser
Agent”) and (c) a BTMU Liquidity Bank.
Unless otherwise indicated, capitalized terms used in this Agreement are defined
in Appendix A.
Background
1. The Originators and Heatcraft own 100% of the issued and outstanding capital
stock of the Seller, a special purpose corporation.
2. The Originators are engaged in the heating, ventilating, air conditioning and
refrigeration businesses.
3. Each of the Originators and the Seller has entered into the Sale Agreement
pursuant to which the Originators have transferred, and hereafter will transfer,
to the Seller all of their respective right, title and interest in and to the
Pool Receivables and certain related property in accordance with the terms and
subject to the conditions set forth in the Sale Agreement.
4. The Seller has requested the Purchasers, and the Purchasers (or to the extent
any Purchaser declines, each Liquidity Bank in such Purchaser’s Purchaser Group
party hereto) have agreed, subject to the terms and conditions contained in this
Agreement, to purchase from the Seller from time to time undivided percentage
ownership interests, referred to herein as the Asset Interest, in the Pool
Receivables and related property.

 

 



--------------------------------------------------------------------------------



 



5. The Seller and the Investors also desire that, subject to the terms and
conditions of this Agreement, certain of the daily Collections in respect of the
Asset Interests be reinvested in Pool Receivables, which reinvestment shall
constitute part of the Asset Interests.
6. The parties to this Agreement also desire that, pursuant to the terms hereof,
Lennox be appointed, and act, as the initial Master Servicer of the Pool
Receivables and related property.
7. BTMUNY has been requested, and is willing, to act as the Administrative Agent
and the BTMU Purchaser Agent under this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
Article I.
Purchases and Reinvestments
Section 1.1 Commitments to Purchase; Limits on Purchasers’ Obligations.
Upon the terms and subject to the conditions of this Agreement (including,
without limitation, Article V), from time to time prior to the Termination Date,
the Seller may request that the Purchasers purchase from the Seller undivided
percentage ownership interests in Pool Receivables and Related Assets, and the
Purchasers may, in their sole discretion, make such purchase, or if any
Purchaser shall decline to make such Purchase, one or more Liquidity Banks party
to this Agreement in such Purchaser’s Purchaser Group shall make such purchase
(in any such case, each being a “Purchase”); provided that no Purchase shall be
made by any Investor if, after giving effect thereto (and after giving effect to
any reductions in the Invested Amount or any Purchaser Group Invested Amount to
be made on the date of such Purchase (whether from the distributions of
Collections or otherwise)), (i) the Invested Amount would exceed $100,000,000)
(the “Purchase Limit”), (ii) the Purchaser Group Invested Amount of such
Investor’s Purchaser Group would exceed such Purchaser Group’s Purchaser Group
Limit or (iii) the Asset Interest would exceed 100% (the “Allocation Limit”);
and provided, further that each Purchase made pursuant to this Section 1.1 shall
have a purchase price equal to at least $1,000,000 and shall be an integral
multiple of $100,000. Notwithstanding anything to the contrary herein, the
amount available for any Purchase hereunder shall be calculated based on the
most recently delivered Information Package and not based on the most recently
delivered Interim Information Package; provided, however that no Purchases shall
be permitted hereunder if the calculations in any Interim Information Package
delivered after the most recently delivered Information Package show that
(either before or after giving effect to such Purchase) (i) the Invested Amount
would exceed the Purchase Limit, (ii) the Purchaser Group Invested Amount of any
Purchaser Group would exceed the Purchaser Group Limit of such Purchaser Group,
or (iii) the Asset Interest would exceed the Allocation Limit.
Section 1.2 Purchase Procedures; Assignment of the Investors’ Interests.
(a) Purchase Request. Each Purchase from the Seller by the Purchasers or the
Liquidity Banks, as applicable, shall be made on notice from the Seller to the
Administrative

 

2



--------------------------------------------------------------------------------



 



Agent and each Purchaser Agent (on behalf of the Investors in such Purchaser
Agent’s Purchaser Group) received by the Administrative Agent and each such
Purchaser Agent not later than 12:00 noon (New York City time) on the second
Business Day preceding the date of such proposed Purchase. Each such notice of a
proposed Purchase shall be substantially in the form of Exhibit 1.2(a) and shall
specify, among other items, the desired amount to be paid to the Seller, the Pro
Rata Share thereof of each Purchaser Group and the date of such Purchase. Each
Purchaser Agent shall promptly upon receipt notify the Purchaser in such
Purchaser Agent’s Purchaser Group of any such notice. If any Purchaser has
determined not to make the proposed purchase, the Purchaser Agent of such
Purchaser’s Purchaser Group shall promptly send notice of the proposed purchase
to each Liquidity Bank in such Purchaser Group by telecopier specifying the date
of such proposed purchase, and such Liquidity Bank’s Percentage multiplied by
the Pro Rata Share with respect to such Purchaser Group of the amount of such
Purchase. The Seller shall not request more than one Purchase in any calendar
week.
(b) Funding of Purchase. On the date of each Purchase, the Investors in each
Purchaser Group shall, upon satisfaction of the applicable conditions set forth
in Article V, make available to the Seller (through the Purchaser Agent of such
Investors’ Purchaser Group) its applicable Pro Rata Share of the amount of the
Purchase in same day funds by wire transfer to the Seller’s Account. Each
Liquidity Bank’s obligation shall be several, such that the failure of any
Liquidity Bank to make available to the Seller any funds in connection with any
purchase shall not relieve any other Liquidity Bank of its obligation, if any,
hereunder to make funds available on the date of such purchase, but no Liquidity
Bank shall be responsible for the failure of any other Liquidity Bank to make
funds available in connection with any purchase.
(c) Assignment of Asset Interests. The Seller hereby sells, assigns and
transfers to the Administrative Agent, for the benefit of the applicable
Investors in each Purchaser Group making each Purchase, effective on and as of
the date of such Purchase and each Reinvestment hereunder, an undivided
percentage ownership interest, to the extent of the portion of the Asset
Interest then being purchased, in the Pool Receivables and the Related Assets
with respect thereto.
Section 1.3 Reinvestments of Certain Collections; Payment of Remaining
Collections.
(a) On the close of business on each day during the period from the date of the
first Purchase to the Final Payout Date, the Master Servicer will, out of all
Collections received on such day:
(i) determine the portion of the Collections attributable to the Asset Interest
by multiplying (A) the amount of such Collections times (B) the lesser of
(i) the Asset Interest and (ii) 100%;
(ii) out of the portion of such Collections allocated to the Asset Interest
pursuant to clause (i) above, identify and hold in trust for the Purchaser
Agents on behalf and for the benefit of their respective Purchaser Groups
(provided that unless otherwise requested by any Purchaser Agent, on behalf of
such Purchaser Agent’s Purchaser Group, such Collections shall not be required
to be held in a separate account) an amount equal

 

3



--------------------------------------------------------------------------------



 



to the sum of the estimated amount of Earned Discount and CP Costs accrued in
respect of each Asset Tranche (based on the rate information provided by each
Agent pursuant to Section 2.5), all other amounts due to the Investors or the
Agents hereunder and the Investors’ Share of the Servicing Fee allocable
pursuant to Section 3.1(d) (in each case, accrued through such day) and not so
previously identified; and
(iii) apply the Collections allocated to the Asset Interest pursuant to clause
(i) above and not required to be identified and held in trust pursuant to clause
(ii) above to the purchase from the Seller of undivided percentage ownership
interests in Pool Receivables and the Related Assets with respect to such Pool
Receivables (each such purchase being a “Reinvestment”); provided that:
(A) if, after giving effect to such Reinvestment, (i) the Asset Interest would
exceed the Allocation Limit, (ii) the Purchaser Group Invested Amount of any
Purchaser Group would exceed such Purchaser Group’s Purchaser Group Limit or
(iii) the Invested Amount would exceed the Purchase Limit, then the Master
Servicer shall not make such Reinvestment, but shall identify and hold in trust
for the benefit of the Investors, a portion of such Collections which, together
with other Collections previously identified and then so held, shall equal the
amount necessary to reduce (x) the Invested Amount to the Purchase Limit,
(y) any Purchaser Group’s Purchaser Group Invested Amount to such Purchaser
Group’s Purchaser Group Limit and (z) the Asset Interest to the Allocation
Limit; and
(B) if any of the conditions precedent to Reinvestment in Section 5.2, subject
to the proviso set forth in Section 5.2, are not satisfied, then the Master
Servicer shall not reinvest any of such remaining Collections, but shall
identify them and hold them in trust for the benefit of the Investors; and
(C) if the Seller has commenced an optional reduction in the Invested Amount
pursuant to Section 3.2(b), then the Master Servicer shall not reinvest any such
remaining Collections until the amount not reinvested shall equal the desired
reduction amount;
(iv) out of the portion of Collections not allocated to the Asset Interest
pursuant to clause (i) above, pay to the Master Servicer or set aside (at the
option of the Master Servicer) the Seller’s Share of the Servicing Fee accrued
through such day and not previously paid; and
(v) pay to the Seller (A) the remaining portion of Collections not allocated to
the Asset Interest pursuant to clause (i) above and (B) the Collections applied
to Reinvestment pursuant to clause (iii) above.
(b) Unreinvested Collections. The Master Servicer shall identify and hold in
trust for the benefit of the Investors, all Collections which, pursuant to
clause (iii) of Section 1.3(a), may not be reinvested in the Pool Receivables
and the Related Assets, provided that unless otherwise requested by any Agent,
such Collections need not be held in a segregated account. If, prior to

 

4



--------------------------------------------------------------------------------



 



the date when such Collections are required to be paid to any Purchaser Agent
pursuant to Section 1.3(c)(iv), the amount of Collections so identified exceeds
the amount, if any, necessary to reduce (i) the Invested Amount to the Purchase
Limit, (ii) the Purchaser Group Invested Amount of each Purchaser Group to the
Purchaser Group Limit of such Purchaser Group and (iii) the Asset Interest to
the Allocation Limit, and the conditions precedent to Reinvestment set forth in
Section 5.2, subject to the proviso set forth in Section 5.2, are satisfied,
then the Master Servicer shall apply such Collections (or, if less, a portion of
such Collections equal to the amount of such excess) to the making of a
Reinvestment.
(c) Payment of Amounts.
(i) The Master Servicer shall pay all amounts of Collections identified pursuant
to Section 1.3(a)(ii) in respect of Earned Discount on an Asset Tranche funded
by a Liquidity Funding to the Purchaser Agent of each applicable Purchaser
Group, on behalf of each Investor which funded such Liquidity Funding, on the
last day of the then current Yield Period for such Asset Tranche, as provided in
Section 3.1.
(ii) The Master Servicer shall pay all amounts of Collections identified
pursuant to Section 1.3(a)(ii) in respect of CP Costs on an Asset Tranche funded
by Commercial Paper Notes, to the Purchaser Agent of each applicable Purchaser
Group, on behalf of the applicable Purchaser in such Purchaser Agent’s Purchaser
Group, on the Settlement Date following the last day of each CP Accrual Period
for such Asset Tranche, as provided in Section 3.1.
(iii) The Master Servicer shall pay all amounts of Collections identified
pursuant to Section 1.3(a)(ii) and not applied pursuant to clauses (i) or (ii)
above to each Purchaser Agent, on behalf of such Purchaser Agent’s Purchaser
Group, on each Settlement Date for each Collection Period, as provided in
Section 3.1.
(iv) The Master Servicer shall pay all amounts of Collections identified
pursuant to Section 1.3(b) to each Purchaser Agent (A) on the last day of the
then current Yield Period for any Asset Tranche of such Purchaser Agent’s
Purchaser Group funded by a Liquidity Funding, as provided in Section 3.1(b), in
an amount not exceeding such Purchaser Group’s Tranche Investment of such Asset
Tranche, and (B) on the last day of the then current CP Accrual Period for any
Asset Tranche of such Purchaser Agent’s Purchaser Group funded by Commercial
Paper Notes, as provided in Section 3.1(b), in an amount not exceeding such
Purchaser Group’s Tranche Investment of such Asset Tranche.
(d) Funds Under Sale Agreement. Upon the written request of the Administrative
Agent, at the request of any Purchaser Agent, given at any time when (i) based
on the most recent Information Package, or Interim Information Package, as the
case may be, either (A) the Asset Interest would exceed the Allocation Limit,
(B) any Purchaser Group’s Purchaser Group Invested Amount would exceed such
Purchaser Group’s Purchaser Group Limit or, (C) the Invested Amount would exceed
the Purchase Limit, or (ii) a Liquidation Event or Unmatured Liquidation Event
shall have occurred and be continuing, the Seller shall identify all funds that
under the Sale Agreement would be applied to repay principal of the Initial
Seller Notes (as

 

5



--------------------------------------------------------------------------------



 



defined in the Sale Agreement) owing to the Originators. The Seller may make
withdrawals of such funds only for the purposes of (x) at any time, purchasing
Receivables from an Originator in accordance with the Sale Agreement; (y) on the
Settlement Date for any Collection Period, making payments in accordance with
the last sentence of Section 3.1(c)(ii), and (z) on the Settlement Date for any
Collection Period, if, on the basis of the most recent Information Package or
Interim Information Package, as the case may be, and after giving effect to any
payment made to the Master Servicer on such date pursuant to the last sentence
of Section 3.1(c)(ii), (I) the Invested Amount does not exceed the Purchase
Limit, (II) no Purchaser Group Invested Amount exceeds the related Purchaser
Group Limit and (III) the Asset Interest does not exceed the Allocation Limit,
and provided that no Liquidation Event or Unmatured Liquidation Event shall have
occurred and be continuing, repaying principal of the Initial Seller Notes in
accordance with this Agreement and the Sale Agreement.
Section 1.4 Asset Interest.
(a) Components of Asset Interest. On any date the Asset Interest will represent
the Investors’ undivided percentage ownership interest in all then outstanding
Pool Receivables and all Related Assets with respect to such Pool Receivables as
at such date.
(b) Computation of Asset Interest. On any date, the Asset Interest will be equal
to the percentage equivalent of the following fraction:
IA+RR
NPB
where:

             
 
  IA   =   the Invested Amount on the date of such computation;
 
           
 
  RR   =   the Required Reserve on the date of such computation; and
 
           
 
  NPB   =   the Net Pool Balance on the date of such computation;

provided, however, that the Asset Interest during the Liquidation Period shall
equal 100%.
(c) Frequency of Computation. The Asset Interest shall be computed (i) as
provided in Section 3.1, as of the Cut-Off Date for each Collection Period, and
(ii) on the Settlement Date following each Reporting Date, after giving effect
to the payments made pursuant to Section 3.1. In addition, at any time, the
Administrative Agent, at the request of any Purchaser Agent, may require the
Master Servicer to provide an interim report (an “Interim Information Package”),
based on the information then available to the Master Servicer, for purposes of
computing the Asset Interest, any Purchaser Group Invested Amount or the
Invested Amount as of any other date, and the Master Servicer agrees to do so
within five (5) (or three (3), if a Liquidation Event, Unmatured Liquidation
Event or a Credit Event has occurred and is continuing) Business Days of its
receipt of the Administrative Agent’s request (such date, the “Interim Reporting
Date”).

 

6



--------------------------------------------------------------------------------



 



Article II.
Computational Rules
Section 2.1 Selection, Dividing or Combining of Asset Tranches.
Each Purchaser Agent shall, from time to time for purposes of computing Earned
Discount on that portion of the Asset Interest funded with Liquidity Fundings
made by such Purchaser Agent’s Purchaser Group, divide any Asset Interest into
Asset Tranches or combine two or more Asset Tranches into one Asset Tranche. The
applicable Earned Discount Rate may be different for each Asset Tranche funded
by a Liquidity Funding. The Purchaser Group Invested Amount of such Purchaser
Agent’s Purchaser Group shall be allocated to each Asset Tranche by such
Purchaser Agent, on behalf of the Investors in such Purchaser Agent’s Purchaser
Group, to reflect the funding sources for the Asset Interest, so that:
(a) there will be a single Asset Tranche equal to the excess of the applicable
Purchaser Group Invested Amount over the aggregate amount allocated at such time
pursuant to clause (b) below, which Asset Tranche shall reflect the portion of
the Asset Interest funded by Commercial Paper Notes of the Purchasers in such
Purchaser Group; and
(b) there may be one or more Asset Tranches, selected by such Purchaser Agent,
on behalf of the Liquidity Banks in such Purchaser Agent’s Purchaser Group,
reflecting the portion or portions of the Asset Interest funded by outstanding
Liquidity Fundings of such Purchaser Group.
Section 2.2 Computation of Invested Amount and Purchaser Group’s Tranche
Investment.
In making any determination of the Invested Amount, any Purchaser Group Invested
Amount and any Purchaser Group’s Tranche Investment, the following rules shall
apply:
(a) the Invested Amount and each Purchaser Group Invested Amount, as the case
may be, shall not be considered reduced by any allocation, setting aside or
distribution of any portion of Collections unless such Collections shall have
been actually delivered hereunder to the appropriate Purchaser Agent, on behalf
of the Investors in such Purchaser Agent’s Purchaser Group;
(b) the Invested Amount and each Purchaser Group Invested Amount, as the case
may be, shall not be considered reduced by any distribution of any portion of
Collections if at any time such distribution is rescinded or must otherwise be
returned for any reason; and
(c) if there is any reduction in the Invested Amount or any Purchaser Group
Invested Amount, as the case may be, there shall be a corresponding reduction to
each applicable Purchaser Group’s Tranche Investment with respect to one or more
Asset Tranches selected by each Purchaser Agent, on behalf of such Purchaser
Agent’s Purchaser Group, in its discretion.

 

7



--------------------------------------------------------------------------------



 



Section 2.3 Computation of Concentration Limits and Unpaid Balance.
The Obligor Concentration Limits and the aggregate Unpaid Balance of Pool
Receivables of any Obligor and its Affiliated Obligors (if any) shall be
calculated as if such Obligor and its Affiliated Obligors were one Obligor.
Section 2.4 Computation of Earned Discount.
In making any determination of Earned Discount, the following rules shall apply:
(a) each Purchaser Agent, on behalf of the Liquidity Banks in such Purchaser
Agent’s Purchaser Group, shall determine the Earned Discount accruing with
respect to each Asset Tranche funded by a Liquidity Funding of such Purchaser
Group for each Yield Period, in accordance with the definition of Earned
Discount;
(b) no provision of this Agreement shall require the payment or permit the
collection of Earned Discount in excess of the maximum permitted by applicable
law; and
(c) the Earned Discount for any Asset Tranche shall not be considered paid by
any distribution if at any time such distribution is rescinded or must otherwise
be returned for any reason.
It is the intent of the Purchasers to fund their portion of the Asset Interest
by the issuance of Commercial Paper Notes. If, for any reason, any Purchaser is
unable, or determines that it is undesirable, to issue Commercial Paper Notes to
fund its portion of the Asset Interest, or is unable to repay such Commercial
Paper Notes upon the maturity thereof, either such Purchaser will draw on
Liquidity Fundings by a Liquidity Bank in such Purchaser’s Purchaser Group or
such Liquidity Bank will make a Purchase directly, to the extent available. If
any Purchaser makes such a Liquidity Funding, the Earned Discount will be
payable by the Seller based on the Bank Rate with respect to such portion of the
Asset Interest funded by such Liquidity Funding.
Section 2.5 Estimates of Earned Discount Rate, Fees, etc.
For purposes of determining the amounts required to be identified by Master
Servicer pursuant to Section 1.3, each Purchaser Agent, on behalf of the
Investors in such Purchaser Agent’s Purchaser Group, shall notify the Master
Servicer (and, if Lennox is not the Master Servicer, the Seller) and the
Administrative Agent from time to time of such Purchaser Group’s Tranche
Investment of each Asset Tranche, the Earned Discount Rate applicable to each
Asset Tranche funded by a Liquidity Funding of such Purchaser Group, the CP
Costs applicable to each Asset Tranche funded by Commercial Paper Notes of such
Purchaser Group and the rates at which fees and other amounts are accruing
hereunder. It is understood and agreed that (a) the CP Costs for any Asset
Tranche funded by the issuance of Commercial Paper Notes for any Purchaser Group
are determined in arrears and may change from one applicable CP Accrual Period
to the next, (b) the Earned Discount Rate for any Asset Tranche funded by a
Liquidity Funding of any Purchaser Group may change from one applicable Yield
Period to the next, and the Bank Rate used to calculate the Earned Discount Rate
may change from time to time during an applicable Yield Period, (c) certain rate
information provided by any Purchaser Agent to the Master Servicer and the
Administrative Agent shall be based upon such Purchaser Agent’s good

 

8



--------------------------------------------------------------------------------



 



faith estimate, (d) the amount of Earned Discount actually accrued with respect
to an Asset Tranche funded by a Liquidity Funding of any Purchaser Group during
any Yield Period may exceed, or be less than, the amount identified with respect
thereto by Master Servicer, and (e) the amount of fees or other amounts payable
by the Seller hereunder which have accrued hereunder with respect to any
Collection Period may exceed, or be less than, the amount identified with
respect thereto by the Master Servicer. Failure to identify any amount so
accrued shall not relieve the Master Servicer of its obligation to remit
Collections to each Purchaser Agent, on behalf of the Investors in such
Purchaser Agent’s Purchaser Group, with respect to such accrued amount, as and
to the extent provided in Section 3.1.
Article III.
Settlements
Section 3.1 Settlement Procedures.
The parties hereto will take the following actions with respect to each
Collection Period:
(a) Information Package. On each Reporting Date the Master Servicer shall
deliver to the Administrative Agent and each Purchaser Agent, on behalf of such
Purchaser Agent’s Purchaser Group, the relevant Information Package.
(b) Earned Discount and CP Costs; Other Amounts Due. Not later than 12:00 noon
(New York, New York time) on:
(i) the Business Day before the last day of each Yield Period, each Purchaser
Agent shall notify the Master Servicer and the Administrative Agent of the
amount of Earned Discount accrued with respect to any Asset Tranche funded by a
Liquidity Funding by such Purchaser Agent’s Purchaser Group corresponding to
such Yield Period;
(ii) the fifth (5th) Business Day before each Reporting Date, each Purchaser
Agent shall notify the Master Servicer and the Administrative Agent of the CP
Costs accrued during the most recently ended CP Accrual Period with respect to
any Asset Tranche funded with Commercial Paper Notes by such Purchaser Agent’s
Purchaser Group during all or any portion of such CP Accrual Period;
(iii) the last day of each Yield Period, the Master Servicer shall pay to each
Purchaser Agent for the benefit of the Liquidity Banks in such Purchaser Agent’s
Purchaser Group the amount of the Earned Discount accrued on the Asset Tranches
of such Purchaser Group funded by Liquidity Fundings;
(iv) each Settlement Date, the Master Servicer shall pay to each Purchaser Agent
for the benefit of the Purchaser in such Purchaser Agent’s Purchaser Group the
amount of the CP Costs accrued for the related CP Accrual Period on the Asset
Tranches of such Purchaser Group funded with Commercial Paper Notes;
(v) the Business Day before each Reporting Date, each Purchaser Agent, on behalf
of such Purchaser Agent’s Purchaser Group, shall notify the Master Servicer and

 

9



--------------------------------------------------------------------------------



 



the Administrative Agent of all Broken Funding Costs, fees and other amounts
accrued and payable by the Seller under this Agreement to any Investor during
the prior calendar month (other than amounts described in clause (c) below); and
(vi) each Settlement Date, the Master Servicer shall pay to each Purchaser
Agent, for the benefit of such Purchaser Agent’s Purchaser Group, the amount of
any Broken Funding Costs, fees and other amounts (to the extent of Collections
attributable to the Asset Interest funded by such Purchaser Group during such
Collection Period) for such Collection Period.
Such payments shall be made out of amounts identified pursuant to Section 1.3
for such payment; provided, however, that to the extent Collections attributable
to the Asset Interest funded by such Purchaser Group during such Collection
Period are not sufficient to make such payment, such payment shall be made out
of funds paid by the Master Servicer to the Seller (which amounts the Seller
hereby agrees to pay to the Master Servicer), up to the aggregate amount of
Collections applied to Reinvestments under Section 1.3(a) or (b) during the
related Reporting Period.
(c) Asset Interest Computations.
(i) On each Reporting Date, the Master Servicer shall compute, as of the related
Cut-Off Date and based upon the assumptions in the next sentence, (A) the Asset
Interest, (B) the amount of the reduction or increase (if any) in the Asset
Interest since the most recently preceding Cut-Off Date, (C) the excess (if any)
of the Asset Interest over the Allocation Limit, (D) the excess (if any) of the
Purchaser Group Invested Amount of any Purchaser Group over such Purchaser
Group’s Purchaser Group Limit and (E) the excess (if any) of the Invested Amount
over the Purchase Limit. Such calculations shall be based upon the assumptions
that the (i) information in the most recently delivered Information Package is
correct, and (ii) Collections identified pursuant to Section 1.3(b) will be paid
to each Purchaser Agent, for the benefit such Purchaser Agent’s Purchaser Group,
on the Settlement Date for such Collection Period.
(ii) If, according to the computations made pursuant to clause (i) above,
(A) the Asset Interest exceeds the Allocation Limit, (B) the Purchaser Group
Invested Amount of any Purchaser Group exceeds such Purchaser Group’s Purchaser
Group Limit or (C) the Invested Amount exceeds the Purchase Limit, then on the
related Settlement Date, the Master Servicer shall pay to the applicable
Purchaser Agent, for the benefit of each Investor in such Purchaser Agent’s
Purchaser Group (to the extent of Collections attributable to the Asset Interest
funded by such Purchaser Group and not previously paid to such Purchaser Agent)
the amount necessary to reduce (i) the Invested Amount to the Purchase Limit,
(ii) the Purchaser Group Invested Amount of each Purchaser Group to such
Purchaser Group’s Purchaser Group Limit and (iii) the Asset Interest to the
Allocation Limit. Such payment shall be made out of amounts identified pursuant
to Section 1.3 for such purpose and, to the extent such amounts were not so
identified, the Seller hereby agrees to pay such amounts to the Master Servicer
to the extent of Collections applied to Reinvestment under Section 1.3 during
the relevant Collection Period.

 

10



--------------------------------------------------------------------------------



 



(iii) In addition to the payments described in clause (ii) above and clause (iv)
below, during the Liquidation Period, the Master Servicer shall pay to each
Purchaser Agent, for the benefit of the applicable Investors in such Purchaser
Agent’s Purchaser Group and for application to the reduction of the Invested
Amount, all amounts identified pursuant to Section 1.3 on (A) the last day of
the current Yield Period for any Asset Tranche funded by a Liquidity Funding of
such Purchaser Group, in an amount not exceeding such Purchaser Group’s Tranche
Investment of such Asset Tranche, and (B) the last day of the each CP Accrual
Period for any Asset Tranche funded by Commercial Paper Notes of such Purchaser
Group, in an amount not exceeding such Purchaser Group’s Tranche Investment of
such Asset Tranche.
(iv) On the Interim Reporting Date for each Interim Reporting Period, the Master
Servicer shall compute, as of the related Interim Cut-Off Date and based upon
the assumptions in the next sentence, (A) the Asset Interest, (B) the amount of
the reduction or increase (if any) in the Asset Interest since the most recently
preceding Cut-Off Date or Interim Cut-Off Date, (C) the excess (if any) of the
Asset Interest over the Allocation Limit, (D) the excess (if any) of the
Purchaser Group Invested Amount of any Purchaser Group over such Purchaser
Group’s Purchaser Group Limit and (E) the excess (if any) of the Invested Amount
over the Purchase Limit. Such calculations shall be based upon the assumptions
that (i) the information in the most recently delivered Interim Information
Package is correct, and (ii) Collections identified pursuant to Section 1.3(b)
will be paid to each Purchaser Agent, for the benefit of such Purchaser Agent’s
Purchaser Group, on the Settlement Date for such Collection Period.
(v) If, according to the computations made pursuant to clause (iv) above,
(A) the Asset Interest exceeds the Allocation Limit, (B) the Purchaser Group
Invested Amount of any Purchaser Group exceeds such Purchaser Group’s Purchaser
Group Limit or (C) the Invested Amount exceeds the Purchase Limit, then on the
Interim Settlement Date for such Interim Reporting Period, the Master Servicer
shall pay to the applicable Purchaser Agent, for the benefit of the Investors in
such Purchaser Agent’s Purchaser Group (to the extent of Collections during the
related Interim Reporting Period attributable to the Asset Interest funded by
the such Purchaser Group and not previously paid to such Purchaser Agent) the
amount necessary to reduce (i) the Invested Amount to the Purchase Limit,
(ii) the Purchaser Group Invested Amount of any Purchaser Group to such
Purchaser Group’s Purchaser Group Limit and (iii) the Asset Interest to the
Allocation Limit. Such payment shall be made out of amounts identified pursuant
to Section 1.3 for such purpose and, to the extent such amounts were not so
identified, the Seller hereby agrees to pay such amounts to the Master Servicer
to the extent of Collections applied to Reinvestment under Section 1.3 during
the relevant Interim Reporting Period.

 

11



--------------------------------------------------------------------------------



 



(d) Order of Application. Upon receipt by each Purchaser Agent of funds
distributed pursuant to this Section 3.1, such Purchaser Agent shall apply them
to the items specified in the subclauses below, in the order of priority of such
subclauses:
(i) to accrued Earned Discount, CP Costs and Broken Funding Costs, plus any
previously accrued Earned Discount, CP Costs and Broken Funding Costs not paid,
to the extent owing to such Purchaser Group;
(ii) to the Investors’ Share of such Purchaser Agent’s Purchaser Group of the
accrued and unpaid Servicing Fee (if the Master Servicer is not Lennox or its
Affiliate);
(iii) to such Purchaser Agent’s Purchaser Group’s Pro Rata Share of the Program
Fee and the Unused Fee accrued during such Collection Period, plus any
previously accrued Program Fee and Unused Fee not paid on a prior Settlement
Date;
(iv) to the reduction of the Invested Amount on a pro-rata basis, to the extent
such reduction is required under Section 3.1(c), (and a corresponding reduction
to each applicable Purchaser Group’s Purchaser Group Invested Amount);
(v) to other accrued and unpaid amounts owing to any Investor or any Agent
hereunder (except Earned Discount on any Asset Tranche funded by a Liquidity
Funding of any Purchaser Group which has accrued but is not yet overdue under
Section 1.3(c));
(vi) to the Investors’ Share of such Purchaser Agent’s Purchaser Group of the
accrued and unpaid Servicing Fee (if the Master Servicer is Lennox or its
Affiliate); and
(vii) to purchase newly originated Receivables prior to the Termination Date;
provided, however, that all amounts received on any Interim Settlement Date or
Weekly Settlement Date shall be applied (x) with respect to amounts received on
any Weekly Settlement Date, as provided in Section 3.1(c)(ii) and (y) with
respect to amounts received on any Interim Settlement Date, as provided in
Section 3.1(c)(v).
(e) Non-Distribution of Servicing Fee. Each Purchaser Agent hereby consents
(which consent may be revoked at any time), to the retention by the Master
Servicer of the amounts (if any) identified pursuant to Section 1.3 in respect
of the Servicing Fee, in which case no distribution shall be made in respect of
the Servicing Fee pursuant to clause (d)(ii) or (vi) above.
(f) Delayed Payment. If on any day described in this Section 3.1 (or in
Section 1.3(c) in respect of accrued Earned Discount on Asset Tranches funded by
Liquidity Fundings of any Purchaser Group, or accrued CP Costs on Asset Tranches
funded by the issuance of Commercial Paper Notes issued by any Purchaser Group)
the Master Servicer shall not make any payment otherwise required because
Collections during the relevant CP Accrual Period or Yield Period were less than
the aggregate amounts payable, the next available Collections in respect of the
Asset Interest shall be applied to such payment, and no Reinvestment shall be
permitted hereunder until such amount payable has been paid in full.

 

12



--------------------------------------------------------------------------------



 



Section 3.2 Deemed Collections; Reduction of Invested Amount, Etc.
(a) Deemed Collections. If on any day:
(i) the Unpaid Balance of any Pool Receivable is:
(A) reduced as a result of any defective, rejected or returned merchandise or
services, any cash discount, or any other adjustment by any Seller Party or any
Affiliate thereof, or as a result of any tariff or other governmental or
regulatory action, or
(B) reduced or canceled as a result of a setoff in respect of any claim by the
Obligor thereof (whether such claim arises out of the same or a related or an
unrelated transaction, including without limitation, any setoff or claim arising
as a result of any amount at any time owed by any Originator in connection with
any account receivable owed by any such Originator to such Obligor), or
(C) reduced on account of the obligation of any Seller Party or any Affiliate
thereof to pay to the related Obligor any rebate or refund, or
(D) less than the amount included with respect to such Pool Receivable in
calculating the Net Pool Balance for purposes of any Information Package or
Interim Information Package, as the case may be (for any reason other than such
Receivable becoming a Defaulted Receivable), or
(ii) any of the representations or warranties of the Seller set forth in
Sections 6.1(j), (l) or (p) were not true when made with respect to any Pool
Receivable, or any of the representations or warranties of the Seller set forth
in Section 6.1(l) are no longer true with respect to any Pool Receivable, or any
Pool Receivable is repurchased by an Originator pursuant to the Sale Agreement,
then, on such day, the Seller shall be deemed to have received a Collection of
such Pool Receivable
(A) in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance and the amount
included in calculating such Net Pool Balance, as applicable; and
(B) in the case of clause (ii) above, in the amount of the Unpaid Balance of
such Pool Receivable.
Collections deemed received by the Seller under this Section 3.2(a) are herein
referred to as “Deemed Collections.”
(b) Seller’s Optional Reduction of the Invested Amount. The Seller may at any
time elect to reduce the Invested Amount and each Purchaser Group Invested
Amount as follows:

 

13



--------------------------------------------------------------------------------



 



(i) the Seller shall give the Administrative Agent and each Purchaser Agent, on
behalf of such Purchaser Agent’s Purchaser Group, at least five (5) Business
Days’ prior written notice of such reduction (including the amount of such
proposed reduction and the proposed date on which such reduction will commence),
(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Master Servicer shall refrain from reinvesting Collections
pursuant to Section 1.3 until the amount thereof not so reinvested shall equal
the desired amount of reduction, and
(iii) the Master Servicer shall hold such Collections in trust for each
Purchaser Agent, on behalf and for the benefit of the Investors in such
Purchaser Agent’s Purchaser Group, pending payment to such Purchaser Agent, as
provided in Section 1.3;
provided that:
(A) the amount of any such reduction shall be in (i) an amount of $1,000,000,
(ii) an integral multiple thereof or (iii) an amount equal to the remaining
Invested Amount,
(B) the Seller shall use reasonable efforts to attempt to choose a reduction
amount, and the date of commencement thereof, so that such reduction shall
commence and conclude in the same Collection Period,
(C) unless the Invested Amount shall be reduced to zero, after giving effect to
such reduction, the Invested Amount will be at least $1,000,000, and
(D) each reduction of the Invested Amount shall be done on a pro rata basis and
shall result in a corresponding reduction in each Purchaser Group Invested
Amount (and a corresponding reduction to each applicable Purchaser Group’s
Tranche Investment pursuant to Section 2.2(c)).
Section 3.3 Payments and Computations, Etc.
(a) Payments. All amounts to be paid to any Purchaser Agent or any other Person
or deposited by the Seller or the Master Servicer hereunder (other than amounts
payable under Section 4.2) shall be paid or deposited in accordance with the
terms hereof no later than 12:00 noon (New York, New York time) on the day when
due in lawful money of the United States of America in same day funds to such
Purchaser Agent’s Purchaser Agent Account, or to such other account at the bank
named therein or at such other bank as such Purchaser Agent may designate by
written notice to the Person making such payment.
(b) Late Payments. The Seller or the Master Servicer, as applicable, shall, to
the extent permitted by law, pay to the Person to whom payment is due interest
on all amounts not paid or deposited when due hereunder at a rate per annum
equal to 2% plus the Base Rate, payable on demand, provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
applicable law.

 

14



--------------------------------------------------------------------------------



 



(c) Method of Computation. All computations of interest, CP Costs, Broken
Funding Costs, Earned Discount, any fees payable under Section 4.1 and any other
fees payable by the Seller to any Investor or any Agent hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.
(d) Taxes.
(i) Any and all payments and deposits required to be made hereunder or under any
other Transaction Document by any Seller Party shall be made free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding net income taxes that are imposed by the United States and franchise
taxes and net income taxes that are imposed on an Affected Party by the state or
foreign jurisdiction under the laws of which such Affected Party is organized or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If any Seller Party shall be required by law to deduct any Taxes
from or in respect of any sum payable hereunder to any Affected Party, (i) the
Seller shall make an additional payment to such Affected Party, in an amount
sufficient so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.3(d) and
Section 14.5), such Affected Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Seller Party
shall make such deductions and (iii) the applicable Seller Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Within 30 days after the date of any such
payment of Taxes, the applicable Seller Party will furnish to such Affected
Party the original or a certified copy of a receipt evidencing payment thereof.
(ii) Any Affected Party which is organized outside the United States and which
is entitled to an exemption from, or reduction of, withholding tax under the
laws of the United States as in effect on the date hereof (or, in the case of
any Person which becomes an Affected Party after the date hereof, on the date on
which it so becomes an Affected Party with respect to any payments under this
Agreement) shall, on or prior to the date hereof (or, in the case of any Person
who becomes an Affected Party after the date hereof, on or prior to the date on
which it so becomes an Affected Party), deliver to the Administrative Agent and
the Seller such certificates, documents or other evidence, as required by the
Internal Revenue Code of 1986, as amended or Treasury Regulations issued
pursuant thereto, including Internal Revenue Service Form W-8BEN or Form W-8ECI
and any other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Affected Party as will
permit such payments to be made without withholding or at a reduced rate. Each
such Affected Party shall from time to time thereafter, upon written request
from the Seller, deliver to the Seller and the Administrative Agent any new
certificates, documents or other evidence as described in the preceding sentence
as will permit payments under this Agreement to be

 

15



--------------------------------------------------------------------------------



 



made without withholding or at a reduced rate (but only so long as such Affected
Party is legally able to do so). The Seller shall not be required to pay any
amounts to any Affected Party in respect of Taxes and Other Taxes pursuant to
paragraphs (a)(i) above or Section 14.5(b) or (c) if the obligation to pay such
amounts is attributable to the failure by such Affected Party to comply with the
provisions of this paragraph; provided, however, that should an Affected Party
become subject to Taxes because of its failure to deliver a form required
hereunder, the Seller shall take such steps as such Affected Party shall
reasonably request to assist such Affected Party to recover such Taxes.
Section 3.4 Treatment of Collections and Deemed Collections.
The Seller shall forthwith deliver to the Master Servicer all Deemed
Collections, and the Master Servicer shall hold or distribute such Deemed
Collections as Earned Discount, CP Costs, accrued Servicing Fee, repayment of
the Invested Amount or any Purchaser Group Invested Amount and to other accrued
amounts owing hereunder to the same extent as if such Deemed Collections had
actually been received on the date of such delivery to the Master Servicer. If
Collections are then being paid to any Purchaser Agent, on behalf of such
Purchaser Agent’s Purchaser Group, or its designee, or to lock boxes or accounts
directly or indirectly owned or controlled by the Administrative Agent, on
behalf of the Investors, the Master Servicer shall forthwith cause such Deemed
Collections to be paid to each Purchaser Agent, on behalf of such Purchaser
Agent’s Purchaser Group, or its designee or to such lock boxes or accounts, as
applicable, or as each applicable Purchaser Agent shall request. So long as the
Seller shall hold any Collections (including Deemed Collections) required to be
paid to the Master Servicer or any Agent, it shall hold such Collections in
trust on behalf and for the benefit of the Agents, on behalf of themselves and
the Investors, and shall clearly mark its records to reflect such trust;
provided that unless the Administrative Agent shall have requested it in writing
to do so, the Seller shall not be required to hold such Collections in a
separate deposit account containing only such Collections.
Section 3.5 Sharing of Payments.
If any Investor (for purposes of this Section only, referred to as a
“Recipient”) shall obtain payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of the Invested Amount
(or portion thereof) of, or Earned Discount or CP Costs accrued in respect of,
the Asset Interest or portion thereof owned by it in excess of its ratable share
of payments made on account of the Invested Amount of, or Earned Discount or CP
Costs accrued in respect of, the Asset Interest owned by all the Investors
(other than as a result of different methods for calculating Earned Discount or
CP Costs), such Recipient shall forthwith purchase from the applicable Investors
which received less than their ratable share participations in the portions of
the Asset Interest owned by such Persons as shall be necessary to cause such
Recipient to share the excess payment ratably with each such other Person;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the

 

16



--------------------------------------------------------------------------------



 



total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.
Section 3.6 Repurchase of Asset Interest.
In addition to Seller’s rights pursuant to Section 3.2(b), the Seller shall have
the right, upon thirty days prior written notice to the Administrative Agent and
Purchaser Agents, to repurchase from the Investors all, but not less than all,
of the Asset Interest. The purchase price in respect thereof shall be an amount
equal to the sum of the Invested Amount, all accrued and unpaid Earned Discount,
CP Costs, Broken Funding Costs, fees and other amounts payable to the Investors
and the Agents through the date of repurchase, payable in immediately available
funds. Such repurchase shall be without representation, warranty or recourse of
any kind by, on the part of, or against any Investor or any Agent.
Article IV.
Fees and Yield Protection
Section 4.1 Fees.
The Seller shall pay to the Administrative Agent and each Purchaser Agent for
the benefit of the Administrative Agent and such Purchaser Agent’s Purchaser
Group the fees and other amounts set forth in the Fee Letters, all such fees and
other amounts to be paid from time to time in the amounts set forth in each such
Fee Letter.
Section 4.2 Yield Protection.
(a) If (i) Regulation D or (ii) any Regulatory Change:
(A) shall subject an Affected Party to any Tax, duty or other charge with
respect to the portion of the Asset Interest owned by or funded by it, or any
obligations or right to make Purchases or Reinvestments or to provide funding
therefor, or shall change the basis of taxation of payments to the Affected
Party of any portion of the Invested Amount, CP Costs or Earned Discount owned
by, owed to or funded in whole or in part by it or any other amounts due under
this Agreement in respect of the portion of the Asset Interest owned by or
funded by it or its obligations or rights, if any, to make Purchases or
Reinvestments or to provide funding therefor; or
(B) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board, but excluding any
reserve included in the determination of Earned Discount), special deposit or
similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of any Affected Party, or credit extended by any Affected Party; or

 

17



--------------------------------------------------------------------------------



 



(C) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party; or
(D) shall impose any other condition affecting any Asset Interest owned or
funded in whole or in part by any Affected Party, or its obligations or rights,
if any, to make Purchases or Reinvestments or to provide funding therefor; or
(E) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses, deposit insurance
premiums or similar charges;
and the result of any of the foregoing is or would be
(A) to increase the cost to or to impose a cost on (1) an Affected Party funding
or making or maintaining any Purchases or Reinvestments, any purchases,
reinvestments, or loans or other extensions of credit under any Liquidity
Agreement, or any commitment of such Affected Party with respect to any of the
foregoing, or (2) any Agent for continuing its or the Seller’s relationship with
any Investor,
(B) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement or under any Liquidity Agreement, or
(C) in the reasonable determination of such Affected Party, to reduce the rate
of return on the capital of an Affected Party as a consequence of its
obligations hereunder or arising in connection herewith to a level below that
which such Affected Party could otherwise have achieved,
then, within thirty days after demand by such Affected Party (which demand shall
be accompanied by a certificate setting forth, in reasonable detail, the basis
of such demand and the methodology for calculating, and the calculation of, the
amounts claimed by the Affected Party), the Seller shall pay directly to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional or increased cost or such reduction.
(b) Each Affected Party will promptly notify the Seller, the Administrative
Agent and the Purchaser Agent for the Purchaser Group of such Affected Party, if
applicable, of any event of which it has knowledge (including any future event
that, in the judgment of such Affected Party, is reasonably certain to occur)
which will entitle such Affected Party to compensation pursuant to this
Section 4.2; provided, however, no failure to give or delay in giving such
notification shall adversely affect the rights of any Affected Party to such
compensation.
(c) In determining any amount provided for or referred to in this Section 4.2,
an Affected Party may use any reasonable averaging and attribution methods
(consistent with its ordinary business practices) that it (in its reasonable
discretion) shall deem applicable. Any Affected Party when making a claim under
this Section 4.2 shall submit to the Seller the certificate (referred to in
subsection (a) above) as to such increased cost or reduced return

 

18



--------------------------------------------------------------------------------



 



(including calculation thereof in reasonable detail), which statement shall, in
the absence of demonstrable error, be conclusive and binding upon the Seller.
(d) For the avoidance of doubt, any interpretation of FAS 166 or FAS 167 (or any
successor Accounting Standards Codification Subtopic) by the Financial
Accounting Standards Board and any pronouncement, interpretation or release by
the International Accounting Standards Board shall constitute an adoption,
change, request or directive subject to this Section 4.2.
Section 4.3 Funding Losses.
In the event that any Purchaser or any Liquidity Bank shall actually incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such
Purchaser through the issuance of Commercial Paper Notes to fund any Purchase or
such Liquidity Bank to make any Liquidity Funding or maintain any Liquidity
Funding) as a result of (a) any settlement with respect to such Investor’s
Purchaser Group’s Tranche Investment of all or any portion of any Asset Tranche
being made by such Purchaser Group on any day other than the scheduled last day
of an applicable CP Accrual Period or Yield Period with respect thereto (it
being understood that the foregoing shall not apply to any portion of the
Invested Amount that is accruing Earned Discount calculated by reference to the
Base Rate), or (b) any Purchase not being made in accordance with a request
therefor under Section 1.2, then, upon written notice from any Purchaser Agent
to the Seller and the Master Servicer, the Seller shall pay to the Master
Servicer, and the Master Servicer shall pay to such Investor’s Purchaser Agent
for the account of such Investor, the amount of such loss or expense. Such
written notice (which shall include the methodology for calculating, and the
calculation of, the amount of such loss or expense, in reasonable detail) shall,
in the absence of demonstrable error, be conclusive and binding upon the Seller
and the Master Servicer.
Article V.
Conditions of Purchases
Section 5.1 Closing Date; Conditions Precedent to Initial Purchase.
(a) This Agreement shall become effective on the date on which all of the below
conditions in this Section 5.1(a) have been satisfied; the effectiveness of this
Agreement is subject to the condition precedent that each Agent shall have
received the following, each (unless otherwise indicated) dated such date or
another recent date acceptable to each Agent and in form and substance
satisfactory to each Agent:
(i) a copy of the resolutions of the board of directors (or similar governing
body) of each Seller Party, Lennox International and each Originator approving
each Transaction Document to be delivered by it hereunder and the transactions
contemplated hereby and thereby, certified by its secretary or any other
authorized person;
(ii) good standing certificates for each Seller Party, Lennox International and
each Originator issued as of a recent date by the Secretary of State (or the
equivalent) of the jurisdiction in which each such entity is organized;

 

19



--------------------------------------------------------------------------------



 



(iii) a certificate of the secretary or assistant secretary of each Seller
Party, Lennox International and each Originator certifying the names and true
signatures of the officers authorized on its behalf to sign this Agreement and
the other Transaction Documents to be delivered by it hereunder (on which
certificate each Agent and each Investor may conclusively rely until such time
as Agents shall receive from a Seller Party a revised certificate meeting the
requirements of this subsection (iii));
(iv) [intentionally omitted];
(v) the certificates of incorporation (or the equivalent) of each Seller Party,
Lennox International and each Originator and all amendments thereto (including
the amendment referred to in subsection (iv) above) duly certified as of a
recent date by the Secretary of State (or the equivalent) of the jurisdiction in
which each such entity is organized as of a recent date acceptable to each
Agent, together with a copy of the by-laws (or the equivalent) of each Seller
Party and each Originator duly certified by the secretary or an assistant
secretary of each entity;
(vi) acknowledgment copies of proper financing statements (form UCC-1) or
amendments to already filed financing statements (form UCC-3), filed on or prior
to the date of the initial Purchase, naming (x) each Originator as the debtor
and seller of Receivables, (y) Seller as secured party and purchaser and
(z) Administrative Agent as assignee; and/or other similar instruments or
documents, as may be necessary or, in the opinion of Administrative Agent,
desirable under the UCC or any comparable law of all appropriate jurisdictions
to perfect Seller’s and Investors’ interests in the Pool Receivables and the
Related Assets;
(vii) acknowledgment copies of proper financing statements (Form UCC-1), filed
on or prior to the date of the initial Purchase, naming (x) Seller as the debtor
and seller of Receivables or any undivided percentage ownership interest
therein, and (y) Administrative Agent as the secured party; or other, similar
instruments or documents, as may be necessary or, in the opinion of
Administrative Agent, desirable under the UCC or any comparable law of all
appropriate jurisdictions to perfect (A) Investors’ undivided percentage
ownership interests and (B) the security interest referred to in Section 9.1, in
each case in the Pool Receivables and the Related Assets;
(viii) a search report by a nationally recognized search firm provided in
writing to Administrative Agent listing all effective financing statements,
state and federal tax or ERISA liens and judgments that name Seller or any
Originator as debtor and that are filed in the jurisdictions in which filings
were made pursuant to subsections (vi) and (vii) above and in such other
jurisdictions and from such other Persons that Agent shall reasonably request,
together with copies of such financing statements (none of which shall cover any
Receivables or Related Assets);
(ix) duly executed copies of Lockbox Agreements with each of the Lockbox Banks;

 

20



--------------------------------------------------------------------------------



 



(x) a favorable opinion of Locke Lord Bissell & Liddell LLP, counsel for the
Seller, the Master Servicer, Lennox International and the Originators, as to
such matters as the Administrative Agent may reasonably request;
(xi) duly executed copies of the Sale Agreement, Assurance Agreement and the Fee
Agreement;
(xii) completion of satisfactory due diligence by Administrative Agent and its
counsel;
(xiii) a fully executed facility termination agreement with respect to the
Seller’s receivables purchase facility with Bank of America, N.A. and all other
documents and agreements necessary to terminate such facility; and
(xiv) such other agreements, instruments, certificates, opinions and other
documents as Administrative Agent may reasonably request.
(b) The initial Purchase hereunder is subject to the conditions precedent that
(w) all of the conditions precedent set forth in Section 5.1(a) shall have been
satisfied, (x) the requirements set forth in Section 7.1(j) have been satisfied,
and (y) each Agent shall have received, on or before the date of such Purchase,
the following, each (unless otherwise indicated) dated such date or another
recent date acceptable to each Agent and in form and substance satisfactory to
each Agent:
(i) a pro forma Information Package, prepared in respect of the proposed initial
Purchase, assuming a Cut-Off Date reasonably acceptable to each Agent;
(ii) a good standing certificates for Seller issued as of a recent date by the
Secretary of State (or the equivalent) of the state of Texas; and
(iii) written notice provided by the Seller setting forth the Seller’s Account.
Section 5.2 Conditions Precedent to All Purchases and Reinvestments.
Each Purchase and each Reinvestment shall be subject to the conditions precedent
that on the date of such Purchase or Reinvestment the following statements shall
be true (and the Seller, by accepting the amount of such Purchase or by
receiving the proceeds of such Reinvestment, and each other Seller Party, upon
such acceptance or receipt by the Seller, shall be deemed to have certified
that):
(a) the representations and warranties contained in Section 6.1 are correct in
all material respects on and as of such day as though made on and as of such day
and shall be deemed to have been made on such day,
(b) no event has occurred and is continuing, or would result from such Purchase
or Reinvestment, that constitutes a Liquidation Event or Unmatured Liquidation
Event,

 

21



--------------------------------------------------------------------------------



 



(c) after giving effect to each proposed Purchase or Reinvestment, the Invested
Amount will not exceed the Purchase Limit, no Purchaser Group’s Purchaser Group
Invested Amount will exceed such Purchaser Group’s Purchaser Group Limit and the
Asset Interest will not exceed the Allocation Limit,
(d) the Termination Date shall not have occurred,
(e) in the case of a Purchase, each Purchaser Agent shall have timely received
an appropriate notice of the proposed Purchase in accordance with
Section 1.2(a),
(f) a completed Information Package or Interim Information Package (if
applicable) shall have been delivered by the Master Servicer to the
Administrative Agent and each Purchaser Agent, on behalf of such Purchaser
Agent’s Purchaser Group, as of the applicable Reporting Date or Interim
Reporting Date, as the case may be,
(g) both prior to and after giving effect to each proposed Purchase or
Reinvestment, the requirements of the Credit Agreement and any other agreement
evidencing any Material Indebtedness of Lennox International with respect to
transfers of assets and creation of liens shall not have been violated,
(h) after giving effect to each proposed Purchase or Reinvestment, the Weighted
Average Term (with respect to Receivables included in the Net Pool Balance)
shall not exceed 45 days,
(i) such other agreements, instruments, certificates, opinions and other
documents as the Administrative Agent may reasonably request have been
delivered, and
(j) each Originator shall have sold or contributed to the Seller, pursuant to
the Sale Agreement, all Receivables arising on or prior to such date;
provided, however, the absence of the occurrence and continuance of an Unmatured
Liquidation Event shall not be a condition precedent to any Reinvestment or any
Purchase on any day which does not cause the Invested Amount, after giving
effect to such Reinvestment or Purchase, to exceed the Invested Amount as of the
opening of business on such day.
Article VI.
Representations and Warranties
Section 6.1 Representations and Warranties of the Seller Parties.
Each Seller Party represents and warrants as to itself, except when specifically
provided, in which case, the specified Seller Party represents and warrants as
follows:
(a) Organization and Good Standing. Its jurisdiction of organization is
correctly set forth in the preamble to this Agreement. It is duly organized and
is a “registered organization” as defined in the UCC under the laws of that
jurisdiction and no other state or jurisdiction, and such jurisdiction must
maintain a public record showing the organization to have been organized.

 

22



--------------------------------------------------------------------------------



 



It is validly existing as a corporation in good standing under the laws of its
state of organization, with power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Seller had at all relevant times, and now has, all
necessary power, authority, and legal right to acquire and own the Pool
Receivables and Related Assets. The Originators and Heatcraft own directly all
the issued and outstanding capital stock of the Seller. The Seller has no
subsidiaries.
(b) Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business requires such qualification, licenses or approvals,
except where the failure to be so qualified or have such licenses or approvals
would not have a Material Adverse Effect.
(c) Power and Authority; Due Authorization. It (i) has all necessary power,
authority and legal right (A) to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) to carry out the terms
of the Transaction Documents to which it is a party, (C) in the case of the
Master Servicer, to service the Receivables and the Related Assets in accordance
with this Agreement and the Sale Agreement, and (D) in the case of the Seller,
sell and assign the Asset Interest on the terms and conditions herein provided,
and (ii) has duly authorized by all necessary corporate action the execution,
delivery and performance of this Agreement and the other Transaction Documents
and, in the case of the Seller, the sales and assignments described in clause
(i)(D) above. It has duly executed and delivered each of the Transaction
Documents to which it is a party.
(d) Valid Sale; Binding Obligations. (i) This Agreement constitutes a valid
sale, transfer, and assignment of the Asset Interest to the applicable
Investors, enforceable against creditors of, and purchasers from, the Seller,
and (ii) this Agreement and each other Transaction Document signed by such
Seller Party constitutes, a legal, valid and binding obligation of such Seller
Party, enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, or other similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.
(e) No Violation. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
its articles or certificate of incorporation or by-laws, or any material
indenture, loan agreement, receivables purchase agreement, mortgage, deed of
trust, or other agreement or instrument to which it is a party or by which it or
any of its properties is bound (including, but not limited to, those agreements
or instruments evidencing Material Indebtedness of Lennox International),
(ii) result in the creation or imposition of any Lien upon any its properties
pursuant to the terms of any such material indenture, loan agreement,
receivables purchase agreement, mortgage, deed of trust, or other agreement or
instrument, other than this Agreement and the other Transaction Documents, or
(iii) violate any law or any order, rule, or regulation applicable to it of any
court or of any federal or state regulatory body, administrative agency, or
other governmental instrumentality having jurisdiction over it or any of its
properties.

 

23



--------------------------------------------------------------------------------



 



(f) No Proceedings. There are no actions, proceedings or investigations pending,
or, to its knowledge, threatened, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction
Document, (ii) seeking to prevent the sale and assignment of the Receivables
under the Sale Agreement or of the Asset Interest under this Agreement or the
consummation of any of the other transactions contemplated by this Agreement or
any other Transaction Document, or (iii) that would have a Material Adverse
Effect.
(g) Bulk Sales Act. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(h) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by it of this Agreement
and each other Transaction Document to which it is a party, except, in the case
of the Seller, for (i) the filing of the UCC financing statements referred to in
Article V, and (ii) the filing of any UCC continuation statements and amendments
from time to time required in relation to any UCC financing statements filed in
connection with this Agreement, as provided in Section 8.7, all of which, at the
time required in Article V or Section 8.7, as applicable, shall have been duly
made and shall be in full force and effect.
(i) Financial Condition. (i) The consolidated and consolidating balance sheets
of Lennox International and its consolidated subsidiaries as at December 31,
2008, and the related statements of income and shareholders’ equity of Lennox
International and its consolidated subsidiaries for the fiscal year then ended,
certified by KPMG LLP, independent certified public accountants, copies of which
have been furnished to the Agents, fairly present in all material respects the
consolidated financial condition of Lennox International and its consolidated
subsidiaries as at such date and the consolidated results of the operations of
Lennox International and its consolidated subsidiaries for the period ended on
such date, all in accordance with GAAP consistently applied, (ii) since
December 31, 2008 there has been no material adverse change in any such
financial condition, business or operations, (iii) the balance sheet of the
Seller as at September 30, 2009, certified by the chief financial officer or
treasurer of the Seller by means of a Certificate of Financial Officer in the
form attached hereto as Exhibit B, copies of which have been furnished to the
Agents, fairly present in all material respects the financial condition, assets
and liabilities of the Seller as at such date, all in accordance with GAAP
consistently applied, and (iv) since June 19, 2000 there has been no material
adverse change in the Seller’s financial condition, business or operations.
(j) Nature of Receivables. Each Receivable constitutes an “account” as such term
is defined in the UCC.
(k) Margin Regulations. The use of all funds obtained by such Seller Party under
this Agreement or any other Transaction Document will not conflict with or
contravene any of Regulation T, U and X promulgated by the Federal Reserve Board
from time to time or be used to acquire any equity security of a class which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934.

 

24



--------------------------------------------------------------------------------



 



(l) Quality of Title. (i) This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, which security
interest is prior to all other Liens and is enforceable as such against
creditors of and purchasers from the Seller, (ii) the Seller owns and has good
and marketable title to the Pool Receivables, Related Assets and the other
Collateral free and clear of any Lien (other than any Lien arising solely as the
result of any action taken by any Secured Parties (or any assignee thereof) or
by the Administrative Agent in connection with the Transaction Documents);
(iii) when any Purchaser makes a Purchase or Reinvestment, it shall have
acquired and shall at all times thereafter continuously maintain a valid and
perfected first priority undivided percentage ownership interest to the extent
of the portion of the Asset Interest funded by the related Purchaser Group in
the Pool Receivables and Related Assets, free and clear of any Lien (other than
any Lien arising as the result of any action taken by any Secured Party (or any
assignee thereof) or by the Administrative Agent in connection with the
Transaction Documents); (iv) other than the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement, the Seller has not pledged, assigned, sold or granted a security
interest in, or otherwise conveyed any of the Collateral; (v) the Seller has not
authorized the filing of, and is not aware of any financing statements against
the Seller that include a description of collateral covering the Pool
Receivables, Related Assets or any other Collateral except such as may be filed
(A) in favor of the Originators in accordance with the Contracts, (B) in favor
of the Seller in connection with the Sale Agreement or (C) in favor of the
Secured Parties or the Administrative Agent in accordance with this Agreement or
in connection with any Lien arising solely as the result of any action taken by
the Secured Parties (or any assignee thereof) or by the Administrative Agent in
connection with the Transaction Documents, and (vi) with respect to each Pool
Receivable, the Seller (A) shall have received such Pool Receivable as a
contribution to the capital of the Seller by the applicable Originator or
(B) shall have purchased such Pool Receivable from the applicable Originator in
exchange for payment (made by the Seller to the Originator in accordance with
the provisions of the Sale Agreement) of cash, an increase in the principal
amount of the Initial Seller Note and/or an increase in the preferred stock of
the Seller held by such Originator, in all cases in an amount which constitutes
fair consideration and reasonably equivalent value. Each such sale referred to
in clause (vi) of the preceding sentence shall not have been made for or on
account of an antecedent debt owed by any Originator to the Seller and no such
sale is or may be voidable or subject to avoidance under applicable law.
(m) Accurate Reports. No Information Package or Interim Information Package (if
prepared by such Seller Party, or to the extent information therein was supplied
by such Seller Party) or other information, exhibit, financial statement,
document, book, record or report furnished or to be furnished by or on behalf of
such Seller Party to any Agent or any Investor pursuant to this Agreement was or
will be inaccurate in any material respect as of the date it was or will be
dated or (except as otherwise disclosed to such Agent or Purchaser at such time)
as of the date so furnished, or contained or (in the case of information or
other materials to be furnished in the future) will contain any material
misstatement of fact or omitted or (in the case of information or other
materials to be furnished in the future) will omit to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading in light of the circumstances made or presented.

 

25



--------------------------------------------------------------------------------



 



(n) Offices. The principal places of business and chief executive offices of the
Master Servicer and the Seller are located at the respective addresses set forth
on Schedule 14.2, and the offices where the Master Servicer and the Seller keep
all their books, records and documents evidencing Pool Receivables, the related
Contracts and all purchase orders and other agreements related to such Pool
Receivables are located at the addresses specified in Schedule 6.1(n) (or at
such other locations, notified to each Agent in accordance with Section 7.1(f),
in the United States).
(o) Lockbox Accounts. The names and addresses of all the Lockbox Banks, together
with the account numbers of the Lockbox Accounts of the Seller at each Lockbox
Bank and the post office box numbers of the lockboxes, are listed on
Schedule 6.1(o) (or have been notified to and approved by the Agents in
accordance with Section 7.3(d)) and are the only post office boxes and accounts
into which Collections of Receivables are deposited or remitted. The Seller has
not granted any Person, other than the Administrative Agent for the benefit of
the Secured Parties as contemplated by this Agreement, control of any lockbox or
Lockbox Account, or the right to take control of any such lockbox or Lockbox
Account at a future time.
(p) Eligible Receivables. Each Receivable characterized in any Information
Package, Interim Information Package or other written statement made by or on
behalf of the Seller as an Eligible Receivable or as included in the Net Pool
Balance is, as of the date of such Information Package, Interim Information
Package or other written statement and on the date of any Purchase, Reinvestment
or computation of Net Pool Balance, an Eligible Receivable on such date and
properly included in the Net Pool Balance on such date. On the date of each
Purchase and Reinvestment (and after giving effect thereto and to any payments
made pursuant to Section 3.1(c)), the Asset Interest is not greater than 100%.
(q) Servicing Programs. No license or approval is required for any Agent’s use
of any program used by the Master Servicer in the servicing of the Receivables,
other than those which have been obtained and are in full force and effect.
(r) Compliance with Credit and Collection Policy. With respect to each Eligible
Receivable, it has complied in all material respects with the Credit and
Collection Policy.
(s) Solvency. (i) The fair value of the property of the Seller is greater than
the total amount of liabilities, including contingent liabilities, of the
Seller, (ii) the present fair salable value of the assets of the Seller is not
less than the amount that will be required to pay all probable liabilities of
the Seller on its debts as they become absolute and matured, (iii) the Seller
does not intend to, and does not believe that it will, incur debts or
liabilities beyond the Seller’s abilities to pay such debts and liabilities as
they mature and (iv) the Seller is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which the
Seller’s property would constitute unreasonably small capital.
(t) Names. Since the date of its incorporation, the Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.

 

26



--------------------------------------------------------------------------------



 



(u) Ownership of the Seller. Collectively, the Originators and Heatcraft own
100% of the issued and outstanding capital stock of the Seller, free and clear
of any Lien. Such capital stock is validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire securities of the
Seller. As of the date of this Agreement, the identity of all holders of capital
stock of the Seller and the Initial Seller Notes, the type of capital stock and
the amounts of all such capital stock and Initial Seller Notes held by such
holders is as set forth on Schedule 6.1(u).
(v) Investment Company. The Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended from time to time, or
any successor statute.
(w) Taxes. Each Seller Party has filed all material tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing, except for immaterial amounts, unless such
immaterial amounts give rise to a Lien, and except for any such taxes which are
not yet delinquent or are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Seller is not aware of any judgment
or tax lien filings against it.
(x) Compliance with Laws. Each Seller Party is in compliance with all applicable
laws, rules, regulations and orders, including those with respect to the Pool
Receivables and related Contracts, except where the failure to so comply would
not individually or in the aggregate have a Material Adverse Effect.
(y) Liquidation Event. No event has occurred and is continuing that constitutes
a Liquidation Event, Unmatured Liquidation Event or Credit Event.
(z) Prior Seller Activities. The Seller was incorporated on June 9, 2000, and
since such date it has not engaged in any business activities other than the
transactions contemplated by and permitted by its certificate of incorporation.
Article VII.
General Covenants of the Seller Parties
Section 7.1 Affirmative Covenants of the Seller Parties.
Until the Final Payout Date, unless each Agent shall otherwise consent in
writing:
(a) Compliance With Laws, Etc. Each Seller Party will comply in all material
respects with all applicable laws, rules, regulations and orders, including
those with respect to the Pool Receivables and related Contracts, except where
the failure to so comply would not individually or in the aggregate have a
Material Adverse Effect.
(b) Preservation of Corporate Existence. Each Seller Party will preserve and
maintain its corporate existence, status as a “registered organization”, rights,
franchises and privileges in the jurisdiction of its incorporation, and qualify
and remain qualified in good

 

27



--------------------------------------------------------------------------------



 



standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification would have a Material Adverse Effect.
(c) Audits. Each Seller Party will (i) at any time and from time to time upon
not less than five (5) Business Days’ notice (unless a Liquidation Event has
occurred and is continuing (or any Agent believes in good faith that a
Liquidation Event has occurred and is continuing), in which case no such notice
shall be required) during such Seller Party’s regular business hours, permit the
Administrative Agent along with each Purchaser Agent, on behalf of such
Purchaser Agent’s Purchaser Group, or any of its agents or representatives,
(A) to conduct audits of the Pool Receivables and examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of such Seller
Party relating to Pool Receivables and the Related Assets, including, without
limitation, the related Contracts and purchase orders and other agreements, and
(B) to visit the offices and properties of such Seller Party for the purpose of
examining such materials described in clause (i)(A) next above, and to discuss
matters relating to Pool Receivables and the Related Assets or such Seller
Party’s performance hereunder with any of the officers or employees (with
notification to and coordination with the treasurer of such Seller Party or his
designee) of such Seller Party having knowledge of such matters; (ii) permit
each Purchaser Agent or any of its respective agents or representatives, upon
not less than five (5) Business Days’ notice from such Purchaser Agent and the
consent (which consent shall not unreasonably be withheld or delayed) of such
Seller Party (unless a Liquidation Event has occurred and is continuing (or such
Purchaser Agent believes in good faith that a Liquidation Event has occurred and
is continuing) in which case no such notice or consent shall be required), to
meet with the independent auditors of such Seller Party, to review such
auditors’ work papers and otherwise to review with such auditors the books and
records of such Seller Party with respect to the Pool Receivables and the
Related Assets; and (iii) without limiting the provisions of clause (i) or (ii)
next above, from time to time, at the expense of such Seller Party, permit
certified public accountants or other auditors acceptable to each Purchaser
Agent to conduct a review of such Seller Party’s books and records with respect
to the Pool Receivables and the Related Assets; provided, that, so long as no
Liquidation Event has occurred and is continuing, such reviews shall not be done
more than two (2) times in any one calendar year, provided, further that the
Seller Parties shall be responsible for the costs and expenses of one such
review in any one calendar year.
(d) Keeping of Records and Books of Account. The Master Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables in the
event of the destruction of the originals thereof), and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of outstanding
Unpaid Balances by Obligor and related debit and credit details of the Pool
Receivables).
(e) Performance and Compliance with Receivables and Contracts. Each Seller Party
will, at its expense, timely and fully perform and comply with all material
provisions, covenants and other promises, if any, required to be observed by it
under the Contracts related to the Pool Receivables and all agreements related
to such Pool Receivables.

 

28



--------------------------------------------------------------------------------



 



(f) Location of Records. Each Seller Party will keep its chief place of business
and chief executive office, and the offices where it keeps its records
concerning the Pool Receivables, the Related Assets, including all related
Contracts and all agreements related to such Pool Receivables (and all original
documents relating thereto), at the address(es) of the Master Servicer and the
Seller referred to in Section 6.1(n) or, upon 30 days’ prior written notice to
the Administrative Agent, at other locations in the United States.
(g) Credit and Collection Policies. Each Seller Party will comply in all
material respects with the Credit and Collection Policy in regard to each Pool
Receivable and the related Contract.
(h) Sale Agreement. The Seller will perform and comply in all material respects
with all of its covenants and agreements set forth in the Sale Agreement, and
will enforce the performance by the Originators of their respective obligations
under the Sale Agreement.
(i) Deposit to Lockbox Accounts. The Seller and the Master Servicer shall
instruct all Obligors to deposit all Collections to the Lockbox Accounts. Upon
the establishment of the Collection Account, if any, the Master Servicer shall
instruct each Lockbox Bank to deposit all Collections to the Collection Account.
The Seller and the Master Servicer will not give any contrary or conflicting
instructions, and will, upon the request of the Master Servicer or the
Administrative Agent, confirm such instructions by the Master Servicer or take
such other action as may be reasonably required to give effect to such
instructions. If the Seller shall receive any Collections directly, it shall
immediately (and in any event within two (2) Business Days) deposit the same to
a lockbox connected to a Lockbox Account, a Lockbox Account or the Collection
Account in the same form received.
(j) Post-Closing Requirement. The Seller and the Master Servicer shall,
(i) within one Business Day of the date hereof, pay the fee payable pursuant to
Section 1.b of the Fee Agreement; and
(ii) within five Business Days of the date hereof, deliver to each Agent, in
form and substance reasonably satisfactory to each Agent, (x) an amendment to
the certificate of incorporation (including an amendment to the certificate of
designation of the Preferred Stock of the Seller) of the Seller filed with the
Secretary of State of Delaware and (y) an amendment to the by-laws of the Seller
duly adopted by the board of directors of the Seller.
Section 7.2 Reporting Requirements of the Seller Parties.
From the date hereof until the Final Payout Date, unless each Agent shall
otherwise consent in writing:
(a) Quarterly Financial Statements — Lennox International. The Master Servicer
will furnish to each Agent, as soon as available and in any event within 45 days
after the end of each of the first three quarters of each fiscal year of Lennox
International, copies of its consolidated, and, to the extent otherwise
available, consolidating balance sheets and related statements of income and
statements of cash flow, showing the financial condition of Lennox International
and

 

29



--------------------------------------------------------------------------------



 



its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year, together with a
Certificate of Financial Officer in the form attached hereto as Exhibit B
executed by the chief financial officer or treasurer of the Lennox
International;
(b) Annual Financial Statements — Lennox International. The Master Servicer will
furnish to each Agent, as soon as available and in any event within 90 days
after the end of each fiscal year of Lennox International, copies of its
consolidated and consolidating balance sheets and related statements of income
and statements of cash flow, showing the financial condition of Lennox
International and its consolidated Subsidiaries as of the close of such fiscal
year and the results of its operations and the operations of such Subsidiaries
during such year, all audited by KPMG LLP or other independent public
accountants of recognized national standing acceptable to each Agent and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of Lennox
International on a consolidated basis (except as noted therein) in accordance
with GAAP consistently applied;
(c) [Reserved];
(d) Annual Financial Statements — Seller. The Seller will furnish to each Agent,
as soon as available and in any event within 90 days after the end of each
fiscal year of the Seller, copies of the financial statements of the Seller,
consisting of at least a balance sheet of the Seller for such year and
statements of earnings, cash flows and shareholders’ equity, setting forth in
each case in comparative form corresponding figures from the preceding fiscal
year, together with a Certificate of Financial Officer in the form attached
hereto as Exhibit B executed by the chief financial officer or treasurer of the
Seller;
(e) Reports to Holders and Exchanges. In addition to the reports required by
subsections (a), (b) and (d) above, promptly upon any Agent’s request, the
Master Servicer will furnish or cause to be furnished to each Agent, copies of
any reports specified in such request which the Master Servicer sends to any of
its securityholders, and any reports, final registration statements (excluding
exhibits), and each final prospectus and all amendments thereto that the Master
Servicer files with the Securities and Exchange Commission or any national
securities exchange other than registration statements relating to employee
benefit plans and registrations of securities for selling securities;
(f) ERISA. Promptly after the filing or receiving thereof, each Seller Party
will furnish to each Agent, copies of all reports and notices with respect to
any Reportable Event defined in Article IV of ERISA which any Seller Party or
ERISA Affiliate thereof files under ERISA with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or which
such Seller Party or ERISA Affiliate thereof receives from the Pension Benefit
Guaranty Corporation, which Reportable Event(s) individually or in the aggregate
could have a Material Adverse Effect;
(g) Liquidation Events, Etc. As soon as possible and in any event within three
(3) Business Days after obtaining knowledge of the occurrence of any Liquidation
Event, any Unmatured Liquidation Event, or any Credit Event, each Seller Party
will furnish to each Agent,

 

30



--------------------------------------------------------------------------------



 



a written statement of the chief financial officer, treasurer or chief
accounting officer of such Seller Party setting forth details of such event and
the action that such Seller Party will take with respect thereto;
(h) Litigation. As soon as possible and in any event within ten (10) Business
Days of any Seller Party’s knowledge thereof, such Seller Party will furnish to
each Agent, notice of (i) any litigation, investigation or proceeding which may
exist at any time which could reasonably be expected to have a Material Adverse
Effect and (ii) any development in previously disclosed litigation which
development could reasonably be expected to have a Material Adverse Effect;
(i) Sale Agreement. (i) Promptly after receipt thereof, the Seller will furnish
to each Agent, copies of all notices received by the Seller from any Originator
under the Sale Agreement and (ii) as soon as possible and in any event no later
than the day of occurrence thereof, the Seller will furnish to each Agent notice
that any Originator has stopped selling or contributing to the Seller, pursuant
to the Sale Agreement, all newly arising Receivables;
(j) Change in Credit and Collection Policy. Prior to its effective date, each
Seller Party will furnish to each Agent, notice of (i) any material change in
the character of such Seller Party’s business, and (ii) any material change in
the Credit and Collection Policy;
(k) Change of Independent Director. At least 10 days prior to the effectiveness
of any removal of the Independent Director, and within three Business Days after
the death, incapacity or resignation of the Independent Director, the Seller
shall furnish to each Agent notice of such event and the date of occurrence
thereof, together with the name and background of the replacement Independent
Director;
(l) Other. Promptly, from time to time, each Seller Party will furnish to each
Agent such other information, documents, records or reports respecting the
Receivables or the condition or operations, financial or otherwise, of such
Seller Party as such Agent may from time to time reasonably request in order to
protect the interests of such Agent or the Investors under or as contemplated by
this Agreement.
Promptly upon receipt thereof, each Purchaser Agent agrees to send to each
Investor in such Purchaser Agent’s Purchaser Group copies of all financial
statements, reports, notices, certificates or other items received by such
Purchaser Agent under this Section 7.2.
Section 7.3 Negative Covenants of the Seller Parties.
From the date hereof until the Final Payout Date, unless each Agent shall
otherwise consent in writing:
(a) Sales, Liens, Etc. (i) The Seller will not, except as otherwise provided
herein and in the other Transaction Documents, sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Lien
upon or with respect to, any Pool Receivable or any Related Asset, or any
interest therein, or any account to which any Collections of any Pool Receivable
are sent, or any right to receive income or proceeds from or in respect of any
of the

 

31



--------------------------------------------------------------------------------



 



foregoing, and (ii) the Master Servicer will not assert any interest in the
Receivables or any other Collateral, except as Master Servicer.
(b) Extension or Amendment of Receivables. No Seller Party will, except as
otherwise permitted in Section 8.2(c), extend, amend or otherwise modify the
terms of any Pool Receivable, or amend, modify or waive any material term or
condition of any Contract related thereto in any way that adversely affects the
collectibility of any Pool Receivable or the Investors’ rights therein.
(c) Change in Credit and Collection Policy. No Seller Party will make or permit
to be made any material change in the Credit and Collection Policy, which change
would impair the collectibility of any significant portion of the Pool
Receivables or otherwise adversely affect the interests or remedies of any Agent
or Investor under this Agreement or any other Transaction Document.
(d) Change in Payment Instructions to Obligors. No Seller Party will add or
terminate any lockbox or account as a Lockbox Account or bank as a Lockbox Bank
from those listed in Schedule 6.1(o) (unless, prior to such addition or
termination, the Administrative Agent shall have received an updated
Schedule 6.1(o) and a fully executed Lockbox Agreement with each new Lockbox
Bank or with respect to each new lockbox or account) or, make any change in its
instructions to Obligors regarding payments to be made to the Seller or Master
Servicer or payments to be made to any Lockbox Bank (except for a change in
instructions solely for the purpose of directing Obligors to make such payments
to another existing Lockbox Bank).
(e) Deposits to Collection Account. No Seller Party will deposit or otherwise
credit, or cause or permit to be so deposited or credited, to the Collection
Account or any Lockbox Account, any cash or cash proceeds other than Collections
of Pool Receivables.
(f) Changes to Other Documents. The Seller will not enter into any amendment or
modification of, waiver to, or supplement to, the Sale Agreement or the Seller’s
certificate of incorporation.
(g) Distributions, Etc. The Seller will not declare or make any dividend payment
or other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of capital stock of the Seller,
or return any capital to its shareholders as such, or purchase, retire, defease,
redeem or otherwise acquire for value or make any payment in respect of any
shares of any class of capital stock of the Seller or any warrants, rights or
options to acquire any such shares, now or hereafter outstanding; provided,
however, that the Seller may declare and pay cash dividends on its capital stock
to its shareholders so long as (i) no Liquidation Event or Unmatured Liquidation
Event shall then exist or would occur as a result thereof, (ii) such dividends
are in compliance with all applicable law including the corporate law of the
state of Seller’s incorporation, and (iii) such dividends have been approved by
all necessary and appropriate corporate action of the Seller.
(h) Seller Indebtedness. The Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits or advances or for borrowed
money or for the deferred purchase price of any property or services, except
(i) indebtedness of the Seller to the Originators

 

32



--------------------------------------------------------------------------------



 



incurred in accordance with the Sale Agreement, (ii) current accounts payable
arising under the Transaction Documents and not overdue and (iii) other current
accounts payable arising in the ordinary course of business and not overdue, in
an aggregate amount at any time outstanding not to exceed $75,000.
(i) Negative Pledges. No Seller Party will enter into or assume any agreement
(other than this Agreement and the other Transaction Documents) prohibiting the
creation or assumption of any Lien upon any Pool Receivables or Related Assets,
whether now owned or hereafter acquired, except as contemplated by the
Transaction Documents, or otherwise prohibiting or restricting any transaction
contemplated hereby or by the other Transaction Documents.
(j) Change of Name; Jurisdiction of Organization; Offices and Records. No Seller
Party shall change (i) its name as it appears in official filings in the
jurisdiction of its organization, (ii) its status as a “registered organization”
(within the meaning of Article 9 of any applicable enactment of the UCC),
(iii) its organizational identification number, if any, issued by its
jurisdiction of organization, or (iv) its jurisdiction of organization unless it
shall have: (A) given the Agents at least forty-five (45) days’ prior written
notice thereof; (B) at least ten (10) days prior to such change, delivered to
the Agents all financing statements, instruments and other documents requested
by the Agents in connection with such change or relocation and (C) caused an
opinion of counsel acceptable to the Agents and their respective assigns to be
delivered to the Agents and such assigns that Administrative Agent’s security
interest (for the benefit of the Secured Parties) is perfected and of first
priority and other corporate matters related to such change, such opinion to be
in form and substance acceptable to the Agents and such assigns in their sole
discretion.
(k) [Reserved].
(l) Mergers, Consolidations and Acquisitions.
(i) The Master Servicer will not, nor will it permit any subservicer, to merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other Person (whether directly by purchase, lease or other acquisition of
all or substantially all of the assets of such Person or indirectly by purchase
or other acquisition of all or substantially all of the capital stock of such
other Person) other than acquisitions in the ordinary course of their business,
except that if at the time thereof and immediately after giving effect thereto
no Liquidation Event or Unmatured Liquidation Event shall have occurred and be
continuing (A) the Master Servicer or such subservicer may merge or consolidate
with any Subsidiary (other than Seller) in a transaction in which such Master
Servicer or such subservicer is the surviving corporation, and (B) the Master
Servicer or such subservicer may purchase, lease or otherwise acquire from any
Subsidiary (other than Seller) all or substantially all of its assets and may
purchase or otherwise acquire all or substantially all of the capital stock of
any Person who immediately thereafter is a Subsidiary.

 

33



--------------------------------------------------------------------------------



 



(ii) Seller will not merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all of the assets of any other Person (whether directly by
purchase, lease or other acquisition of all or substantially all of the assets
of such Person or indirectly by purchase or other acquisition of all or
substantially all of the capital stock of such other Person) other than the
acquisition of the Receivables and Related Assets pursuant to the Sale Agreement
and the sale of an interest in the Pool Receivables and Related Assets
hereunder.
(m) [Reserved].
(n) Change in Business. No Seller Party will make or permit to be made any
material change in the character of its business, which change would impair the
collectibility of any significant portion of the Pool Receivables or otherwise
adversely affect the interests or remedies of the Investors or the Agents under
this Agreement or any other Transaction Document.
Section 7.4 Separate Corporate Existence of the Seller.
Each Seller Party hereby acknowledges that each Investor and each Agent are
entering into the transactions contemplated hereby in reliance upon the Seller’s
identity as a legal entity separate from the Master Servicer and its other
Affiliates. Therefore, each Seller Party shall take all steps specifically
required by this Agreement or reasonably required by the Agents to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of its Affiliates, and is not a division of the Master Servicer or any
other Person. Without limiting the foregoing, each Seller Party will take such
actions as shall be required in order that:
(a) The Seller will be a limited purpose corporation whose primary activities
are restricted in its Certificate of Incorporation to purchasing or otherwise
acquiring from the Originators, owning, holding, granting security interests, or
selling interests, in Receivables in the Receivables Pool and Related Assets,
entering into agreements for the selling and servicing of the Receivables Pool,
and conducting such other activities as it deems necessary or appropriate to
carry out such activities;
(b) At least one member of the Seller’s Board of Directors shall be an
Independent Director. The certificate of incorporation of the Seller shall
provide that (i) at least one member of the Seller’s Board of Directors shall be
an Independent Director, (ii) the Seller’s Board of Directors shall not approve,
or take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing prior to the taking of such action, (iii) the
Independent Director shall be employed by a nationally recognized provider of
corporate or structured finance services, (iv) the Independent Director may not
be removed by the Seller’s stockholders or the Seller’s Board of Directors
except (w) for cause, (x) in the event the Independent Director ceases to be
employed by the service provider which is his or her employer on the date the
Independent Director first becomes an Independent Director or (y) with the
consent of the Administrative Agent, not to be unreasonably withheld or delayed,
and that any such removal pursuant to clause (w) or (x) shall not be effective
until at least ten days after written notice to the Independent

 

34



--------------------------------------------------------------------------------



 



Director and the Administrative Agent of such removal and the grounds therefor,
and (v) the provisions requiring an Independent Director and the provisions
described in clauses (i), (ii), (iii) and (iv) of this paragraph (b) cannot be
amended without the prior written consent of the Independent Director;
(c) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller or any Affiliate thereof;
(d) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool (the parties acknowledge that the Master Servicer will be fully
compensated for its services by payment of the Servicing Fee), and certain
organizational expenses in connection with the formation of the Seller;
(e) The Seller will contract with the Master Servicer to perform for the Seller
all operations required on a daily basis to service the Receivables Pool. The
Seller will pay the Master Servicer the Servicing Fee pursuant hereto. The
Seller will not incur any material indirect or overhead expenses for items
shared with the Master Servicer (or any other Affiliate thereof) which are not
reflected in the Servicing Fee. To the extent, if any, that the Seller (or any
other Affiliate thereof) shares items of expenses not reflected in the Servicing
Fee, for legal, auditing and other professional services and directors’ fees,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered, it being understood
that Lennox shall pay or cause to be paid all expenses relating to the
preparation, negotiation, execution and delivery of the Transaction Documents,
including, without limitation, legal, rating agency and other fees;
(f) The Seller shall at all times be adequately capitalized in light of its
contemplated business and the Seller’s operating expenses will not be paid by
any other Seller Party or other Affiliate of the Seller;
(g) The Seller will have its own stationery;
(h) The books of account, financial reports and corporate records of the Seller
will be maintained separately from those of the Master Servicer and each other
Affiliate of the Seller;
(i) Any financial statements of any Seller Party or Affiliate thereof which are
consolidated to include the Seller will contain detailed notes clearly stating
that (i) all of the Seller’s assets are owned by the Seller, and (ii) the Seller
is a separate corporate entity with its own separate creditors that will be
entitled to be satisfied out of the Seller’s assets prior to any value in the
Seller becoming available to the Seller’s equity holders; and the accounting
records and the published financial statements of the Originators will clearly
show that, for accounting purposes, the Pool Receivables and Related Assets have
been sold by the Originators to the Seller;
(j) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of the Master Servicer and the other
Affiliates;

 

35



--------------------------------------------------------------------------------



 



(k) Each Affiliate of the Seller will strictly observe corporate formalities in
its dealings with the Seller, and, except as permitted pursuant to this
Agreement with respect to Collections, funds or other assets of the Seller will
not be commingled with those of any of its Affiliates;
(l) No Affiliate of the Seller will maintain joint bank accounts with the Seller
or other depository accounts with the Seller to which any such Affiliate (other
than in its capacity as the Master Servicer hereunder or under the Sale
Agreement) has independent access, provided that prior to the occurrence of a
Credit Event, Collections may (following receipt in the Lockbox Accounts) be
deposited into general accounts of the Master Servicer, subject to the
obligations of the Master Servicer hereunder;
(m) No Affiliate of the Seller shall, directly or indirectly, name the Seller or
enter into any agreement to name the Seller as a direct or contingent
beneficiary or loss payee on any insurance policy covering the property of any
Affiliate of the Seller;
(n) Each Affiliate of the Seller will maintain arm’s length relationships with
the Seller, and each Affiliate of the Seller that renders or otherwise furnishes
services or merchandise to the Seller will be compensated by the Seller at
market rates for such services or merchandise;
(o) No Affiliate of the Seller will be, nor will it hold itself out to be,
responsible for the debts of the Seller or the decisions or actions in respect
of the daily business and affairs of the Seller. The Seller shall not
(i) guarantee or become obligated for the debts of any other entity or hold out
its credit as being available to satisfy the obligations of others, (ii) acquire
obligations of its shareholders, (iii) pledge its assets for the benefit of any
other entity or make any loans or advances to any other entity or (iv) make any
payment or distribution of assets with respect to any obligation of any
Affiliate of Seller. The Master Servicer and the Seller will immediately correct
any known misrepresentation with respect to the foregoing and they will not
operate or purport to operate as an integrated single economic unit with respect
to each other or in their dealing with any other entity;
(p) The Seller will hold regular duly noticed meetings of its board of directors
and keep correct and complete books and records of account and minutes of the
meetings and other proceedings of its stockholder and board of directors, as
applicable, and the resolutions, agreements and other instruments of the Seller
will be continuously maintained as official records by the Seller;
(q) The Seller will not participate in the management of any other Seller Party
or any Affiliate thereof; and
(r) The Seller, on the one hand, and each Originator, on the other hand, will
hold itself out to the public and conduct its business solely in its own
corporate name and in such a separate manner so as not to mislead others with
whom they are dealing.

 

36



--------------------------------------------------------------------------------



 



Article VIII.
Administration and Collection
Section 8.1 Designation of Master Servicer.
(a) Lennox as Initial Master Servicer. The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person designated
as Master Servicer hereunder from time to time in accordance with this
Section 8.1. Until the Administrative Agent at the direction of the Purchaser
Agents, on the Investors’ behalf, gives to Lennox a Successor Notice (as defined
in Section 8.1(b)), Lennox is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Master Servicer pursuant to the terms hereof.
Each of the Originators named in the Sale Agreement, has agreed to act as
subservicer for the purpose of performing certain duties and obligations with
respect to all Receivables purchased by the Seller from such Originator pursuant
to the terms of the Sale Agreement. In so acting as subservicer, each of the
Originators has agreed to comply with, and be bound by, all of the terms and
provisions of this Agreement applicable to such Originator in the performance of
its duties as subservicer; provided, however, that each such Originator
(i) shall cease to act as subservicer upon the Administrative Agent’s delivery
of a Successor Notice to Lennox, and (ii) shall not be entitled to receive any
Servicing Fee provided for herein (except that the Master Servicer may agree to
pay to the subservicers a proportional share of the Servicing Fee which
obligation shall be that of the Master Servicer).
(b) Successor Notice; Master Servicer Transfer Events. Upon Lennox’s receipt of
a notice from the Administrative Agent of the Administrative Agent’s designation
at the direction of the Purchaser Agents, on the Investors’ behalf, of a new
Master Servicer (a “Successor Notice”), Lennox agrees that it will terminate its
activities as Master Servicer hereunder in a manner that the Agents believe will
facilitate the transition of the performance of such activities to the new
Master Servicer, and the Administrative Agent (or its designee) shall assume
each and all of Lennox’s obligations to service and administer such Receivables,
on the terms and subject to the conditions herein set forth, and Lennox shall
use its best efforts to assist the Administrative Agent (or its designee) in
assuming such obligations. Without limiting the foregoing, Lennox agrees, at its
expense, to take all actions necessary to provide the new Master Servicer with
access to all computer software necessary or useful in collecting, billing or
maintaining records with respect to the Receivables.
(c) Subcontracts. The Master Servicer may, with the prior consent of the Agents,
subcontract with any other Person for servicing, administering or collecting the
Pool Receivables, provided that the Master Servicer shall remain liable for the
performance of the duties and obligations of the Master Servicer pursuant to the
terms hereof and such subservicing arrangement may be terminated at the
Administrative Agent’s request, at any time after a Successor Notice has been
given.
Section 8.2 Duties of Master Servicer.
(a) Appointment; Duties in General. Each of the Seller, the Investors and the
Agents hereby appoints as its agent the Master Servicer, as from time to time
designated pursuant to

 

37



--------------------------------------------------------------------------------



 



Section 8.1, to enforce its rights and interests in and under the Pool
Receivables and the Related Assets and the related Contracts. The Master
Servicer shall take or cause to be taken all such actions as may be necessary or
advisable to collect each Pool Receivable from time to time, all in accordance
with applicable laws, rules and regulations, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy. In performing its
duties as Master Servicer, the Master Servicer shall exercise the same care and
apply the same policies as it would exercise and apply if it owned such
Receivables and shall act in the best interests of the Seller and the Investors.
(b) Allocation of Collections; Segregation. The Master Servicer shall identify
for the account of the Seller and Investors their respective allocable shares of
the Collections of Pool Receivables in accordance with Section 1.3 but shall not
be required (unless otherwise requested by the Administrative Agent or any
Purchaser Agent, on behalf of such Purchaser Agent’s Purchaser Group) to
segregate the funds constituting such portions of such Collections prior to the
remittance thereof in accordance with said Section. If instructed by the
Administrative Agent or any Purchaser Agent, the Master Servicer shall segregate
and deposit into the Collection Account, the Investors’ Share of Collections of
Pool Receivables, on the second Business Day following receipt by the Master
Servicer of such Collections in immediately available funds. The Master Servicer
shall, from time to time after the occurrence and during the continuance of an
Unmatured Liquidation Event or a Liquidation Event, at the request of any
Purchaser Agent, furnish to such Purchaser Agent (promptly after any such
request) a calculation of the amounts set aside for the Investors in such
Purchaser Agent’s Purchaser Group pursuant to Section 3.1.
(c) Modification of Receivables. So long as no Credit Event, no Liquidation
Event and no Unmatured Liquidation Event shall have occurred and be continuing,
Lennox, while it is Master Servicer, may, in accordance with the applicable
Credit and Collection Policy, (i) extend the maturity or adjust the Unpaid
Balance of any Defaulted Receivable as the Master Servicer may reasonably
determine to be appropriate to maximize Collections thereof, and (ii) adjust the
Unpaid Balance of any Receivable to reflect the reductions or cancellations
described in the first sentence of Section 3.2(a); provided that such extension
or adjustment shall not alter the status of such Receivables as Delinquent
Receivables or Defaulted Receivables or limit the rights of any Agent or any
Investor with respect thereto.
(d) Documents and Records. Each Seller Party shall deliver to the Master
Servicer, and the Master Servicer shall hold in trust for the Seller and the
Purchaser Agents, on behalf of the Investors, in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) that evidence or relate to Pool
Receivables.
(e) Certain Duties to the Seller. The Master Servicer shall, as soon as
practicable following receipt, turn over to the Seller (i) that portion of
Collections of Pool Receivables representing its undivided percentage ownership
interest therein, less the Seller’s Share of the Servicing Fee, and, in the
event that neither Lennox nor any other Seller Party or Affiliate thereof is the
Master Servicer, all reasonable and appropriate out-of-pocket costs and expenses
of the Master Servicer of servicing, collecting and administering the Pool
Receivables to the extent not covered by the Servicing Fee received by it, and
(ii) the Collections of any Receivable which is not a Pool Receivable. The
Master Servicer, if other than Lennox or any other Seller Party or

 

38



--------------------------------------------------------------------------------



 



Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Seller all documents, instruments and records in its possession that evidence or
relate to Receivables of the Seller other than Pool Receivables, and copies of
documents, instruments and records in its possession that evidence or relate to
Pool Receivables.
(f) Termination. The Master Servicer’s authorization under this Agreement shall
terminate upon the Final Payout Date.
(g) Power of Attorney. The Seller hereby grants to the Master Servicer an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of the Seller all steps which are necessary or
advisable to endorse, negotiate or otherwise realize on any writing or other
right of any kind held or transmitted by the Seller or transmitted or received
by the Purchaser (whether or not from the Seller) in connection with any
Receivable.
Section 8.3 [Reserved].
Section 8.4 Servicer Defaults.
Each of the following events shall constitute a “Servicer Default”:
(a) any failure by the Master Servicer to make any payment, transfer or deposit
or to give instructions or notice to any Agent as required by this Agreement
including, without limitation, delivery of any Information Package or Interim
Information Package or any failure to make any payment or deposit required to be
made in order to reduce the Asset Interest to the Allocation Limit and, (i) in
the case of failure to deliver an Information Package or Interim Information
Package, as the case may be, such failure shall remain unremedied for two
(2) Business Days after the earliest to occur of (A) written notice thereof
shall have been given by any Agent to the Master Servicer or (B) the Master
Servicer shall have otherwise become aware of such failure and (ii) except with
respect to any payment or deposit required to be made in order to reduce the
Asset Interest to the Allocation Limit which shall be made when due, in the case
of failure to make any payment or deposit to be made by the Master Servicer such
failure shall remain unremedied for three (3) Business Days after the due date
thereof;
(b) any failure on the part of the Master Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Master Servicer
set forth in this Agreement or any other Transaction Document to which the
Master Servicer is a party, which failure continues unremedied for a period of
30 days after the first to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Master
Servicer by any Agent and (ii) the date on which the Master Servicer becomes
aware thereof;
(c) any representation, warranty or certification made by the Master Servicer in
this Agreement or in any certificate delivered pursuant to this Agreement shall
prove to have been incorrect when made, which continues to be unremedied for a
period of 30 days after the first to occur of (i) the date on which written
notice of such incorrectness requiring the same to be remedied shall have been
given to the Master Servicer by any Agent and (ii) the date on which the Master
Servicer becomes aware thereof; provided, however, that in the case of any

 

39



--------------------------------------------------------------------------------



 



representation, warranty or certification that was not made in writing, a
Servicer Default shall occur hereunder only if such representation, warranty or
certification was reasonably relied upon by any Agent and/or the Investors;
(d) a Credit Event shall occur or any bankruptcy, insolvency or similar event
occurs with respect to the Master Servicer; or
(e) any change in the control of the Master Servicer which takes the form of
either a merger or consolidation in which the Master Servicer is not the
surviving entity.
Notwithstanding anything herein to the contrary, so long as any such Servicer
Default shall not have been remedied, the Administrative Agent (at the direction
of any Purchaser Agent), by written notice to the Master Servicer (a
“Termination Notice”), may terminate all of the rights and obligations of the
Master Servicer as Master Servicer under this Agreement and appoint a successor
Master Servicer satisfactory to the Administrative Agent (in the Administrative
Agent’s sole discretion).
Section 8.5 Rights of the Administrative Agent.
(a) Notice to Obligors. At any time when a Liquidation Event has occurred and is
continuing, the Administrative Agent, at the request of the Purchaser Agents,
may notify the Obligors of Pool Receivables, or any of them, of the ownership of
the Asset Interest by the Investors.
(b) Notice to Lockbox Banks. At any time, the Administrative Agent is hereby
authorized to give notice to the Lockbox Banks, as provided in the Lockbox
Agreements, directing disposition of the funds in the Lockbox Accounts.
(c) Rights on Servicer Transfer Event. At any time following the designation of
a Master Servicer other than Lennox pursuant to Section 8.1:
(i) The Administrative Agent may, or at the request of the Purchaser Agents,
shall, direct the Obligors of Pool Receivables, or any of them, to pay all
amounts payable under any Pool Receivable directly to the Collection Account, or
otherwise to the Administrative Agent or its designee.
(ii) Any Seller Party shall, at the Administrative Agent’s request and at such
Seller Party’s expense, give notice of the Investors’ ownership and security
interests in the Pool Receivables to each Obligor of Pool Receivables and direct
that payments be made directly to the Collection Account or otherwise to the
Administrative Agent or its designee.
(iii) Each Seller Party shall, at the Administrative Agent’s request (at the
direction of any Purchaser Agent), (A) assemble all of the documents,
instruments and other records (including, without limitation, computer programs,
tapes and disks) which evidence the Pool Receivables, the Related Assets, and
the related Contracts, or which are otherwise necessary or desirable to collect
such Pool Receivables, and make the same available to the successor Master
Servicer at a place selected by such Agent, and

 

40



--------------------------------------------------------------------------------



 



(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Pool Receivables in a manner acceptable to the
Agents and promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the successor
Master Servicer.
(iv) Each Seller Party hereby authorizes the Administrative Agent, and grants to
the Administrative Agent an irrevocable power of attorney (which shall terminate
on the Final Payout Date), to take any and all steps in such Seller Party’s name
and on behalf of the Seller Parties which are necessary or desirable, in the
determination of the Administrative Agent, to collect all amounts due under any
and all Pool Receivables, including, without limitation, endorsing any Seller
Party’s name on checks and other instruments representing Collections and
enforcing such Pool Receivables and the related Contracts.
Section 8.6 Responsibilities of the Seller Parties.
Anything herein to the contrary notwithstanding:
(a) Contracts. Each Seller Party shall remain responsible for performing all of
its obligations (if any) under the Contracts related to the Pool Receivables and
under the related agreements to the same extent as if the Asset Interest had not
been sold hereunder, and the exercise by the Administrative Agent or its
designee of its rights hereunder shall not relieve any Seller Party from such
obligations.
(b) Limitation of Liability. No Agent or Investor shall have any obligation or
liability with respect to any Pool Receivables, Contracts related thereto or any
other related agreements, nor shall any of them be obligated to perform any of
the obligations of any Seller Party or any Originator thereunder.
Section 8.7 Further Action Evidencing Purchases and Reinvestments.
(a) Further Assurances. Each Seller Party agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Administrative Agent or its
designee may reasonably request in order to perfect, protect or more fully
evidence the Purchases hereunder and the resulting Asset Interest, or to enable
the Secured Parties or the Agents or any of their respective designees to
exercise or enforce any of their respective rights hereunder or under any
Transaction Document in respect thereof. Without limiting the generality of the
foregoing, each Seller Party will:
(i) upon the request of the Administrative Agent in its discretion or at the
direction of the Purchaser Agents, on behalf of the Investors, execute and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate, in accordance with the terms of this Agreement;
(ii) upon the request of the Administrative Agent at the direction of any
Purchaser Agent, after the occurrence and during the continuance of a
Liquidation Event, mark conspicuously each Contract evidencing each Pool
Receivable with a legend,

 

41



--------------------------------------------------------------------------------



 



acceptable to the Agents, evidencing that the Asset Interest has been sold in
accordance with this Agreement; and
(iii) mark its master data processing records evidencing the Pool Receivables
and related Contracts with a legend, acceptable to the Agents, evidencing that
the Asset Interest has been sold in accordance with this Agreement.
(b) Additional Financing Statements; Performance by Administrative Agent. Each
Seller Party hereby authorizes the Administrative Agent, on behalf of the
Secured Parties, or its designee, to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, relative to all or
any of the Pool Receivables and the Related Assets now existing or hereafter
arising in the name of any Seller Party, which financing statements filed
against the Seller may describe the collateral covered thereby as “all assets of
the Seller,” “all personal property of the Seller” or words of similar effect.
If any Seller Party fails to perform any of its agreements or obligations under
this Agreement, the Administrative Agent or its designee may (but shall not be
required to) itself perform, or cause performance of, such agreement or
obligation, and the reasonable expenses of the Administrative Agent or its
designee incurred in connection therewith shall be payable by the Seller Parties
as provided in Section 14.5.
(c) Continuation Statements; Opinion. Without limiting the generality of
subsection (a), the Seller will, not earlier than six (6) months and not later
than three (3) months prior to the fifth anniversary of the date of filing of
the financing statements referred to in Section 5.1(a) or any other financing
statement filed pursuant to this Agreement or in connection with any Purchase
hereunder, if the Final Payout Date shall not have occurred:
(i) if necessary, execute and deliver and file or cause to be filed an
appropriate continuation statement with respect to such financing statement; and
(ii) deliver or cause to be delivered to each Agent an opinion of the counsel
for the Seller Parties (which may be an opinion of in-house counsel for the
Seller Parties), in form and substance reasonably satisfactory to each Agent,
confirming and updating the opinion delivered pursuant to Section 5.1(a) to the
effect that the Asset Interest hereunder continues to be a valid and perfected
ownership or security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder.
Section 8.8 Application of Collections.
Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Seller shall, except as otherwise specified by such Obligor or
required by the underlying Contract or law, be applied, first, as a Collection
of any Pool Receivable or Receivables then outstanding of such Obligor in the
order of the age of such Pool Receivables, starting with the oldest of such Pool
Receivables and, second, to any other indebtedness of such Obligor.

 

42



--------------------------------------------------------------------------------



 



Article IX.
Security Interest
Section 9.1 Grant of Security Interest.
To secure all obligations of the Seller arising in connection with this
Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, all Indemnified Amounts, payments on account of
Collections received or deemed to be received and fees, the Seller hereby
assigns and pledges to the Administrative Agent, as agent for and for the
benefit of the Secured Parties and their respective successors and assigns, and
hereby grants to the Administrative Agent, as agent for and for the benefit of
the Secured Parties, a security interest in, all of the Seller’s right, title
and interest now or hereafter existing in, to and under all assets of the
Seller, including, without limitation, (a) all the Pool Receivables and Related
Assets (and including specifically any undivided percentage ownership interest
therein retained by the Seller hereunder), (b) the Sale Agreement and the other
Transaction Documents, including, without limitation, (i) all rights of the
Seller to receive moneys due or to become due under or pursuant to the Sale
Agreement or the Assurance Agreement, (ii) all security interests and property
subject thereto from time to time purporting to secure payment of monies due or
to become due under or pursuant to the Sale Agreement or the Assurance
Agreement, (iii) all rights of the Seller to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Sale Agreement or the
Assurance Agreement, (iv) claims of the Seller for damages arising out of or for
breach of or default under the Sale Agreement or the Assurance Agreement, and
(v) the right of the Seller to compel performance and otherwise exercise all
remedies thereunder, (c) each lockbox related to a Lockbox Account, each Lockbox
Account and the funds deposited therein, and (d) all proceeds of any of the
foregoing (collectively, the “Collateral”).
Section 9.2 Further Assurances.
The provisions of Section 8.7 shall apply to the security interest granted under
Section 9.1 as well as to the Purchases, Reinvestments and all the Asset
Interests hereunder.
Section 9.3 Remedies.
Upon the occurrence of a Liquidation Event, the Administrative Agent, on behalf
of the Secured Parties shall have, with respect to the Collateral granted
pursuant to Section 9.1, and in addition to all other rights and remedies
available to any Investor or Agent under this Agreement and the other
Transaction Documents or other applicable law, all the rights and remedies of a
secured party upon default under the UCC.

 

43



--------------------------------------------------------------------------------



 



Article X.
Liquidation Events
Section 10.1 Liquidation Events.
The following events shall be “Liquidation Events” hereunder:
(a) The Master Servicer (if any Seller Party or Affiliate thereof is the Master
Servicer) or the Seller (in the case of clause (ii) below) (i) shall fail to
perform or observe any term, covenant or agreement that is an obligation of the
Master Servicer hereunder (other than as referred to in clause (ii) or
(iii) below or in other paragraphs of this Section 10.1), and such failure shall
remain unremedied for fifteen (15) days after written notice thereof shall have
been given by the Administrative Agent to the Master Servicer or the Master
Servicer shall have otherwise become aware, or (ii) shall fail to make any
payment or deposit to be made by it hereunder when due which failure shall
continue for one (1) Business Day, if such payment or deposit is in connection
with the reduction of the Invested Amount or for two (2) Business Days for any
other payment, or (iii) shall fail to deliver any Information Package or Interim
Information Package when due and such failure shall remain unremedied for two
(2) Business Days after the earliest to occur of (A) written notice thereof
shall have been given by any Agent to the Master Servicer or (B) the Master
Servicer shall have otherwise become aware of such failure; or
(b) Any representation or warranty made or deemed to be made by any Seller
Party, any Originator or Lennox International (or any of its officers) under
this Agreement or any other Transaction Document or any Information Package,
Interim Information Package or other information or report delivered pursuant
hereto shall prove to have been false or incorrect in any material respect when
made provided, however, that in the case of any representation, warranty or
information that was not made or provided in writing, a Liquidation Event shall
occur hereunder only if such representation, warranty or information was
reasonably relied upon by any Agent and/or any Investor; or
(c) Any Seller Party or any Originator shall fail to perform or observe (i) any
other term, covenant or agreement contained in this Agreement (other than as
referred to in clause (ii) below) or any of the other Transaction Documents on
its part to be performed or observed and any such failure shall remain
unremedied for fifteen (15) days (or with respect to Section 7.1(c) hereof, five
(5) days) after written notice thereof shall have been given by any Agent to any
Seller Party or such Seller Party shall have otherwise become aware or (ii) any
covenant applicable to such Person contained in Section 7.3 hereof or
Section 6.3 of the Sale Agreement; or
(d) (i) Any Seller Party, any Originator or Lennox International shall (A) fail
to pay any principal or interest, regardless of amount, due in respect of any
Indebtedness when the aggregate unpaid principal amount is in excess of in the
case of the Seller, $25,000, or in the case of Lennox International, any
Originator or the Master Servicer $40,000,000 when and as the same shall become
due and payable (after expiration of any applicable grace period) or (B) fail to
observe or perform any other term, covenant, condition or agreement (after
expiration of any

 

44



--------------------------------------------------------------------------------



 



applicable grace period) contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (B) is to cause such Indebtedness to become due prior to its stated
maturity; (ii) any default under any other agreement or instrument of the
Seller, Master Servicer, any Originator or Lennox International relating to the
purchase of receivables in an aggregate amount in excess of in the case of the
Seller, $10,000, or in the case of the Master Servicer, any Originator or Lennox
International $50,000,000, or any other event, shall occur and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default is to terminate the commitment of any
party to such agreement or instrument to purchase receivables or the right of
such Seller Party to reinvest in receivables the principal amount paid by any
party to such agreement or instrument for its interest in receivables; or
(iii) a default or trigger event shall occur under any asset securitization
agreement or arrangement entered into by any Seller Party for the sale of
receivables or an interest therein in excess of $40,000,000, if the effect of
such default or trigger event is to cause the amounts owing in connection
therewith to become payable prior to the stated maturity; or
(e) An Event of Bankruptcy shall have occurred and remain continuing with
respect to Lennox International, any Originator or any Seller Party; or
(f) The Seller shall become an “investment company” within the meaning of the
Investment Company Act of 1940; or
(g) The rolling 3 month average Dilution Ratio at any Cut-Off Date exceeds
12.00%; or
(h) The rolling 3 month average Default Ratio at any Cut-Off Date exceeds 3.00%;
or
(i) The rolling 3 month average Delinquency Ratio at any Cut-Off Date exceeds
3.50%; or
(j) On any Settlement Date, after giving effect to the payments made under
Section 3.1(c), (i) the Asset Interest exceeds 100%, (ii) the Invested Amount
exceeds the Purchase Limit; or (iii) the Purchaser Group Invested Amount of any
Purchaser Group exceeds such Purchaser Group’s Purchaser Group Limit, and, in
the case of any failure to make a timely payment or deposit with respect thereto
solely by reason of any mechanical delay in or malfunction of the Fedwire system
or due to an error on the part of the initiating or receiving bank such failure
shall continue for more than one (1) Business Day; or
(k) There shall have occurred any event which materially adversely impairs the
ability of the Originators to originate Receivables of a credit quality which
are at least of the credit quality of the Receivables included in the first
Purchase hereunder, or any other event occurs that is reasonably likely to have
a Material Adverse Effect; or
(l) Any Seller Party, Originator or Lennox International is subject to a Change
in Control; or
(m) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the Receivables or Related Assets
and such lien shall not have

 

45



--------------------------------------------------------------------------------



 



been released within seven (7) days, or the Pension Benefit Guaranty Corporation
shall, or shall indicate its intention to, file notice of a lien pursuant to
Section 4068 of the Employee Retirement Income Security Act of 1974 with regard
to any of the Receivables or Related Assets; or
(n) Any Seller Party or any Originator shall make any material change in the
policies as to origination of Receivables or in its Credit and Collection Policy
without prior written notice to and consent of the Agents; or
(o) The Administrative Agent for the benefit of the Secured Parties, for any
reason, does not have a valid, perfected first priority undivided percentage
ownership interest in the Pool Receivables and the Related Assets; or the
security interest created pursuant to Section 9.1 shall for any reason cease to
be a valid and perfected first priority security interest in the Collateral; or
(p) A final judgment or judgments shall be rendered against Lennox
International, the Master Servicer, the Seller, any Originator or any
combination thereof for the payment of money with respect to which an aggregate
amount in excess of $25,000 with respect to the Seller and $40,000,000 with
respect to Lennox International, any Originator or the Master Servicer is not
covered by insurance and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of Lennox International, the Master Servicer, any Originator or the
Seller to enforce any such judgment; or
(q) A Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Code), shall have occurred with respect to any Plan or Plans that reasonably
could be expected to result in liability of any Master Servicer or any ERISA
Affiliate to the Pension Benefit Guaranty Corporation (“PBGC”) or to a Plan in
an aggregate amount exceeding $5,000,000 and, within 30 days after the reporting
of any such Reportable Event to the Agents, the Administrative Agent shall have
notified the Master Servicer in writing that (i) it or any other Agent has made
a determination that, on the basis of such Reportable Event or Reportable Events
or the failure to make a required payment, there are reasonable grounds (A) for
the termination of such Plan or Plans by the PBGC, (B) for the appointment by
the appropriate United States District Court of a trustee to administer such
Plan or Plans or (C) for the imposition of a lien in favor of a Plan and (ii) as
a result thereof a Liquidation Event exists hereunder; or a trustee shall be
appointed by a United States District Court to administer any such Plan or
Plans; or the PBGC shall institute proceedings to terminate any Plan or Plans;
(r) The occurrence of a Servicer Default;
(s) The Seller’s Net Worth shall be less than the Threshold Amount;
(t) the Sale Agreement or the Assurance Agreement shall cease for any reason to
be in full force and effect; or
(u) An Event of Default (as defined in the Credit Agreement) shall have
occurred, regardless of whether such Event of Default has been waived by the
parties to the Credit Agreement.

 

46



--------------------------------------------------------------------------------



 



Section 10.2 Remedies.
(a) Optional Liquidation. Upon the occurrence of a Liquidation Event (other than
a Liquidation Event described in subsection (e) of Section 10.1), the
Administrative Agent shall, at the request, or may with the consent, of any
Purchaser Agent, by notice to the Seller declare the Funding Termination Date to
have occurred and the Liquidation Period to have commenced.
(b) Automatic Liquidation. Upon the occurrence of a Liquidation Event described
in subsection (e) of Section 10.1, the Funding Termination Date shall occur and
the Liquidation Period shall commence automatically.
(c) Additional Remedies. Upon the occurrence of the Termination Date, no
Purchases or Reinvestments thereafter will be made, and the Administrative
Agent, on behalf of the Secured Parties, shall have, in addition to all other
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of each applicable jurisdiction and other
applicable laws, which rights shall be cumulative.
Article XI.
The Administrative Agent
Section 11.1 Administrative Agent Authorization and Action.
Each Investor and Purchaser Agent hereby appoints and authorizes the
Administrative Agent (or its designees) to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or the other Transaction Documents (including, without
limitation, enforcement of this Agreement or the other Transaction Documents),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of any Purchaser Agent and such instructions shall be binding upon
all Investors; provided, however, that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement, the other Transaction
Documents or applicable law.
Section 11.2 Administrative Agent’s Reliance, Etc.
The Administrative Agent and its directors, officers, agents or employees shall
not be liable for any action taken or omitted to be taken by it or them in good
faith under or in connection with the Transaction Documents (including, without
limitation, the servicing, administering or collecting Pool Receivables as
Master Servicer pursuant to Section 8.1), except for its or their own breach of
the applicable terms of the Transaction Documents or its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for the Seller), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to the
Investors or

 

47



--------------------------------------------------------------------------------



 



any other holder of any interest in Pool Receivables and shall not be
responsible to the Investors or any such other holder for any statements,
warranties or representations made by any Seller Party in or in connection with
any Transaction Document; (c) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any Transaction Document on the part of any Seller Party or to inspect the
property (including the books and records) of any Seller Party; (d) shall not be
responsible to the Investors or any other holder of any interest in Pool
Receivables for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document; and (e) shall
incur no liability under or in respect of this Agreement by acting upon any
notice (including notice by telephone where permitted herein), consent,
certificate or other instrument or writing (which may be by facsimile) in good
faith believed by it to be genuine and signed or sent by the proper party or
parties.
Section 11.3 BTMUNY and Affiliates.
BTMUNY and any of its Affiliates may generally engage in any kind of business
with Seller, Master Servicer, any Originator or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of Seller, Master Servicer, Originator or any Obligor or any of their respective
Affiliates, all as if BTMUNY were not an Agent and without any duty to account
therefor to any Investor or any other holder of an interest in Pool Receivables.
Section 11.4 Liquidity Bank’s Purchase Decision.
Each Liquidity Bank acknowledges that it has, independently and without reliance
upon any Agent, any of its Affiliates or any other Liquidity Bank and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement. Each Liquidity Bank also
acknowledges that it will, independently and without reliance upon any Agent,
any of its Affiliates or any other Liquidity Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own decisions in taking or not taking action under this Agreement.
Section 11.5 Indemnification of Agent.
Each Liquidity Bank agrees to indemnify the Administrative Agent (to the extent
not reimbursed by the Seller or the Master Servicer), ratably according to its
Percentage of the Pro Rata Share of its Purchaser Group, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Transaction Documents or any action taken or omitted by the
Administrative Agent under this Agreement or the other Transaction Documents,
provided that no Liquidity Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s
breach of the applicable terms of the Transaction Documents or its own gross
negligence or willful misconduct.

 

48



--------------------------------------------------------------------------------



 



Section 11.6 BTMU Purchaser Agent Authorization and Action.
Pursuant to agreements entered into with the BTMU Purchaser Agent, the BTMU
Purchaser has appointed and authorized the BTMU Purchaser Agent (or its
designees) to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the BTMU Purchaser Agent by the
terms hereof, together with such powers as are reasonably incidental thereto.
Section 11.7 Purchaser Agent’s Reliance, Etc.
(a) Each Purchaser Agent and its directors, officers, agents or employees shall
not be liable for any action taken or omitted to be taken by it or them in good
faith under or in connection with the Transaction Documents (including, without
limitation, the servicing, administering or collecting Pool Receivables as
Master Servicer pursuant to Section 8.1), except for its or their own breach of
the applicable terms of the Transaction Documents or its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Purchaser Agent: (a) may consult with legal counsel (including
counsel for the Seller), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Investor
or any other holder of any portion of its respective Purchaser Group’s interest
in Pool Receivables and shall not be responsible to any Investor or any such
other holder for any statements, warranties or representations made by any
Seller Party in or in connection with any Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of any Transaction Document on the
part of any Seller Party or to inspect the property (including the books and
records) of any Seller Party; (d) shall not be responsible to any Investor or
any other holder of any of the its respective Purchaser Group’s interest in Pool
Receivables for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Transaction Document; and (e) shall
incur no liability under or in respect of this Agreement by acting upon any
notice (including notice by telephone where permitted herein), consent,
certificate or other instrument or writing (which may be by facsimile) in good
faith believed by it to be genuine and signed or sent by the proper party or
parties.
Article XII.
Assignments
Section 12.1 Restrictions on Assignments.
(a) No Seller Party may assign its rights, or delegate its duties hereunder or
any interest herein without the prior written consent of the Agents (except a
Seller Party may delegate certain administrative duties to an Affiliate, such as
payroll, financial reporting, tax and the like, so long as such Seller Party
remains liable for performance of such duties).
(b) This Agreement and the Purchasers’ rights and obligations herein (including
ownership of the Asset Interest) shall be assignable by the Purchasers and their
successors and

 

49



--------------------------------------------------------------------------------



 



assigns to any Eligible Assignee (including, without limitation, pursuant to a
Liquidity Agreement). Each assignor of an Asset Interest or any interest therein
shall notify the Administrative Agent, the Purchaser Agent of such assignor’s
Purchaser Group and the Seller of any such assignment. Each assignor of a Asset
Interest or any interest therein may, in connection with any such assignment,
disclose to the assignee or potential assignee any information relating to any
Seller Party or any Originator, furnished to such assignor by or on behalf of
such Seller Party or by any Agent; provided that, prior to any the disclosure of
any Seller Information, the assignee or potential assignee agrees to preserve
the confidentiality of any such information which is confidential in accordance
with the provisions of Section 14.7 hereof.
(c) Each Liquidity Bank may assign to any Eligible Assignee or to any other
Liquidity Bank all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of any Asset Interest
therein owned by it); provided, however, that (i) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement, (ii) the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$10,000,000 and (y) such Liquidity Bank’s Percentage of its Purchaser Group’s
Purchaser Group Limit, (iii) the parties to each such assignment shall execute
and deliver to the Administrative Agent and the Purchaser Agent in such
Liquidity Bank’s Purchaser Group, an Assignment and Acceptance Agreement, and
(iv) concurrently with such assignment, such assignor Liquidity Bank shall
assign to such assignee Liquidity Bank or other Eligible Assignee an equal
percentage of its rights and obligations under any Liquidity Agreement.
(d) Notwithstanding any other provision of this Section 12.1, (i) any Liquidity
Bank may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of Earned
Discount) under this Agreement or under any Liquidity Agreement to secure
obligations of such Liquidity Bank to a Federal Reserve Bank, without notice to
or consent of the Seller or any Agent; provided that no such pledge or grant of
a security interest shall release a Liquidity Bank from any of its obligations
hereunder or under such Liquidity Agreement, as the case may be, or substitute
any such pledgee or grantee for such Liquidity Bank as a party hereto or to such
Liquidity Agreement, as the case may be; and (ii) each Purchaser may assign and
grant a security interest in all of its rights in the Transaction Documents,
together with all of its rights and interest in the Asset Interest, to secure
such Purchaser’s obligations under or in connection with the Commercial Paper
Notes, the related Liquidity Agreement, and certain other obligations of such
Purchaser incurred in connection with the funding of the Purchases and
Reinvestments hereunder, which assignment and grant of a security interest shall
not be considered an “assignment” prior to the enforcement of such security
interest, for purposes of any provision of this Agreement.
Section 12.2 Rights of Assignee.
(a) Upon the execution and delivery and effectiveness of an Assignment and
Acceptance Agreement, (x) the assignee Liquidity Bank thereunder shall be a
party to this Agreement and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance Agreement,
have the rights and obligations of a Liquidity Bank hereunder and (y) the
assigning Liquidity Bank shall, to the extent that rights and

 

50



--------------------------------------------------------------------------------



 



obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Liquidity Bank’s rights and obligations under this Agreement, such Liquidity
Bank shall cease to be a party hereto).
(b) Upon the assignment by a Purchaser in accordance with this Article XII, the
assignee receiving such assignment shall have all of the rights of the related
Purchaser with respect to the Transaction Documents and the Asset Interest (or
such portion thereof as has been assigned) and the assigning Purchaser shall, to
the extent that rights and obligations hereunder have been assigned by it,
relinquish such rights and be released from such obligations under this
Agreement.
Section 12.3 Terms and Evidence of Assignment.
Any assignment of the Asset Interest (or any portion thereof) or any commitment
hereunder to any Person which is otherwise permitted under this Article XII
shall be upon such terms and conditions as the related assignor and the assignee
may mutually agree, and may be evidenced by such instrument(s) or document(s) as
may be satisfactory to the assignor, the related Purchaser Agent, the
Administrative Agent and the assignee, which shall include, with respect to any
assignment by a Liquidity Bank, an Assignment and Acceptance Agreement.
Section 12.4 Rights of Liquidity Banks.
The Seller hereby agrees that, upon notice to the Seller, the Liquidity Banks
may exercise all the rights of the Purchaser Agent and Purchaser in such
Liquidity Bank’s Purchaser Group, with respect to the portion of the Asset
Interest funded by such Purchaser Group (or any portions thereof), and
Collections with respect thereto, which are owned by such Purchaser, and all
other rights and interests of such Purchaser in, to or under this Agreement or
any other Transaction Document. Without limiting the foregoing, upon such notice
or at any time thereafter (but subject to any conditions applicable to the
exercise of such rights by the Agents), the Liquidity Banks may request the
Master Servicer to segregate such Purchaser’s allocable shares of Collections
from the Seller’s allocable share, may require the Administrative Agent to give
a Successor Notice pursuant to and in accordance with Section 8.1(b), may
require the Administrative Agent to give notice to the Lockbox Banks as referred
to in Section 8.5(b) and may direct the Administrative Agent to direct the
Obligors of Pool Receivables to make payments in respect thereof directly to an
account designated by them, in each case, to the same extent as such Purchaser
Agent might have done.
Article XIII.
Indemnification
Section 13.1 Indemnities by the Seller.
(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable law, the Seller hereby agrees to
indemnify BTMUNY, both individually and as the Administrative Agent and the BTMU
Purchaser Agent, the Purchasers,

 

51



--------------------------------------------------------------------------------



 



the Liquidity Banks, the Liquidity Agent, each of their respective Affiliates,
and all successors, transferees, participants and assigns and all officers,
directors, shareholders, controlling persons, and employees of any of the
foregoing, and any successor servicer and subservicer not affiliated with Lennox
(each an “Indemnified Party”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, including
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or relating to the Transaction Documents or the ownership or
funding of the Asset Interest or in respect of any Receivable or any Contract,
excluding, however, (x) Indemnified Amounts to the extent determined by a court
of competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party or (y) recourse (except as
otherwise specifically provided in this Agreement) for Defaulted Receivables;
the Seller further agrees to indemnify any agent (which is not otherwise an
Indemnified Party) of any of BTMUNY, the Agents, the Purchasers, the Liquidity
Banks, and the Liquidity Agent forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any of them arising out of or
caused by the gross negligence or willful misconduct of the Seller. Without
limiting the foregoing, the Seller shall indemnify each Indemnified Party for
Indemnified Amounts arising out of or relating to:
(i) the transfer by any Seller Party of any interest in any Receivable other
than the transfer of Receivables and related property by the Originators to the
Seller pursuant to the Sale Agreement, the transfer of an Asset Interest to the
Investors pursuant to this Agreement and the grant of a security interest to the
Secured Parties pursuant to Section 9.1;
(ii) any representation or warranty made by the Seller in the last sentence of
Section 6.1(p) shall have been false, incorrect or misleading in any respect
when made or deemed made, or any other representation or warranty made in
writing by any Seller Party (or any of its officers) under or in connection with
any Transaction Document, any Information Package, Interim Information Package
or any other information or report delivered by or on behalf of any Seller Party
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered, as the case may be;
provided, however, that in the case of any representation, warranty or
information that was not made or delivered in writing, indemnification shall be
available to an Indemnified Party hereunder only if such representation,
warranty or information was reasonably relied upon by such Indemnified Party;
(iii) the failure by any Seller Party to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or the
nonconformity of any Pool Receivable or the related Contract with any such
applicable law, rule or regulation or the failure of the Seller to perform its
duties or obligations in accordance with the provisions hereof or to perform its
duties or obligations under the Contracts;
(iv) the failure to vest and maintain vested in (A) the Investors an undivided
percentage ownership interest, to the extent of the Asset Interest, in the
Receivables in, or purporting to be in, the Receivables Pool, or (B) the Secured
Parties a security interest in the Collateral, in each case free and clear of
any Lien, other than a Lien arising solely as a

 

52



--------------------------------------------------------------------------------



 



result of an act of any Investor or the Administrative Agent, whether existing
at the time of any Purchase or Reinvestment of such Asset Interest or at any
time thereafter;
(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables in, or purporting to be
in, the Receivables Pool, whether at the time of any Purchase or Reinvestment or
at any time thereafter;
(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool (including, without limitation, a defense based on such
Receivables or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services;
(vii) any matter described in clause (i) or (ii) of Section 3.2(a);
(viii) any failure of any Seller Party, as the Master Servicer or otherwise, to
perform its duties or obligations in accordance with the provisions of
Article III or Article VIII;
(ix) any product liability claim arising out of or in connection with
merchandise or services that are the subject of any Pool Receivable;
(x) any claim of breach by any Seller Party of any related Contract with respect
to any Pool Receivable;
(xi) any Tax or Other Taxes, all interest and penalties thereon or with respect
thereto, and all out-of-pocket costs and expenses, including the reasonable fees
and expenses of counsel in defending against the same, which may arise by reason
of the purchase or ownership of any Asset Interest, or any other interest in the
Pool Receivables or in any goods which secure any such Pool Receivables; or
(xii) the commingling of Collections of Pool Receivables at any time with other
funds.
(b) Contest of Tax Claim; After-Tax Basis. If any Indemnified Party shall have
written notice of any attempt to impose or collect any Tax or Other Taxes for
which indemnification will be sought from Seller under Section 13.1(a)(xi), such
Indemnified Party shall give prompt and timely notice of such attempt to the
Seller. Indemnification hereunder shall be in an amount necessary to make the
Indemnified Party whole after taking into account any tax consequences to the
Indemnified Party of the payment of any of the aforesaid taxes (including any
deduction) and the receipt of the indemnity provided hereunder or of any refund
of any such tax previously indemnified hereunder, including the effect of such
tax, deduction or refund on the amount of tax measured by net income or profit
which is or was payable by the Indemnified Party.

 

53



--------------------------------------------------------------------------------



 



(c) Contribution. If for any reason the indemnification provided above in this
Section 13.1 (and subject to the exceptions set forth therein) is unavailable to
an Indemnified Party or is insufficient to hold an Indemnified Party harmless,
then the Seller shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Seller on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.
Section 13.2 Indemnities by Master Servicer.
Without limiting any other rights which any Indemnified Party may have hereunder
or under applicable law, the Master Servicer hereby agrees to indemnify each of
the Indemnified Parties forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any of them arising out of or
relating to (i) the Master Servicer’s performance of, or failure to perform, any
of its obligations under or in connection with any Transaction Document, or
(ii) any representation or warranty made by the Master Servicer in the last
sentence of Section 6.1(p) shall have been false, incorrect or misleading in any
respect when made or deemed made, or (iii) any other representation or warranty
made by the Master Servicer (or any of its officers) under or in connection with
any Transaction Document, any Information Package, Interim Information Package
or any other information or report delivered by or on behalf of the Master
Servicer, which shall have been false, incorrect or misleading in any material
respect when made or deemed made or delivered, as the case may be, or (iv) the
failure of the Master Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or
(v) the commingling of Collections of Pool Receivables at any time with other
funds, or (vi) any claim brought by any Person (other than an Indemnified Party)
arising from any activity by the Master Servicer or its subservicers in
servicing, administering or collecting any Pool Receivable; provided, however,
that in the case of any representation, warranty or information that was not
made or delivered in writing, indemnification shall be available to an
Indemnified Party hereunder only if such representation, warranty or information
was reasonably relied upon by such Indemnified Party. Notwithstanding the
foregoing, in no event shall any Indemnified Party be awarded any Indemnified
Amounts (a) to the extent determined by a court of competent jurisdiction to
have resulted from gross negligence or willful misconduct on the part of such
Indemnified Party or (b) recourse for Defaulted Receivables. The Master Servicer
further agrees to indemnify any agent (which is not otherwise an Indemnified
Party) of any of BTMUNY, the Agents, the Purchasers, the Liquidity Banks, and
the Liquidity Agents forthwith on demand, from and against any and all
Indemnified Amounts awarded against or incurred by any of them arising out of or
caused by the gross negligence or willful misconduct of the Master Servicer.
If for any reason the indemnification provided above in this Section 13.2 (and
subject to the exceptions set forth therein) is unavailable to an Indemnified
Party or is insufficient to hold an Indemnified Party harmless, then the Master
Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Master Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

 

54



--------------------------------------------------------------------------------



 



Article XIV.
Miscellaneous
Section 14.1 Amendments, Etc.
No amendment or waiver of any provision of this Agreement nor consent to any
departure by any Seller Party therefrom shall in any event be effective unless
the same shall be in writing and signed by (a) each Seller Party, the Agents and
the Investors party hereto (with respect to an amendment), or (b) the Agents and
the Investors party hereto (with respect to a waiver or consent by them) or any
Seller Party (with respect to a waiver or consent by it), as the case may be,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The parties acknowledge that,
before entering into such an amendment or granting such a waiver or consent, any
Purchaser may also be required to obtain the approval of some or all of the
Liquidity Banks in such Purchaser’s Purchaser Group or to obtain confirmation
from certain rating agencies that such amendment, waiver or consent will not
result in a withdrawal or reduction of the ratings of the Commercial Paper Notes
(to the extent that any Purchaser is required to obtain any confirmation from
any rating agency, such confirmation shall be in writing with respect to any
material amendment, modification, waiver or consent).
Section 14.2 Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile communication) and
shall be personally delivered or sent by express mail or courier or by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth on Schedule 14.2 or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall be
effective, (a) if personally delivered or sent by express mail or courier or if
sent by certified mail, when received, and (b) if transmitted by facsimile, when
sent, receipt confirmed by telephone or electronic means; provided, however,
that the financial statements required to be delivered by Sections 7.2(a),
7.2(b) and 7.2(d) shall be deemed delivered on the date such financial
statements are deposited in the United States mail with first class postage
prepaid, addressed to the intended party at the address as set forth on
Schedule 14.2 or at such other address as shall be designated by such party in a
written notice to the other parties hereto.
Section 14.3 No Waiver; Remedies.
No failure on the part of the Administrative Agent, any Affected Party, any
Indemnified Party, any Purchaser or any other holder of the Asset Interest (or
any portion thereof) to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law. Without limiting the
foregoing, BTMUNY, individually and as an Agent, and the Liquidity Banks are
each hereby authorized by Seller and Lennox (as Master Servicer and as an
Originator) at any time and from time to time, to the fullest extent

 

55



--------------------------------------------------------------------------------



 



permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by BTMUNY or such Liquidity Bank to or for the credit or the
account of the Seller or Lennox against any and all of the obligations of the
Seller or Lennox, now or hereafter existing under this Agreement or any other
Transaction Document, to any Agent, any Affected Party, any Indemnified Party or
any Investor, or their respective successors and assigns. For avoidance of
doubt, the right of setoff set forth in this Section 14.3 does not permit setoff
of deposits and indebtedness held or owing by one Person to or for the account
of a second Person against amounts owing by any Person other than such second
Person.
Section 14.4 Binding Effect; Survival.
This Agreement shall be binding upon and inure to the benefit of each Seller
Party, the Agents, the Investors and their respective successors and assigns,
and the provisions of Section 4.2 and Article XIII shall inure to the benefit of
the Affected Parties and the Indemnified Parties, respectively, and their
respective successors and assigns; provided, however, nothing in the foregoing
shall be deemed to authorize any assignment not permitted by Section 12.1. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until the Final Payout Date. The rights and remedies with respect to any breach
of any representation and warranty made by the Seller pursuant to Article VI and
the indemnification and payment provisions of Article XIII and Sections 4.2,
14.5, 14.6, 14.7 14.11, 14.12 and 14.14 shall be continuing and shall survive
any termination of this Agreement.
Section 14.5 Costs, Expenses and Taxes.
In addition to its obligations under Article XIII, the Seller Parties jointly
and severally agree to pay on demand:
(a) all costs and expenses incurred by the Agents, any Liquidity Bank, any
Investor and their respective Affiliates in connection with:
(i) the negotiation, preparation, execution and delivery of this Agreement, the
other Transaction Documents or a Liquidity Agreement, any amendment of or
consent or waiver under any of the Transaction Documents which is requested or
proposed by any Seller Party (whether or not consummated), or the enforcement by
any of the foregoing Persons of, or any actual or claimed breach of, this
Agreement or any of the other Transaction Documents, including, without
limitation, the reasonable fees and expenses of counsel to any of such Persons
incurred in connection with any of the foregoing or in advising such Persons as
to their respective rights and remedies under any of the Transaction Documents
in connection with any of the foregoing, and
(ii) the administration (including periodic auditing as provided for herein) of
this Agreement and the other Transaction Documents, including, without
limitation, all reasonable out-of-pocket expenses (including reasonable fees and
expenses of independent accountants), incurred in connection with any review of
any Seller Party’s

 

56



--------------------------------------------------------------------------------



 



books and records either prior to the execution and delivery hereof or pursuant
to Section 7.1(c), subject to the limitations set forth in such Section 7.1(c);
(b) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other Transaction Documents (and the Seller Parties, jointly and
severally agree to indemnify each Indemnified Party against any liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
and fees) (“Other Taxes”); and
(c) all losses, costs and expenses incurred by the Investors or the Agents in
connection with or as a result of any failure to make a timely payment or
deposit, including, without limitation, by reason of any mechanical delay in or
malfunction of the Fedwire system or due to an error on the part of the
initiating or receiving bank.
Section 14.6 No Proceedings.
The Master Servicer hereby agrees that it will not institute against the Seller,
or join any Person in instituting against the Seller, and each Seller Party, the
Master Servicer, BTMUNY (individually, as Administrative Agent and as BTMU
Purchaser Agent), each Liquidity Bank and each Purchaser, as to each other
Purchaser, hereby agrees that it will not institute against any Purchaser, or
join any other Person in instituting against any Purchaser, any insolvency
proceeding (namely, any proceeding of the type referred to in the definition of
Event of Bankruptcy) so long as any Commercial Paper Notes issued by such
Purchaser shall be outstanding or there shall not have elapsed one year plus one
day since the last day on which any such Commercial Paper Notes shall have been
outstanding.
Section 14.7 Confidentiality of Seller Information.
(a) Confidential Seller Information. Each party hereto (other than Seller
Parties) acknowledges that certain of the information provided to such party by
or on behalf of the Seller Parties in connection with this Agreement and the
transactions contemplated hereby is or may be confidential, and each such party
severally agrees that, unless the Master Servicer shall otherwise agree in
writing, and except as provided in subsection (b), such party will not disclose
to any other person or entity:
(i) any information regarding, or copies of, any nonpublic financial statements,
reports, schedules and other information furnished by any Seller Party to any
Investor or any Agent (A) prior to the date hereof in connection with such
party’s due diligence relating to the Seller Parties and the transactions
contemplated hereby, or (B) pursuant to this Agreement, including without
limitation, Section 3.1, 5.1, 6.1(i), 7.1(c) or 7.2, or
(ii) any other information regarding any Seller Party which is designated by any
Seller Party to such party in writing as confidential
(the information referred to in clauses (i) and (ii) above, whether furnished by
any Seller Party or any attorney for or other representative thereof (each a
“Seller Information Provider”), is collectively referred to as the “Seller
Information”); provided, however, Seller Information shall

 

57



--------------------------------------------------------------------------------



 



not include any information which is or becomes generally available to the
general public or to such party on a nonconfidential basis from a source other
than any Seller Information Provider, or which was known to such party on a
nonconfidential basis prior to its disclosure by any Seller Information
Provider.
(b) Disclosure. Notwithstanding subsection (a), each party may disclose any
Seller Information:
(i) to any of such party’s independent attorneys, consultants and auditors, and
to any dealer or placement agent for such Purchaser’s Commercial Paper Notes,
who (A) in the good faith belief of such party, have a need to know such Seller
Information, and (B) are informed by such party of the confidential nature of
the Seller Information and the terms of this Section 14.7 and has agreed,
verbally or otherwise, to be bound by the provisions of this Section 14.7,
(ii) to any Liquidity Bank, any actual or potential assignees of, or
participants in, any rights or obligations of any Purchaser, any Liquidity Bank
or the Purchaser Agent of such Purchaser’s or Liquidity Bank’s Purchaser Group
under or in connection with this Agreement who has agreed to be bound by the
provisions of this Section 14.7,
(iii) to any rating agency that maintains a rating for such Purchaser’s
Commercial Paper Notes or is considering the issuance of such a rating, for the
purposes of reviewing the credit of such Purchaser in connection with such
rating,
(iv) to any other party to this Agreement (and any independent attorneys,
consultants and auditors of such party), for the purposes contemplated hereby,
(v) as may be required by any municipal, state, federal or other regulatory body
having or claiming to have jurisdiction over such party, in order to comply with
any law, order, regulation, regulatory request or ruling applicable to such
party,
(vi) subject to subsection (c), in the event such party is legally compelled (by
interrogatories, requests for information or copies, subpoena, civil
investigative demand or similar process) to disclose such Seller Information, or
(vii) in connection with the enforcement of this Agreement or any other
Transaction Document.
In addition, each Purchaser and each Agent may disclose on a “no name” basis to
any actual or potential investor in or credit enhancer for such Purchaser’s
Commercial Paper Notes information regarding the nature of this Agreement, the
basic terms hereof (including without limitation the amount and nature of such
Purchaser’s commitment and Invested Amount with respect to the Asset Interest
funded by such Purchaser Group and any other credit enhancement provided by any
Seller Party hereunder), the nature, amount and status of the Pool Receivables,
and the current and/or historical ratios of losses to liquidations and/or
outstandings with respect to the Receivables Pool.

 

58



--------------------------------------------------------------------------------



 



(c) Legal Compulsion. In the event that any party hereto (other than any Seller
Party) or any of its representatives is requested or becomes legally compelled
(by interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Seller
Information, such party will (or will cause its representative to):
(i) provide the Master Servicer with prompt written notice so that (A) the
Master Servicer may seek a protective order or other appropriate remedy, or
(B) the Master Servicer may, if it so chooses, agree that such party (or its
representatives) may disclose such Seller Information pursuant to such request
or legal compulsion; and
(ii) unless the Master Servicer agrees that such Seller Information may be
disclosed, make a timely objection to the request or compulsion to provide such
Seller Information on the basis that such Seller Information is confidential and
subject to the agreements contained in this Section 14.7.
In the event such protective order or remedy is not obtained, or the Master
Servicer agrees that such Seller Information may be disclosed, such party will
furnish only that portion of the Seller Information which (in such party’s good
faith judgment) is legally required to be furnished and will exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
afforded the Seller Information.
(d) Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions and other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
(e) This Section 14.7 shall survive termination of this Agreement.
Section 14.8 Captions and Cross References.
The various captions (including, without limitation, the table of contents) in
this Agreement are provided solely for convenience of reference and shall not
affect the meaning or interpretation of any provision of this Agreement. Unless
otherwise indicated, references in this Agreement to any Section, Appendix,
Schedule or Exhibit are to such Section of or Appendix, Schedule or Exhibit to
this Agreement, as the case may be, and references in any Section, subsection,
or clause to any subsection, clause or subclause are to such subsection, clause
or subclause of such Section, subsection or clause.
Section 14.9 Integration.
This Agreement and the other Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire understanding among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

 

59



--------------------------------------------------------------------------------



 



Section 14.10 Governing Law.
THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 14.11 Waiver Of Jury Trial.
EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL NOT BE TRIED BEFORE A JURY.
Section 14.12 Consent To Jurisdiction; Waiver Of Immunities.
EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, AS APPROPRIATE, IN EITHER CASE SITTING IN NEW YORK COUNTY, NEW
YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
(ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER
COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.
(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
Section 14.13 Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or by

 

60



--------------------------------------------------------------------------------



 



electronic mail in portable document format (.pdf) shall be as effective as
delivery of a manually executed counterpart of a signature page of this
Agreement.
Section 14.14 No Recourse Against Other Parties.
The obligations of each Purchaser under this Agreement are solely the corporate
obligations of such Purchaser. No recourse shall be had for the payment of any
amount owing by any Purchaser under this Agreement or for the payment by such
Purchaser of any fee in respect hereof or any other obligation or claim of or
against such Purchaser arising out of or based upon this Agreement, against
BTMUNY or against any employee, officer, director, incorporator or stockholder
of such Purchaser. For purposes of this Section 14.14, the term “BTMUNY” shall
mean and include The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and
all affiliates thereof and any employee, officer, director, incorporator,
stockholder or beneficial owner of any of them; provided, however, for the
purposes of this paragraph, no Purchaser shall be considered to be an affiliate
of its respective Purchaser Agent. Each of the Seller, the Master Servicer and
the Agents agree that each Purchaser shall be liable for any claims that such
party may have against such Purchaser only to the extent such Purchaser has
excess funds and to the extent such assets are insufficient to satisfy the
obligations of such Purchaser hereunder, such Purchaser shall have no liability
with respect to any amount of such obligations remaining unpaid and such unpaid
amount shall not constitute a claim against such Purchaser. Any and all claims
against any Purchaser or any Purchaser Agent shall be subordinate to the claims
of the holders of Commercial Paper Notes and the related Liquidity Banks.
Section 14.15 Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction, shall as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.
[remainder of page intentionally left blank]

 

61



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            LPAC CORP.,
as Seller
      By:           Name:           Title:      

            LENNOX INDUSTRIES INC.,
as Master Servicer
      By:           Name:           Title:      

[additional signatures to follow]
[RECEIVABLES PURCHASE AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION,
as a Purchaser
      By:           Name:           Title:      

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent and BTMU Purchaser Agent
      By:           Name:           Title:      

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Liquidity Bank
      By:           Name:           Title:      

Percentage: 100%
[end of signatures]
[RECEIVABLES PURCHASE AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
This is Appendix A to the Receivables Purchase Agreement dated as of
November 25, 2009, among LPAC Corp., as the Seller, Lennox Industries, Inc., as
the Master Servicer, Victory Receivables Corporation, as a Purchaser and BTMUNY,
as the Administrative Agent, the BTMU Purchaser Agent and a Liquidity Bank (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”). Each reference in this Appendix A to any Section, Appendix or
Exhibit refers to such Section of or Appendix or Exhibit to this Agreement.
(A) Defined Terms. As used in this Agreement, unless the context requires a
different meaning, the following terms have the meanings indicated below:
Adjusted Dilution Ratio: The 12-month rolling average of the Dilution Ratio.
Administrative Agent: As defined in the preamble.
Affected Party: Each Purchaser, each Liquidity Bank, any assignee or participant
of any Purchaser or any Liquidity Bank, BTMUNY, any successor to BTMUNY, as
Administrative Agent or BTMU Purchaser Agent, or any sub-agent of any Agent.
Affiliate: With respect to any Person, any other Person controlling, controlled
by, or under common control with, such Person.
Affiliated Obligor: In relation to any Obligor, an Obligor that is an Affiliate
of such Obligor.
Agent: Any Purchaser Agent or the Administrative Agent.
Allocation Limit: As defined in Section 1.1.
Asset Interest: An undivided percentage ownership interest, determined from time
to time as provided in Section 1.4(b), in (i) all then outstanding Pool
Receivables and (ii) all Related Assets.
Asset Tranche: At any time, a portion of the Asset Interest funded by any
Purchaser Group selected by such Purchaser Group’s Purchaser Agent pursuant to
and subject to the terms of Section 2.1.
Assignment and Acceptance: An assignment and acceptance agreement entered into
by a Liquidity Bank, an Eligible Assignee, the Purchaser Agent of such Liquidity
Bank’s Purchaser Group, and the Administrative Agent, pursuant to which such
Eligible Assignee may become a party to this Agreement, in substantially the
form of Exhibit D hereto.
Assurance Agreement: The Assurance Agreement dated as of November 25, 2009 made
by Lennox International, as the same may be amended, restated, supplemented or
modified from time to time in accordance with its terms.

 

A-1



--------------------------------------------------------------------------------



 



Bank Rate: For any day falling in a particular Yield Period with respect to any
Asset Tranche means an interest rate per annum equal to the sum of the BTMU LIBO
Rate (Reserved) for such Yield Period plus the Bank Rate Spread; provided, that
in the case of (A) any Yield Period commencing on or prior to the first day of
which any Purchaser or any Liquidity Bank shall have notified the Purchaser
Agent of such Person’s Purchaser Group that (i) the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for such Person to fund such Asset Tranche at the rate described above, or
(ii) due to market conditions affecting the interbank eurodollar market, funds
are not reasonably available to such Person in such market in order to enable it
to fund such Asset Tranche at the rate described above (and in the case of
subclause (i) or (ii) above, such Person shall not have subsequently notified
such Purchaser Agent that such circumstances no longer exist), or (B) any Yield
Period as to which the any Purchaser Agent does not receive notice or determine,
by no later than 12:00 noon (New York, New York time) on the third Business Day
preceding the first day of such Yield Period, that the related Asset Tranche
will be funded by Liquidity Fundings, and not by the issuance of Commercial
Paper Notes, in either case, the “Bank Rate” shall mean an interest rate per
annum equal to the Base Rate in effect from time to time during such Yield
Period; it being understood that, in the case of paragraph (A) above, such rate
shall only apply to the Persons affected by the circumstances described in such
paragraph (A).
Bank Rate Spread: As defined in the Fee Letter.
Base Rate: For any day, the rate per annum equal to the sum of the Bank Rate
Spread plus the higher as of such day of (i) the Prime Rate, or (ii) the Federal
Funds Rate most recently determined by Administrative Agent, plus 1.00%;
provided that for purposes of calculating the Yield Reserve in accordance with
the defined term thereof “Base Rate” shall be calculated without including the
Bank Rate Spread in such calculation. For purposes of determining the Base Rate
for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change. The Base Rate is not necessarily
intended to be the lowest rate of interest determined by BTMUNY in connection
with extensions of credit.
Broken Funding Costs: Any loss or expense of the type described in Section 4.3
incurred by any Purchaser.
BTMU LIBO Rate: For any Yield Period the rate per annum at which deposits in
Dollars are offered by the principal office of The Bank of Tokyo Mitsubishi UFJ,
Ltd. in London, England to prime banks in the London interbank market at
11:00 a.m. London time two (2) Business Days before the commencement of such
Yield Period or, if no such rate is available, The Bank of Tokyo Mitsubishi UFJ,
Ltd. shall determine such rate based on the rates it is offered on deposits of
such duration in the London interbank market.
BTMU LIBO Rate Reserve Percentage: With respect to any Investor for any Yield
Period in respect of which Earned Discount is computed by reference to the BTMU
LIBO Rate, the reserve percentage applicable two Business Days before the first
day of such Yield Period under regulations issued from time to time by the
Federal Reserve Board (or if more than one such percentage shall be applicable,
the daily average of such percentages for those days in such Yield Period during
which any such percentage shall be so applicable) for determining the maximum

 

A-2



--------------------------------------------------------------------------------



 



reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Investor with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (as
such term is defined in Regulation D) (or with respect to any other category of
Liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Investor
Period.
BTMU LIBO Rate (Reserved): With respect to any Yield Period means a rate per
annum equal to the quotient obtained (rounded upwards, if necessary, to the next
higher 1/100th of 1%) by dividing (i) the applicable BTMU LIBO Rate for such
Yield Period by (ii) a percentage equal to 100% minus the BTMU LIBO Rate Reserve
Percentage.
BTMUNY: As defined in the preamble.
BTMU CP Costs: For each day in any Yield Period with respect to any Asset
Tranche funded by Commercial Paper Notes, the sum of (a) discount or yield
accrued (including, without limitation, any associated with financing the
discount or interest component on the rollover of any Pooled Commercial Paper)
on the BTMU Purchaser’s Pooled Commercial Paper on such day issued to fund or
maintain such Asset Tranche, as determined by the BTMU Purchaser Agent, plus
(b) any and all accrued commissions in respect of the BTMU Purchaser’s placement
agents and commercial paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (c) other costs
(including without limitation those associated with funding small or odd-lot
amounts) with respect to all receivable purchase, credit and other investment
facilities which are funded by the applicable Pooled Commercial Paper for such
day plus (d) on any day when any Liquidation Event or Unmatured Liquidation
Event shall have occurred and be continuing, 2% per annum (it being understood
that the amounts described herein shall be determined by the BTMU Purchaser
Agent, whose determination shall be conclusive).
BTMU Liquidity Agreement: The liquidity asset purchase agreement or other
liquidity agreement entered into by any BTMU Liquidity Bank for the benefit of
the BTMU Purchaser, to the extent relating to the sale of transfer of interests
in the Asset Interest.
BTMU Liquidity Bank: BTMUNY or any other Person providing liquidity or credit
support to BTMU Purchaser under a BTMU Liquidity Agreement.
BTMU Purchaser: As defined in the preamble.
BTMU Purchaser Account: Such account set forth in a separate letter by the BTMU
Purchaser Agent to the Seller and Master Servicer, or such other account as may
be specified in writing from time to time by the BTMU Purchaser Agent to the
Seller and Master Servicer.
BTMU Purchaser Agent: As defined in the preamble.
BTMU Purchaser Group: The BTMU Purchaser, the BTMU Liquidity Banks and the BTMU
Purchaser Agent, together with their respective successors, assigns and
participants.
BTMU Purchaser Group Limit: $100,000,000.

 

A-3



--------------------------------------------------------------------------------



 



Business Day: A day on which commercial banks in Chicago or New York City are
not authorized or required to be closed for business; provided, that, when used
with respect to the Earned Discount Rate or associated Asset Tranche based on
BTMU LIBO Rate, “Business Day” means any Business Day on which banks are open
for domestic and international business (including dealings in Dollar deposits)
in London, England.
Capital Lease: At any time, a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
Change in Control:
(i) in relation to either of the Master Servicer or Lennox International, the
acquisition after the date hereof by any person or group of persons (within the
meaning of Section 13 or 14 of the Exchange Act), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act) of issued and outstanding shares of the
capital stock of such Person entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors of
such Person and having a then present right to exercise 50% or more of the
voting power for the election of members of the board of directors of such
Person attached to all such outstanding shares of capital stock of such Person,
unless otherwise agreed in writing by the Agents; and
(ii) in relation to the Seller or any Originator, the failure of Lennox
International to own (directly or through wholly-owned Subsidiaries of Lennox
International) 100% of the issued and outstanding shares of the capital stock
(including all warrants, options, conversion rights, and other rights to
purchase or convert into such stock) of the Seller or such Originator on a fully
diluted basis; and
(iii) in relation to the Seller, the failure of Lennox and Heatcraft to own
directly 100% of the issued and outstanding shares of the capital stock
(including all warrants, options, conversion rights, and other rights to
purchase or convert into such stock) of the Seller on a fully diluted basis.
Code: The Internal Revenue Code of 1986, as the same may be amended from time to
time.
Collateral: As defined in Section 9.1.
Collection Account: The segregated account that may be established and
maintained in the name of the Seller with JPMorgan Chase Bank, N.A., or another
commercial bank reasonably approved by the Agents.
Collection Period:
(i) the period from the date of the initial Purchase to the last day of the
calendar month in which such date occurs; and
(ii) thereafter, each period from the last day of the next preceding Collection
Period to the last day of the next following calendar month;

 

A-4



--------------------------------------------------------------------------------



 



provided, however, that during any period during which Weekly Reports are
required to be delivered, the Collection Period related to each related
Settlement Date shall be the related Weekly Reporting Period; provided, further,
however, that the last Collection Period shall end on the Final Payout Date.
Collections: With respect to any Receivable, (i) all funds which either are
received by the Seller, the Originators or the Master Servicer from or on behalf
of the related Obligor in payment of any amounts owed (including, without
limitation, purchase prices, finance charges, interest and all other charges) in
respect of such Receivable, or applied to such amounts owed by such Obligor
(including, without limitation, cash proceeds of Related Security with respect
to such Receivable, including, without limitation, insurance payments that the
Seller, the Originator or the Master Servicer applies in the ordinary course of
its business to amounts owed in respect of such Receivable and net proceeds of
sale or other disposition of repossessed goods or other collateral or property
of the Obligor or any other party directly or indirectly liable for payment of
such Receivable and available to be applied thereon), and (ii) all Deemed
Collections; provided that, prior to such time as Lennox shall cease to be the
Master Servicer, late payment charges, collection fees, extension fees and any
other similar fees or expenses billed to and collected from an Obligor shall be
paid to the Master Servicer as additional compensation for the performance of
its duties as Master Servicer hereunder.
Commercial Paper Notes: The commercial paper promissory notes issued by any
Purchaser in the commercial paper market.
Contract: A contract between the Seller or the Originator and any Person, or an
invoice sent or to be sent by the Seller or the Originator, pursuant to or under
which a Receivable shall arise or be created, or which evidences a Receivable. A
‘related Contract’ or similar reference means rights to payment, collection and
enforcement, and other rights under a Contract to the extent directly related to
a Receivable in the Receivables Pool, but not any other rights under such
Contract.
CP Accrual Period: Each Collection Period during which any Asset Tranche is
funded with Commercial Paper Notes.
CP Costs: The BTMU CP Costs.
Credit Agreement: That certain Third Amended and Restated Revolving Credit
Facility Agreement dated as of October 12, 2007 by and among Lennox
International Inc. as the borrower, certain financial institutions, as the
lenders, Bank of America, N.A., as administrative agent for the lenders,
swingline lender and as an issuing bank, JPMorgan Chase Bank, N.A. and Wachovia
Bank, National Association, as co-syndication agents, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo Bank, N.A., as co-documentation
agents, U.S. Bank National Association and the Bank of Nova Scotia, as
co-managing agents and Banc of America Securities LLC and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, as such
agreement may be further amended, restated, substituted or replaced from time to
time.
Credit and Collection Policy: Collectively, those credit and collection policies
and practices of the Originators and the Master Servicer relating to Contracts
and Receivables as in effect on the

 

A-5



--------------------------------------------------------------------------------



 



date of this Agreement in the form of Exhibit C hereto, as may hereafter be
modified without violating Section 7.3(c), but subject to compliance with
applicable state regulations in effect from time to time.
Credit Event: The earliest of (i) an Event of Bankruptcy with respect to Lennox
International, (ii) an Event of Bankruptcy with respect to Lennox or (iii) any
event described in subsection (d) of Section 10.1 hereof.
Cut-Off Date: The last day of each fiscal month of the Master Servicer.
Days Sales Outstanding or DSO: As of any day, an amount equal to the product of
(i) 91 and (ii) a fraction the numerator of which is the aggregate Unpaid
Balance of Pool Receivables as of the most recent Cut-Off Date and the
denominator of which is the aggregate dollar amount of Receivables generated by
the Originators during the three Collection Periods including and immediately
preceding such Cut-Off Date.
Deemed Collections: As defined in Section 3.2(a).
Default Horizon Ratio: As of any Cut-Off Date, the ratio (expressed as a
percentage) of (i) the aggregate sales of the Originators during the immediately
preceding five (5) Collection Periods ending on such Cut-Off Date divided by
(ii) the Net Pool Balance on such Cut-Off Date.
Default Ratio: At any time, an amount (expressed as a percentage) equal to a
fraction (i) the numerator of which is equal to the sum of the Unpaid Balances
of Eligible Receivables, during the immediately preceding Collection Period, as
to which (A) any payment, or part thereof, remains unpaid for more than 150 days
from the original due date for such payment or (B) any portion of the Unpaid
Balance (including amounts related to an Event of Bankruptcy) or other payment
due in respect thereof was (or should have been) written off and (ii) the
denominator of which is the amount of sales generated during the Collection
Period six months prior to the immediately preceding Collection Period.
Defaulted Receivable: A Receivable: (i) as to which any payment, or part
thereof, remains unpaid for more than 120 days from the original due date for
such payment, (ii) as to which any portion of the Unpaid Balance or other
payment due in respect thereof was (or should have been) written off prior to
the 120th day following the original due date for such payment, or (iii) as to
which an Event of Bankruptcy shall have occurred with respect to the Obligor
thereof or any other Person obligated thereon or owning any Related Security in
respect thereof.
Delinquency Ratio: At any time, the ratio (expressed as a percentage) computed
as of the Cut-Off Date for the most recently preceding Collection Period by
dividing (i) the aggregate Unpaid Balance of all Pool Receivables that are
Delinquent Receivables on such Cut-Off Date by (ii) the aggregate Unpaid Balance
of Pool Receivables on such Cut-Off Date.
Delinquent Receivable: A Pool Receivable (i) that is not a Defaulted Receivable
and (ii) as to which any payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such payment.

 

A-6



--------------------------------------------------------------------------------



 



Dilution: The amount of any reduction or cancellation of the Unpaid Balance of a
Pool Receivable as described in Section 3.2(a), but excluding any Specified
Annual Rebate processed during the applicable Collection Period, if applicable.
Dilution Horizon: For any day, the weighted average credit memo lag, in days,
set forth in the most recent review conducted pursuant to the provisions of
Section 7.1(c).
Dilution Horizon Ratio: As of any date, the product (calculated as of the most
recent Reporting Date) of (a) the decimal equivalent of a fraction, the
numerator of which is the aggregate dollar amount of all Receivables generated
by the Originators during the most recent Collection Period and the denominator
of which is the Net Pool Balance as of the most recent Cut-Off Date and (b) the
decimal equivalent of a fraction the numerator of which is the then current
Dilution Horizon and the denominator of which is 31.
Dilution Ratio: As of any Cut-Off Date, the percentage equivalent of a fraction,
the numerator of which is the aggregate dollar amount of Dilutions that occurred
during the Collection Period ending on such date and the denominator of which is
the aggregate dollar amount of all Receivables originated by the Originators
during such Collection Period.
Dilution Reserve: The product of (i) the sum of (A) the product of (x) 2 and
(y) the Adjusted Dilution Ratio plus (B) the Dilution Volatility Component and
(ii) the Dilution Horizon Ratio.
Dilution Volatility Component: The product of (i) the positive excess, if any,
of (A) the highest Dilution Ratio over the past 12 months over (B) the Adjusted
Dilution Ratio and (ii) a fraction, the numerator of which is the highest three
month rolling average Dilution Ratio over the past 12 months and the denominator
of which is the Adjusted Dilution Ratio.
Dollars: Means dollars in lawful money of the United States of America.
Downgraded Liquidity Bank: A Liquidity Bank with respect to which a Downgrading
Event shall have occurred.
Downgrading Event: With respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by
Standard & Poor’s Ratings Group, or (ii) P-1 by Moody’s.
Earned Discount: For any Yield Period for any Asset Tranche funded with a
Liquidity Funding by any Purchaser Group:
IA x ER x ED + LF
360
where:

             
 
  IA   =   the daily average (calculated at the close of business each day) of
such Purchaser Group’s Purchaser Group Invested Amount in such Asset Tranche
during such Yield Period,

 

A-7



--------------------------------------------------------------------------------



 



             
 
  ER   =   the Earned Discount Rate for such Yield Period,
 
           
 
  ED   =   the actual number of days elapsed during such Yield Period, and
 
           
 
  LF   =   the Liquidation Fee, if any, during such Yield Period.

Earned Discount Rate: For any Yield Period for any Asset Tranche funded by a
Liquidity Funding, the Bank Rate for such Asset Tranche and such Yield Period;
provided, however, on any day when any Liquidation Event or an Unmatured
Liquidation Event shall have occurred and be continuing, the Earned Discount
Rate for each Asset Tranche shall mean a rate per annum equal to the Base Rate
plus 2% per annum.
Eligible Assignee: (i) BTMUNY or any of its Affiliates, (ii) any Person managed
by BTMUNY or any of its Affiliates, or (iii) any financial or other institution
acceptable to the Administrative Agent, and approved by the Seller (which
approval by the Seller shall not be unreasonably withheld, delayed or
conditioned and shall not be required if a Liquidation Event, Unmatured
Liquidation Event or Credit Event has occurred and is continuing).
Eligible Receivable: At any time, a Receivable:
(i) which is a Pool Receivable arising out of the sale by an Originator in the
ordinary course of its business that has been sold or contributed to the Seller
pursuant to the Sale Agreement in a “true sale” transaction;
(ii) as to which the perfection of the Investors’ undivided percentage ownership
interest therein is governed by the laws of a jurisdiction where the UCC is in
force, and which constitutes an “account” as defined in the UCC as in effect in
such jurisdiction;
(iii) the Obligor of which is a resident of the United States, or any of its
possessions or territories and is not an Affiliate or employee of any Seller
Party;
(iv) which is neither a Defaulted Receivable nor a Delinquent Receivable;
(v) with regard to which the representations and warranties of the Seller set
forth in Section 6.1(l) are true and correct;
(vi) the sale of an undivided interest in which does not contravene or conflict
with any law;
(vii) which is denominated and payable only in Dollars in the United States;
(viii) which arises under a Contract that has been duly authorized and that,
together with such Receivable, is in full force and effect and constitutes the
legal, valid and binding obligation of the Obligor of such Receivable
enforceable against such Obligor in accordance with its terms and is not subject
to any dispute, offset, counterclaim or defense whatsoever, provided, however,
that if such dispute, offset,

 

A-8



--------------------------------------------------------------------------------



 



counterclaim or defense affects only a portion of the Unpaid Balance of such
Receivable then such Receivable may be deemed an Eligible Receivable to the
extent of the portion of such Unpaid Balance which is not so affected;
(ix) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract related thereto is in violation of any such law,
rule or regulation in any material respect if such violation would impair the
collectibility of such Receivable;
(x) which satisfies in all material respects all applicable requirements of the
applicable Originator’s Credit and Collection Policy;
(xi) which, according to the Contract related thereto, is due and payable within
120 days from the invoice date of such Receivable; provided, however, that on
any day when the Weighted Average Term shall exceed 45 days, such Receivable,
pursuant to the Contract related thereto, shall be due and payable within
60 days from the invoice date of such Receivable; provided, further that a
Receivable that is otherwise an “Eligible Receivable” and is due and payable
within 91-120 days from its invoice date shall not be an Eligible Receivable, if
the Unpaid Balance of such Receivable when added to the Unpaid Balance of all
other Receivables that are due and payable within 91-120 days from their
respective invoice dates, would exceed 5% of the aggregate Unpaid Balance of all
Receivables;
(xii) the Obligor of which is not the Obligor of any Defaulted Receivable which
in the aggregate constitute 35% or more of the aggregate Unpaid Balance of all
Receivables of such Obligor;
(xiii) the original term of which has not been extended and the Unpaid Balance
of which has not been adjusted more than one time;
(xiv) the Obligor of which is not a Governmental Authority as to which the
assignment of receivables owing therefrom requires compliance with the Federal
Assignment of Claims Act or other similar legislation (unless the Seller has
complied therewith);
(xv) which is not classified by the “Terms Description” of the related
Originator’s Credit and Collection Policy or any other internal classification
procedures utilized by such Originator as (A) “Authorizer,” (B) “Cash
Application,” (C) “Check in Progress,” (D) “COD-Certified Check,”
(E) “COD-Company Check,” (F) “Consignment Shipment,” (G) “Direct Pay,” (H) “Due
Immediately,” (I) “Gratis,” (J) “Invoice to be Considered,” (K) “Paid in
Advance,” (L) “Payroll Deduction,” (M) “Warrant Gratis,” (N) “Warranty Parts,”
or (O) any other classification now existing or hereinafter created that has the
same or any similar definition as any of the foregoing;

 

A-9



--------------------------------------------------------------------------------



 



(xvi) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor; and
(xvii) as to which any Purchaser Agent has not notified Seller that such
Purchaser Agent has determined that such Receivable or class of Receivables is
not acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Contract that is not acceptable to such Purchaser
Agent.
ERISA: The U.S. Employee Retirement Income Security Act of 1974, as amended from
time to time.
ERISA Affiliate: Any trade or business (whether or not incorporated) that is a
member of a group of which the Master Servicer or Lennox International is a
member and which is treated as a single employer under Section 414 of the Code.
Event of Bankruptcy: With respect to a Person if either:
(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(ii) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall be adjudicated insolvent, or admit in
writing its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors shall vote to implement
any of the foregoing.
Excess Concentration Amount: As of any date, the sum of the amounts by which the
aggregate Unpaid Balance of Receivables of each Obligor exceeds the Obligor
Concentration Limit for such Obligor.
Exchange Act: The Securities Exchange Act of 1934, as amended.

 

A-10



--------------------------------------------------------------------------------



 



Federal Funds Rate: For any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York; or (b) if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by BTMUNY from three federal funds brokers of
recognized standing selected by it.
Federal Reserve Board: The Board of Governors of the Federal Reserve System, or
any successor thereto or to the functions thereof.
Fee Letter: For each Purchaser Group, the fee letter (including all amendments,
modifications, restatements, replacements and addendums thereto) entered into
from time to time by the Seller and the members of such Purchaser Group.
Final Payout Date: The date following the Termination Date on which the Invested
Amount shall have been reduced to zero and all other amounts payable by the
Seller under the Transaction Documents shall have been paid in full.
Funding Termination Date: The earliest of the following:
(i) November 24, 2010, or such later date as may, from time to time, be agreed
to in writing by the Agents;
(ii) the date on which the Agents declare a Funding Termination Date in a notice
to the Seller in accordance with Section 10.2(a); or
(iii) in accordance with Section 10.2(b), the Funding Termination Date occurs
automatically.
GAAP: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such accounting
profession, which are applicable to the circumstances as of the date of
determination.
Governmental Authority: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator and any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles, in each case whether foreign
or domestic.

 

A-11



--------------------------------------------------------------------------------



 



Guaranty: With respect to any Person, any obligation (except the endorsement in
the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(i) to purchase such Indebtedness or obligation or any property constituting
security therefor;
(ii) to advance or supply funds (A) for the purchase or payment of such
Indebtedness or obligation, or (B) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase of payment of such
Indebtedness or obligation;
(iii) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or
(iv) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect of thereof. In any computation of the Indebtedness or other
liabilities of the obligor under any Guaranty, the Indebtedness or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.
Heatcraft: Heatcraft Technologies Inc., a Delaware corporation.
Indebtedness: With respect to any Person shall mean, at any time, without
duplication:
(i) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
(ii) its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);
(iii) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(iv) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
(v) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money, but
excluding in any event obligations in respect of (A) trade or commercial letters
of credit issued for the account of such Person in the ordinary course of its
business and (B) stand-by letters

 

A-12



--------------------------------------------------------------------------------



 



of credit issued to support obligations of such Person that are not of a type
described in any of clauses (i), (ii), (iii), (iv), (vi) or (vii) of this
definition;
(vi) Swaps of such Person; and
(vii) any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (i) through (vi) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (i) through (vii) above to the extent such Person
remains legally liable in respect hereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.
Indemnified Amounts: As defined in Section 13.1.
Indemnified Party: As defined in Section 13.1.
Independent Director: A Person who is a director of the Seller and who is not at
such time, and has not been at any time during the preceding five (5) years:
(i) a creditor, supplier, director, officer, employee, family member, manager,
member, limited partner, partner or contractor of Lennox International, the
Master Servicer, any Originator or any of their respective Subsidiaries or
Affiliates (other than in such Person’s role as a director of Seller), (ii) a
direct or indirect or beneficial owner, excluding de minimus ownership
interests, (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of the Seller, Lennox International, the
Master Servicer, any Originator, or any of their respective Subsidiaries or
Affiliates, having general voting rights, or (iii) a person who controls
(whether directly, indirectly or otherwise) Lennox International, the Master
Servicer, any Originator or any of their respective Subsidiaries or Affiliates
(other than in such Person’s role as a director of Seller) or any creditor,
supplier, employee, officer, director, manager, member, limited partner, partner
or contractor of Lennox International, the Master Servicer, any Originator or
any of their respective Subsidiaries or Affiliates (other than in such Person’s
role as a director of Seller). Such Person shall be employed by a nationally
recognized provider of corporate or structured finance services.
Information Package: A report in the form of Exhibit 3.1(a) and, during any
period during which a Weekly Report is required to be delivered, each such
Weekly Report, provided, however, that, if a Liquidation Event has occurred and
is continuing, such Information Package shall be accompanied by an electronic
file in a form satisfactory to each Purchaser Agent.
Initial Seller Note: As defined in the Sale Agreement.
Interim Cut-Off Date: Such date as may be specified by any Agent in any request
to provide an Interim Information Package pursuant to Section 1.4(c).
Interim Information Package: As defined in Section 1.4(c).
Interim Reporting Date: As defined in Section 1.4(c).

 

A-13



--------------------------------------------------------------------------------



 



Interim Reporting Period: Such period as may be specified by any Agent in any
request to provide an Interim Information Package pursuant to Section 1.4(c).
Interim Settlement Date: One Business Day following each Interim Reporting Date.
Invested Amount: At any time with respect to the Asset Interest an amount equal
to (i) the aggregate of the amounts theretofore paid to Seller for Purchases
pursuant to Sections 1.1 and 1.2, less (ii) the aggregate amount of Collections
theretofore received and actually distributed to the Investors on account of
such Invested Amount pursuant to Section 1.3.
Investors: The Purchasers and the Liquidity Banks.
Investors’ Share: With respect to any amount, at any time, the lesser of (i) the
most recently calculated Asset Interest and (ii) 100%.
Lennox: As defined in the Preamble.
Lennox International: Lennox International Inc., a Delaware corporation.
Lien: With respect to any Person, any mortgage, lien, pledge, charge, security
interest, or other encumbrance, or any interest or title of any vendor, lessor,
lender or other secured party to or of such Person under any conditional sale or
other title retention agreement or Capital Lease, upon or with respect to any
property or asset of such Person (including in the case of stock, stockholder
agreements, voting trust agreements and all similar arrangements).
Liquidation Event: As defined in Section 10.1.
Liquidation Fee: For each Asset Tranche (or portion thereof) funded through a
Liquidity Funding, for each day in any Yield Period (computed without regard to
clause (iii) of the proviso of the definition of “Yield Period”), the amount, if
any, by which:
(i) the additional Earned Discount (calculated without taking into account any
Liquidation Fee) which would have accrued on the reductions of the portion of
the Invested Amount of the related Investor allocated to such Asset Tranche
during such Yield Period (as so computed) if such reductions had not been made,
exceeds
(ii) the income, if any, received by the related Investor from investing the
proceeds of such reductions of such Investor’s portion of the Invested Amount.
Liquidation Period: The period commencing on the earlier of (i) the Funding
Termination Date and (ii) the date on which a Liquidation Event has occurred or
is continuing and the Administrative Agent, at the direction of any Agent, shall
have notified Seller and the Master Servicer in writing, pursuant to
Section 10.2(a), that the Liquidation Period has commenced, and ending on the
Final Payout Date; provided, however, upon the occurrence of a Liquidation Event
described in Section 10.1(e), the Liquidation Period shall commence
automatically.

 

A-14



--------------------------------------------------------------------------------



 



Liquidity Agent: With respect to the BTMU Purchaser Group, BTMUNY, as liquidity
agent for the Liquidity Banks under the BTMU Liquidity Agreement, or any
successor to BTMUNY in such capacity
Liquidity Agreement: With respect to the BTMU Purchaser Group, the BTMU
Liquidity Agreement.
Liquidity Bank: With respect to the BTMU Purchaser Group, each BTMU Liquidity
Bank.
Liquidity Funding: Either (i) a purchase made by any Liquidity Bank (or
simultaneous purchases made by the Liquidity Banks) from a Purchaser pursuant to
any Liquidity Agreement or (ii) a Purchase made by a Liquidity Bank pursuant to
Section 1.1.
Lockbox Account: An account maintained for the purpose of receiving Collections
at a bank or other financial institution which has executed a Lockbox Agreement.
Lockbox Agreement: An agreement, in substantially the form of Exhibit A-1, among
the Master Servicer, the Administrative Agent, the Seller and any Lockbox Bank.
Lockbox Bank: Any of the banks holding one or more lockboxes or Lockbox Accounts
receiving Collections from Pool Receivables.
Loss Reserve: At any time, means the product of (1) 2.0 and (2) the highest
rolling three month average Default Ratio during the immediately preceding
twelve (12) months and (3) the most recently calculated Default Horizon Ratio.
Master Servicer: As defined in the preamble.
Material Adverse Effect: With respect to any event or circumstance, a material
adverse effect on:
(i) (A) the assets, operations, business or financial condition of the Seller or
(B) the business, assets, operations or financial condition of Lennox
International and its Subsidiaries, taken as a whole, which could reasonably be
expected to have a material adverse effect on the creditworthiness of any
Originator;
(ii) the ability of the Seller, the Master Servicer, any Originator or any
Affiliate thereof to perform in all material respects its obligations under this
Agreement or any other Transaction Document; or
(iii) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of a material
portion of the Receivables Pool; or
(iv) the status, existence, perfection, priority or enforceability of the
Secured Parties’ and the Administrative Agent’s interest in the Receivables
Pool.

 

A-15



--------------------------------------------------------------------------------



 



Material Indebtedness: Indebtedness, the aggregate principal amount of which is
greater than $40,000,000.
Moody’s: Moody’s Investors Service, Inc.
Net Pool Balance: On any date, an amount equal to (i) the aggregate Unpaid
Balance of all Eligible Receivables in the Receivables Pool on such date, minus
(ii) the Excess Concentration Amount on such date, minus (iii) any Specified
Annual Rebate processed during the Collection Period during which such date
occurs, if applicable.
Net Worth: With respect to the Seller on any date, an amount equal to the
aggregate Unpaid Balance of all Pool Receivables minus the sum of (i) the
aggregate Unpaid Balance of all Defaulted Receivables on such day, (ii) the
aggregate principal amount outstanding of the Initial Seller Notes on such day,
together with all accrued and unpaid interest thereon on such day, and (iii) an
amount equal to the Net Pool Balance times the Asset Interest on such day.
Obligor: A Person obligated to make payments with respect to a Receivable,
including any guarantor thereof.
Obligor Concentration Limit: At any time, in relation to the aggregate Unpaid
Balance of Receivables owed by any single Obligor and its Affiliated Obligors
(if any):
(i) for Obligors who have a short term unsecured debt rating currently assigned
to them by either S&P or Moody’s, the applicable concentration limit shall be
determined according to the following table (and, if such Obligor is rated by
both S&P and Moody’s and has a split rating, the applicable rating will be the
lower of the two):

            S&P Rating   Moody’s Rating   Allowable % of Eligible Receivables  
A-1 or better   P-1   10 % A-2   P-2   6 % A-3   P-3   3 %

If such Obligor is rated by only S&P, the applicable rating will be deemed to be
one ratings tier below the actual rating by S&P, and, if such Obligor is rated
by only Moody’s, the applicable rating will be deemed to be one ratings tier
below the actual rating by Moody’s, it being understood that if, for example,
Moody’s has assigned a P-1 rating to such Obligor and S&P has not rated it, the
applicable rating will be deemed to be P-2; and
(ii) for Obligors who do not have a debt rating listed above or who are not
rated, 2.5% of the aggregate Unpaid Balance of Eligible Receivables at such
time;
provided, however that at the Seller’s request and in the Agents’ sole
discretion, the Agents may permit certain obligors to have an Obligor
Concentration Limit in excess of those described in clauses (i) and (ii) above
(“Special Obligor”); provided, however, that any such Special Obligor
designation shall not take effect without the confirmation of approval to the
Agents by each of Fitch Investors Service, Moody’s and S&P of such designation,
if any Agent, in its sole discretion, determines that such confirmation of
approval shall be required.

 

A-16



--------------------------------------------------------------------------------



 



Originator: Each of Lennox and any other Person who is a seller under the Sale
Agreement.
Other Taxes: As defined in Section 14.5(b).
Percentage: With respect to any Liquidity Bank, the percentage set forth as such
Liquidity Bank’s Percentage on the signature page to this Agreement or to the
Assignment and Acceptance pursuant to which such Liquidity Bank became a party
to this Agreement, in each case as such percentage may be reduced or increased
by any Assignment and Acceptance entered into between such Liquidity Bank and an
Eligible Assignee.
Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.
Plan: Any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of Lennox or any ERISA
Affiliate.
Pool Receivable: A Receivable in the Receivables Pool.
Pooled Commercial Paper means Commercial Paper Notes issued by the BTMU
Purchaser which are subject to any particular pooling arrangement, as determined
by the BTMU Purchaser Agent (it being recognized that there may be more than one
distinct group of Pooled Commercial Paper at any time).
Preferred Stock: Any class of capital stock of a corporation that is preferred
over any other class of capital stock of such corporation as to the payment of
dividends or the payment of any amount upon liquidation or dissolution of such
corporation.
Prime Rate: Refers to that fluctuating rate of interest per annum equal to the
higher of the rate of interest most recently announced by BTMUNY or its
Affiliate Bank of Tokyo-Mitsubishi UFJ Trust Company, in New York, New York as
its prime rate; the Prime Rate is not necessarily intended to be the lowest rate
of interest determined by BTMUNY or Bank of Tokyo-Mitsubishi UFJ Trust Company
in connection with extensions of credit.
Program Fee: The aggregate “Program Fee” set forth in each Fee Letter.
Pro Rata Share: At any time with respect to a Purchaser Group, (a) with respect
to any payment to be made to such Purchaser Group, the percentage equivalent of
a fraction the numerator of which is equal to such Purchaser Group’s Purchaser
Group Invested Amount at such time and the denominator of which is equal to the
Invested Amount at such time and (b) with respect to any Purchase to be made by
such Purchaser Group, the percentage equivalent of a fraction, the numerator of
which is equal to such Purchaser Group’s Purchaser Group Limit and the
denominator of which is equal to the Purchase Limit.
Purchase: As defined in Section 1.1.
Purchase Limit: As defined in Section 1.1.

 

A-17



--------------------------------------------------------------------------------



 



Purchaser: The BTMU Purchaser.
Purchaser Agent: The BTMU Purchaser Agent.
Purchaser Agent Account: The BTMU Purchaser Account.
Purchaser Group: The BTMU Purchaser Group.
Purchaser Group Invested Amount: With respect to a Purchaser Group, the
aggregate of the portions of the Invested Amount outstanding at such time that
were funded by such Purchaser Group.
Purchaser Group Limit: The BTMU Purchaser Group Limit.
Purchaser Group’s Tranche Investment: In relation to any Asset Tranche of any
Purchaser Group, the amount of the Invested Amount allocated by the Purchaser
Agent of such Purchaser Group to that Asset Tranche pursuant to Section 2.1,
provided, that at all times (i) the aggregate amounts allocated to all Asset
Tranches of any Purchaser Group shall equal such Purchaser Group’s Invested
Amount and (ii) the aggregate amounts allocated to all Asset Tranches of all
Purchaser Groups shall equal the Invested Amount.
Qualifying Liquidity Bank: A Liquidity Bank with a rating of its short-term
securities equal to or higher than (i) A-1 by Standard & Poor’s and (ii) P-1 by
Moody’s.
Receivable: Any right to payment from a Person, whether constituting an account,
chattel paper, instrument or general intangible and includes the right to
payment of any interest or finance charges and other amounts with respect
thereto.
Receivables Pool: At any time all then outstanding Receivables which have been
sold or contributed as capital, or purported to have been sold or contributed as
capital, by an Originator to the Seller, other than those reconveyed to an
Originator pursuant to Section 3.5 of the Sale Agreement.
Regulation D: Regulation D of the Federal Reserve Board, as the same may be
amended or supplemented from time to time.
Regulatory Change: Any change after the date of this Agreement in United States
(federal, state or municipal) or foreign laws or regulations (including
Regulation D) or the adoption or making after such date of any interpretations,
directives or requests applying to a class of banks (including the Liquidity
Banks) of or under any United States (federal, state or municipal) or foreign,
laws, or regulations (whether or not having the force of law) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof.
Reinvestment: As defined in Section 1.3(a)(iii).
Related Assets: (i) all rights to, but not any obligations under, all related
Contracts and other Related Security related to any Pool Receivables, (ii) all
rights and interests of the Seller under the Sale Agreement in relation to any
Pool Receivables, (iii) all books and records evidencing or

 

A-18



--------------------------------------------------------------------------------



 



otherwise relating to any Pool Receivables, (iv) all Lockbox Accounts and
related lock boxes and all cash and investments therein, to the extent
constituting or representing the items in the following clause (v) and (v) all
Collections in respect of, and other proceeds of, any Pool Receivables or any
other Related Assets.
Related Security: With respect to any Pool Receivable, all of the Seller’s (in
the case of usage in the Receivables Purchase Agreement) or the Originator’s (in
the case of usage in the Sale Agreement) right, title and interest in and to:
(i) all Contracts that relate to such Pool Receivable; (ii) all merchandise
(including returned merchandise), if any, relating to the sale which gave rise
to such Pool Receivable; (iii) all security deposits and other security
interests or liens and property subject thereto from time to time purporting to
secure payment of such Pool Receivable, whether pursuant to the Contract related
to such Pool Receivable or otherwise; (iv) all UCC financing statements covering
any collateral securing payment of such Pool Receivable (but only to the extent
of the interest of the Purchaser in the respective Pool Receivable); (v) all
guarantees and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Pool Receivable whether pursuant
to the Contract related to such Pool Receivable or otherwise; and (vi) all
insurance policies, and all claims thereunder, related to such Pool Receivable,
in each case to the extent directly related to rights to payment, collection and
enforcement, and other rights with respect to such Pool Receivable. Except to
the extent included in the Collateral, the interest of each Investor in any
Related Security is only to the extent of the undivided percentage ownership
interest of such Investor’s Purchaser Group, as more fully described in the
definition of Asset Interest.
Reportable Event: Any reportable event as defined in Section 4043(b) of ERISA or
the regulations issued thereunder with respect to a Plan (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code).
Reporting Date: The tenth day of each month or if such day is not a Business
Day, the next succeeding Business Day; provided however, that if the senior
unsecured debt ratings of Lennox International Inc. by Moody’s or S&P are
reduced below Ba3 or BB-, respectively, or are withdrawn by either of Moody’s or
S&P or if either Moody’s or S&P no longer provides a senior unsecured debt
rating for Lennox International Inc. and, in any such case, the aggregate
Invested Amount is greater than $0.00, then, in any such case, the Reporting
Date will be the first Business Day of each week.
Required Reserve: On any day during a Collection Period, an amount equal to the
product of (i) the Net Pool Balance and (ii) the sum of (a) the Yield Reserve on
such day, (b) the Servicing Reserve on such day and (c) the greater of
(I) Required Reserve Factor Floor on such day and (II) the sum of (1) the Loss
Reserve on such day and (2) the Dilution Reserve on such day.
Required Reserve Factor Floor: The sum of (i) 10.0% and (ii) the product of the
Adjusted Dilution Ratio times the Dilution Horizon Ratio.
S&P: Standard & Poor’s Ratings Service.

 

A-19



--------------------------------------------------------------------------------



 



Sale Agreement: The Amended and Restated Purchase and Sale Agreement dated as of
November 25, 2009 among the Originators and the Seller as it may be amended,
restated, supplemented or otherwise modified.
SEC: The Securities and Exchange Commission.
Secured Parties: The Purchasers, the Liquidity Banks, the Agents, the other
Indemnified Parties and the other Affected Parties.
Seller: As defined in the preamble.
Seller Information: As defined in Section 14.7(a).
Seller Information Provider: As defined in Section 14.7(a).
Seller Party: As defined in the preamble.
Seller’s Account: The account specified in a written notice provided by the
Seller to the Agents.
Seller’s Share: With respect to any amount means 100% minus the lesser of
(i) the most recently calculated Asset Interest and (ii) 100%.
Servicer Default: As defined in Section 8.4.
Servicing Fee: Accrued for any day in a Collection Period means: (i) an amount
equal to the product of (A) the Servicing Fee Rate, (B) the aggregate Unpaid
Balance of the Pool Receivables at the close of business on the first day of
such Collection Period, and (C) 1/360; or (ii) on and after the Master
Servicer’s reasonable request made at any time when Lennox, Seller or any
Affiliate or designee thereof shall no longer be Master Servicer, an alternative
amount specified by Master Servicer not exceeding (A) 110% of Master Servicer’s
costs and expenses of performing its obligations under the Agreement during the
Collection Period when such day occurs divided by (B) the number of days in such
Collection Period.
Servicing Fee Rate: 1.00% per annum.
Servicing Reserve: The product of (i) the Servicing Fee Rate and (ii) a
fraction, the numerator of which is the Twelve Month DSO and the denominator of
which is 360.
Settlement Date: Two Business Days following each Reporting Date; provided,
however, during any period during which a Weekly Report is required to be
delivered, the Settlement Date shall also be two Business Days immediately
following the related Weekly Reporting Date.
Special Obligor: As defined in the definition of Obligor Concentration Limit.
Specified Annual Rebate: Identifiable annual volume and sales rebates tracked
and processed by Lennox during the applicable period.
Subsidiary: With respect to any Person means (i) a corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of

 

A-20



--------------------------------------------------------------------------------



 



the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
or controlled by such Person, directly or indirectly through Subsidiaries, and
(ii) any partnership, association, limited liability company, joint venture or
other entity in which such Person, directly or indirectly through Subsidiaries,
has more than a 50% equity interest at the time.
Successor Notice: As defined in Section 8.1(b).
Swaps: With respect to any Person, payment obligations with respect to interest
rate swaps, currency swaps and similar obligations obligating such Person to
make payments, whether periodically or upon the happening of a contingency. For
the purpose of this Agreement, the amount of the obligation under any Swap shall
be an amount determined in respect thereof as of the end of the then most
recently ended fiscal quarter of such Person, based on the assumption that such
Swap had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap provides for the netting
of amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount so
determined.
Taxes: As defined in Section 3.3(d).
Termination Date: The earliest of:
(i) the date of termination (whether by scheduled expiration, termination on
default or otherwise) of the Liquidity Banks’ commitments under their respective
Liquidity Agreement (unless such commitments are renewed, extended or replaced
on or before such date);
(ii) the Funding Termination Date;
(iii) the date designated by the Seller as the “Termination Date” on not less
than thirty (30) days’ notice to the Administrative Agent, provided that on such
date the Invested Amount has been reduced to zero, all accrued Earned Discount,
CP Costs and fees have been paid in full and all other amounts due to the
Investors and the Agents have been paid in full; and
(iv) the date on which any of the following shall occur:
(A) A Downgrading Event with respect to a Liquidity Bank shall have occurred and
been continuing for not less than 45 days, (x) the Downgraded Liquidity Bank
shall not have been replaced by a Qualifying Liquidity Bank pursuant to a
Liquidity Agreement in form and substance acceptable to the Purchaser and the
Administrative Agent, and (y) the commitment of such Downgraded Liquidity Bank
under the Liquidity Agreement shall not have been funded or collateralized in
such a manner that such Downgrading Event will not result in a reduction or
withdrawal of the credit rating applied to the Commercial

 

A-21



--------------------------------------------------------------------------------



 



Paper Notes by any of the rating agencies then rating the Commercial Paper
Notes; or
(B) Purchaser shall become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Termination Notice: As defined in Section 8.4.
Threshold Amount: $1,000,000, or such other amount to which the Administrative
Agent may agree in writing from time to time.
Transaction Documents: This Agreement, the Lockbox Agreements, the Sale
Agreement, the Assurance Agreement, the Fee Letter, all amendments and waivers
to any of the foregoing, and the other documents to be executed and delivered in
connection herewith.
Transaction Fees: Subject to the limitations set forth in the Fee Letter, all
reasonable expenses of the Agents incurred in connection with the consummation
of this Agreement and each other Transaction Document, including but not limited
to (i) the legal fees of Kaye Scholer LLP, counsel to the Administrative Agent,
(ii) expenses incurred in connection with any due diligence audit and
(iii) out-of-pocket expenses of the Agents.
Twelve Month DSO: For any day, the highest Days Sales Outstanding that occurred
during the twelve (12) month period ending on such date of calculation.
UCC: The Uniform Commercial Code, as from time to time in effect in the
applicable jurisdiction or jurisdictions.
Unmatured Liquidation Event: Any event which, with the giving of notice or lapse
of time, or both, would become a Liquidation Event.
Unpaid Balance: With respect to any Receivable means at any time the unpaid
amount thereof, but excluding all late payment charges, delinquency charges and
extension or collection fees.
Unused Fee: The aggregate “Unused Fee” set forth in the Fee Letter.
Weekly Report: A report (for the week most recently ended) in the form of
Exhibit 3.1(a)-2.
Weekly Reporting Date: For any period during which Weekly Reports are required
to be delivered, the first Business Day of each calendar week.
Weekly Reporting Period: For any Weekly Reporting Date, the calendar week ended
on the Friday immediately preceding such Weekly Reporting Date.
Weekly Settlement Date: One Business Day following each Weekly Reporting Date.
Weighted Average Term: On any day, the weighted average of the stated terms of
all Receivables (excluding Receivables owed by an Affiliate or employee of any
Seller Party or

 

A-22



--------------------------------------------------------------------------------



 



Originator) owned by Seller on such date, weighted on the basis of the Unpaid
Balance of each such Receivable, as of such date of calculation.
Yield Period: With respect to any Asset Tranche funded by a Liquidity Funding,
(a) the period commencing on the date of the initial Purchase of the Asset
Interest, the making of such Liquidity Funding, or the creation of such Asset
Tranche pursuant to Section 2.1 (whichever is latest) and ending such number of
days thereafter as the Purchaser Agent of the Liquidity Bank making such
Liquidity Funding shall select; and
(b) each period commencing on the last day of the immediately preceding Yield
Period for the related Asset Tranche and ending such number of days thereafter
as the Purchaser Agent of the Liquidity Bank making such Liquidity Funding shall
select;
provided, however, that
(i) any such Yield Period (other than a Yield Period consisting of one day)
which would otherwise end on a day that is not a Business Day shall be extended
to the next succeeding Business Day (unless the related Asset Tranche shall be
accruing Earned Discount at a rate determined by reference to BTMU LIBO Rate
(Reserved), in which case if such succeeding Business Day is in a different
calendar month, such Yield Period shall instead be shortened to the next
preceding Business Day);
(ii) in the case of Yield Periods of one day for any Asset Tranche, (A) the
initial Yield Period shall be the date such Yield Period commences as described
in clause (a) above; and (B) any subsequently occurring Yield Period which is
one day shall, if the immediately preceding Yield Period is more than one day,
be the last day of such immediately preceding Yield Period, and if the
immediately preceding Yield Period is one day, shall be the next day following
such immediately preceding Yield Period; and
(iii) in the case of any Yield Period for any Asset Tranche which commences
before the Termination Date and would otherwise end on a date occurring after
such Termination Date, such Yield Period shall end on such Termination Date and
the duration of each such Yield Period which commences on or after the
Termination Date for such Asset Tranche shall be of such duration as shall be
selected by the applicable Purchaser Agent.
Yield Reserve: On any date of determination, the product of (i) 1.5, (ii) the
Base Rate and (iii) a fraction the numerator of which is the Twelve Month DSO
and the denominator of which is 360.
(A) Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.
(B) Computation of Time Periods. Unless otherwise stated in this Agreement, in
the computation of a period of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.

 

A-23



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(n)
LIST OF OFFICES OF MASTER SERVICER AND SELLER WHERE RECORDS ARE KEPT
Seller
LPAC Corp.
2140 Lake Park Blvd.
Richardson, TX 75080-2254
Master Servicer
Lennox Industries Inc.
2100 Lake Park Blvd.
Richardson, TX 75080-2254
400 Norris Glen Road
Etobicoke, ON Canada M9C 1H5
Originator
Lennox Industries Inc.
2100 Lake Park Blvd.
Richardson, TX 75080-2254
400 Norris Glen Road
Etobicoke, ON Canada M9C 1H5

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(o)
LIST OF LOCKBOX BANKS
MAIN OFFICE ADDRESS, LOCKBOX & ACCOUNT NUMBERS

      Lockbox   Account
JPMorgan Chase Bank, N.A.
   
P.O. Box 910549
   
Dallas, TX 75391-0549
   
Lennox Industries Inc.
   
 
   
JPMorgan Chase Bank, N.A.
   
P.O. Box 915052
   
Dallas, TX 75391-0549
   
Lennox Industries Inc.
   
 
   
JPMorgan Chase Bank, N.A.
   
P.O. Box 731093
   
Dallas, TX 75391-0549
   
Lennox Industries Inc.
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.1(u)
CAPITALIZATION OF SELLER
Common Stock
The authorized common stock of Seller is one hundred (100) shares of $.01 par
value per share of which one hundred (100) shares are issued and outstanding.
Heatcraft owns eighty (80) shares and Lennox owns twenty (20) shares.
Preferred Stock
The authorized preferred stock of the Seller is up to one million (1,000,000)
shares of preferred stock, par value $.01 per share of which 75,820 shares with
a liquidation value of $1,000 per share are outstanding, all of which are owned
by Lennox.
Initial Seller Note
The Initial Seller Note has no outstanding principal balance.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 14.2
NOTICE ADDRESSES

         
Seller:
     
 
  LPAC Corp.    
 
  Mail:   P. O. Box 799900
 
      Dallas, TX 75379-9900
 
  Physical Address:   2140 Lake Park Blvd.
 
      Richardson, TX 75080-2254
 
  Attention:   Rick Pelini, President and Treasurer
 
  Phone No.:   972-497-5410
 
  Facsimile No.:   972-497-6940

          Master Servicer:      
 
  Lennox Industries Inc.    
 
  Mail:   P. O. Box 799900
 
      Dallas, TX 75379-9900
 
  Physical Address:   2140 Lake Park Blvd.
 
      Richardson, TX 75080-2254
 
  Attention:   Rick Pelini, Vice President and Treasurer
 
  Phone No.:   972-497-5410
 
  Facsimile No.:   972-497-6940

          Copies to:    
 
            John Torres, General Counsel     Lennox International Inc.
 
  Mail:   P. O. Box 799900
 
      Dallas, TX 75379-9900
 
  Physical Address:   2140 Lake Park Blvd.
 
      Richardson, TX 75080-2254
 
  Facsimile No.:   972-497-5268

 

1



--------------------------------------------------------------------------------



 



Administrative Agent, BTMU Purchaser Agent and BTMU Liquidity Bank:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Securitization Group
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
R. Greg Hurst
Fax: 212-782-6448
E-mail: rhurst@us.mufg.jp

and
Hermina “Nina” Batson
Fax: 212-782-6448
E-mail: hbatson@us.mufg.jp
BTMU Purchaser:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Securitization Group
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Adit Reddy
Phone: 212-782-6957
Fax: 212-782-6448
E-mail: areddt@us.mufg.jp
Copies to:
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Eric P. Marcus, Esq.
Fax Number: (212) 836-6537
E-mail: emarcus@kayescholer.com

 

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.2(a)
FORM OF PURCHASE REQUEST
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Ladies and Gentlemen:
Reference is made to the Receivables Purchase Agreement dated as of November 25,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”) among LPAC Corp., as the Seller, Lennox
Industries Inc., as the Master Servicer (and together with Seller, collectively
referred to as the “Seller Parties”), Victory Receivables Corporation, as a
purchaser (the “BTMU Purchaser”) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New
York Branch, as administrative agent (the “Administrative Agent”), BTMU
Purchaser Agent (“BTMU Purchaser Agent”) and a liquidity bank (“BTMU Liquidity
Bank”). Capitalized terms defined in the Purchase Agreement are used herein with
the same meanings.
I. Each of the Seller Parties hereby certifies, represents and warrants to the
Investors and the Agents that on and as of the Purchase Date (as hereinafter
defined):
(a) all applicable conditions precedent set forth in Article V of the Purchase
Agreement have been satisfied;
(b) each of its respective representations and warranties contained in
Section 6.1 of the Purchase Agreement will be true and correct, in all material
respects, as if made on and as of the Purchase Date;
(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes a Liquidation Event or Unmatured
Liquidation Event;
(d) after giving effect to the requested Purchase, the Invested Amount will not
exceed the available Purchase Limit, no Purchaser Group’s Purchaser Group
Invested Amount will exceed such Purchaser Group’s Purchaser Group Invested
Amount and the Asset Interest will not exceed the Allocation Limit; and
(e) the Termination Date shall not have occurred.
2. The undersigned, as Seller hereby requests that the BTMU Purchaser Group make
a Purchase on                     , 200____  (the “Purchase Date”) in the amount
of $                    .
3. Please disburse the proceeds of the Purchase as follows:

 

 



--------------------------------------------------------------------------------



 



[Apply $                     to payment of Invested Amount due on the Purchase
Date].
[Wire transfer $_____  to account no.                      at
                     Bank, in [city, state], ABA No.                     ,
Reference:                     ].
IN WITNESS WHEREOF, the Seller and the Master Servicer have caused this Purchase
Request to be executed and delivered as of this            day of
                                        ,                .

                  LPAC CORP.,         as Seller    
 
           
 
  By:       
 
    Name: 
 
   
 
    Title:
 
   
 
     
 
        Lennox Industries Inc., as Master Servicer    
 
           
 
  By:      
 
    Name: 
 
   
 
    Title:
 
   
 
     
 
   

 

2



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(a)
FORM OF INFORMATION PACKAGE
[See Attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.1(a)-2

FORM OF WEEKLY REPORT
[See Attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF LOCKBOX AGREEMENT
[See Attached]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[NAME OF COMPANY]
FORM OF CERTIFICATE OF FINANCIAL OFFICER
This Certificate is made pursuant to the provisions of the Receivables Purchase
Agreement dated as of November 25, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) among LPAC Corp., as the
Seller, Lennox Industries Inc., as the Master Servicer, Victory Receivables
Corporation, as a purchaser and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as administrative agent, BTMU Purchaser Agent and a liquidity bank. The
capitalized terms used, but not defined, herein have the meanings assigned to
them in the Agreement.
The undersigned [Chief Financial Officer/Treasurer] of [Name of Company] (the
“Company”) hereby certifies that the financial statements being delivered
concurrently herewith fairly present the financial condition, assets,
liabilities and results of operations of the Company in accordance with
generally accepted accounting principles consistently applied[, subject to
normal year-end audit adjustments].

                  [NAME OF COMPANY]    
 
           
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Dated:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LENNOX INDUSTRIES INC.
CREDIT AND COLLECTION POLICY

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ACCEPTANCE

 

 